

EXECUTION VERSION






    


Second Lien Facility Agreement
between
Globalstar, Inc.
as Borrower
Global Loan Agency Services Limited
as the Agent
GLAS Trust Corporation Limited
as the Security Agent

and
The Parties
listed in Schedule 1
as the Original Lenders














--------------------------------------------------------------------------------





Table of Contents
1.       
Definitions and Interpretation
5
2.       
The Facility
54
3.       
Purpose
54
4.       
Conditions of Utilisation
55
5.       
Utilisation
55
6.       
Repayment
56
7.       
Prepayment and Cancellation
56
8.       
Interest
65
9.       
Interest Periods
66
10.      
Upfront Fee
67
11.      
Agency Fees
67
12.      
Tax gross-up and Indemnities
67
13.      
Increased Costs
72
14.      
Other Indemnities
74
15.      
Mitigation by the Lenders
76
16.      
Costs and Expenses
77
17.      
Representations
78
18.      
Information Undertakings
90
19.      
Financial Covenants
102
20.      
Positive Undertakings
105
21.      
Negative Undertakings
116
22.      
Events of Default
129
23.      
Remedies Upon an Event of Default
138
24.      
Security
139
25.      
Changes to the Lenders
139
26.      
Changes to the Borrower
146
27.      
Role of the Agent and the Security Agent
146
28.      
Conduct of Business by the Finance Parties
156
29.      
Sharing among the Finance Parties
156
30.      
Payment Mechanics
158
31.      
Set-off
162
32.      
Notices
162
33.      
Calculations and Certificates
165
34.      
Partial Invalidity
165
35.      
Remedies and Waivers
165
36.      
Amendments and Waivers
166
37.      
Counterparts
168
38.      
Governing Law
168
39.      
Enforcement
168
40.      
Confidentiality
169
41.      
Contractual recognition of bail-in
172
42.      
GDPR
172
43.      
Intercreditor Agreement
172
Schedule 1
Lenders and Commitments
174
Schedule 2
Conditions Precedent
175





 
2
 




--------------------------------------------------------------------------------




Part 1
 
175
Conditions Precedent
175
Part 2
 
181
Conditions Subsequent
181
Schedule 3
Utilisation Request
185
Schedule 4
Maximum Covenant Capital Expenditure
186
Schedule 5
Form of Transfer Certificate and Assignment Agreement
187
Schedule 6
The Security Agent
193
Schedule 7
Know Your Customer Requirements
197
Schedule 8
Form of Compliance Certificate
198
Schedule 9
ERISA Plans
200
Schedule 10
Form of Confidentiality Undertaking
201
Schedule 11
Material Contracts
205
Schedule 12
Labour and Collective Bargaining Agreements
208
Schedule 13
Financial Indebtedness and Guarantee Obligations
209
Schedule 14
Communication Licences
210
Schedule 15
Satellites
219
Schedule 16
Existing Liens
222
Schedule 17
Key Performance Indicators
225
Schedule 18
Transactions with Affiliates
226
Schedule 19
Existing Loans, Investments and Advances
227
Schedule 20
Incentive Plan
229
Schedule 21
Group Structure Chart
230
Schedule 22
Disclosures
230
Schedule 23
Form of Promissory Note
232
Schedule 24
Subsidiary Guarantors
233
Schedule 25
Investment Policy
235
Schedule 26
[Reserved]
237
Schedule 27
[Reserved]
238
Schedule 28
Form of Quarterly Health Report
239
Part 1
Satellite Status
239
Part 2
Band Status
239
Part 3
Material Events
239
Schedule 29
Satellite Performance Criteria
240
Schedule 30
Form of Auditors Report
241
Schedule 31
Security Documents
242
Part 1
Definition of Security Documents
242
Part 2
Defined Terms
243
Schedule 32
[Reserved]
245







 
3
 




--------------------------------------------------------------------------------





This Agreement (the “Agreement”) is dated 26 November 2019 and made
Between:
(1)
Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 1351 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

(2)
Global Loan Agency Services Limited, a limited liability company registered in
England and Wales with number 8318601, acting in its capacity as the facility
agent for and on behalf of the Finance Parties (the “Agent”); and

(3)
GLAS Trust Corporation Limited, a limited liability incorporated in England and
Wales with registered number 7927175, acting in its capacity as the security
agent for and on behalf of the Finance Parties (the “Security Agent”); and

(4)
The parties listed in Schedule 1 (Lenders and Commitments) as lenders (the
“Original Lenders”).







 
4
 




--------------------------------------------------------------------------------





1.    Definitions and Interpretation
1.1
Definitions

In this Agreement:
“5.75% Notes Term Sheet” means the term sheet attached as schedule 1 to the
Restructuring, Support and Consent Agreement in respect of the restructuring of
the 5.75% notes which were exchanged or redeemed in full by the Borrower on or
prior to 26 June 2013.
“8% New Notes” means the 8% convertible senior notes issued by the Borrower
pursuant to the Original Indenture as supplemented by the Fourth Supplemental
Indenture in an aggregate principal amount (including, for the avoidance of
doubt, any capitalized payment-in-kind interest) not to exceed US$1,7500,000.
“2013 Closing Commitment” means the equity commitment made by Thermo in respect
of the Borrower on or prior to the First Effective Date pursuant to the
Restructuring Support and Consent Agreement in an aggregate amount of cash equal
to US$20,000,000 less the aggregate amount of cash actually received by the
Borrower in connection with the Initial Minimum Cash Commitment (as such amount
may be reduced by the amount of any proceeds received by the Borrower from any
financing pursuant to third party Equity Issuances (but excluding any Equity
Issuance involving Terrapin)).
“2013 Year-End Commitment” means the equity commitment made or to be made by
Thermo or any other member of the Thermo Group in respect of the Borrower
pursuant to the First Global Deed of Amendment and Restatement or the First
Thermo Group Undertaking Letter (as the case may be) to be funded on or prior to
26 December 2013 as a condition precedent to the entry into Guarantee
Obligations by the Subsidiary Guarantors under Clause 21.1(l) (Limitations on
Financial Indebtedness), in an aggregate amount of cash equal to US$20,000,000
(as such amount may be reduced by the amount of any proceeds received by the
Borrower from any financing pursuant to third party Equity Issuances (but
excluding any Equity Issuance involving Terrapin)).
“2014 Equity Financing” means the equity commitment made or to be made by Thermo
or any other member of the Thermo Group in respect of the Borrower pursuant to
the First Global Deed of Amendment and Restatement or the First Thermo Group
Undertaking Letter (as the case may be) to be funded on or prior to 31 December
2014 in an aggregate amount of cash equal to US$20,000,000 less the amount by
which the amount of cash actually received by the Borrower in connection with
the Initial Minimum Cash Commitment, the 2013 Closing Commitment and the 2013
Year-End Commitment exceeds US$40,000,000 (as such amount may be reduced by the
amount of any proceeds received by the Borrower from any financing pursuant to
third party Equity Issuances (but excluding any Equity Issuance involving
Terrapin)).
“2019 Bridge Facility Agreement” means the US$62,000,000 unsecured bridge
facility agreement dated 2 July 2019 (with an effective date of 28 June 2019)
and made between Thermo, [*], [*], [*] and the Borrower.
“2021 Equity Issuance” has the meaning given to such term in Clause 22.26(2021
Equity Issuance).




 
5
 




--------------------------------------------------------------------------------




“2021 Equity Raise Amount” means US$45,000,000.
“Acceptable Bank” means:
(a)
a bank or financial institution which has a rating for its long‑term unsecured
and non credit‑enhanced debt obligations of AA‑ or higher by S&P or Fitch
Ratings Ltd or Aa2 or higher by Moody’s or a comparable rating from an
internationally recognised credit rating agency;

(b)
Union Bank, provided that, it has a rating for its long‑term unsecured and non
credit‑enhanced debt obligations of A or higher by S&P or A+ by Fitch Ratings
Ltd or a comparable rating from an internationally recognised credit rating
agency; or

(c)
any other bank or financial institution approved by the Majority Lenders.

“Acceptable Intercreditor Agreement” means an intercreditor agreement in form
and substance satisfactory to the Majority Lenders to be entered into by the
Borrower or any Subsidiary (as the case may be), the Agent (unless the Agent
agrees otherwise) and the relevant provider of Subordinated Indebtedness. Such
Acceptable Intercreditor Agreement excludes the Intercreditor Agreement but
shall include, without limitation, the following provisions, whereby the
relevant Subordinated Indebtedness provider shall agree not to:
(a)
seek direct or indirect recovery, payment or repayment of, nor permit direct or
indirect payment or repayment of any of the Subordinated Indebtedness or other
amounts payable by the Borrower or any Subsidiary (as the case may be) in
respect thereof or of any other Subordinated Indebtedness of the Borrower or any
Subsidiary (as the case may be);

(b)
demand, sue for or accept from the Borrower or any Subsidiary (as the case may
be) any payment in respect of the Subordinated Indebtedness or take any other
action to enforce its rights or to exercise any remedies in respect of any
Subordinated Indebtedness (whether upon the occurrence or during the occurrence
of an event of default (howsoever described) or otherwise) unless requested to
do so by the Agent;

(c)
file or join in any petition to commence any winding‑up proceedings or an order
seeking reorganisation or liquidation of the Borrower or any Subsidiary (as the
case may be), or take any other action for the winding‑up, dissolution or
administration of the Borrower or any Subsidiary (as the case may be) or take,
or agree to, any other action which could or might lead to the bankruptcy,
insolvency or similar process of the Borrower or any Subsidiary (as the case may
be) unless requested to do so by the Agent; and/or

(d)
claim, rank or prove as a creditor of the Borrower or any Subsidiary (as the
case may be) in competition with any Finance Party.

“Account Control Agreement” has the meaning given to such term in Schedule
31(Security Documents).
“Accounts Agreement” means the accounts agreement originally dated 5 June 2009
(as amended and restated on 31 July pursuant to the First Global Deed of
Amendment and Restatement and on the Third Effective Date pursuant to the Third
Global Amendment and Restatement Agreement) and made between, among others, the
Borrower, the First Lien Agent, the “Offshore




 
6
 




--------------------------------------------------------------------------------




Account Bank” (as defined in the First Lien Facility Agreement) and the First
Lien Security Agent (as supplemented, amended and amended and restated
(including pursuant to Paragraph 4(a)(i) of Part 2 of Schedule 2 (Conditions
Precedent) in accordance with Clause 20.11 (Conditions Subsequent)).
“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period provided that, for the purpose of calculating the Consolidated Net
Income component of Consolidated EBITDA, any cash revenue received in that
period but not recognised under GAAP shall be included, plus (in the case of
paragraphs (a), (b) and (c) below only, to the extent deducted in the
calculation of Consolidated EBITDA (without double‑counting)):
(a)
non‑cash stock compensation expenses;

(b)
non‑cash asset impairment charges; and

(c)
one time non‑cash non‑recurring expenses,

but excluding the proceeds of any Spectrum Cash Flow (save for, to the extent
agreed in writing by the Agent (acting on the instructions of the Majority
Lenders), any such proceeds which replace revenue that had otherwise been
projected in the then current Agreed Business Plan but which has not been earned
due to a change in the strategy of the Group).
“Adjusted Consolidated EBITDA Reconciliation” means, for any period, a
reconciliation statement prepared by the Borrower in a form reasonably
acceptable to the Agent (acting on the instructions of the Majority Lenders)
showing a reconciliation of:
(a)
cash revenue received in that period but not recognised under GAAP, as
determined in accordance with the definition of Adjusted Consolidated EBITDA; to

(b)
revenues recognised for such period, as determined in accordance with GAAP.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Agreed Business Plan” means the business plan:
(a)
delivered to the Agent on or prior to the Closing Date pursuant to Paragraph
15(d) of Part 1 of Schedule 2 (Conditions Precedent); or

(b)
as updated on an annual basis in accordance with Clause 18.3 (Annual Business
Plan and Financial Projections).

“Amendment” has the meaning given to such term in Clause 21.11(b) (Restrictive
Agreements).
“ANFR” means the Agence Nationale des Fréquences.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licences,
approvals, interpretation and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Negative Excess Cash Flow” means for all Payment Periods, the
absolute value of such negative Excess Cash Flow for such Payment Period
provided that if such absolute value




 
7
 




--------------------------------------------------------------------------------




is greater than US$10,000,000 the Applicable Negative Excess Cash Flow shall be
deemed to be US$10,000,000.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Asset Disposition” means the disposition of any or all assets (including the
Capital Stock of a Subsidiary or any ownership interest in a joint venture) of
any Obligor or any Subsidiary thereof whether by sale, lease, transfer or
otherwise. The term “Asset Disposition” shall not include any Equity Issuance or
any Debt Issuance.
“Assignment Agreement” means an agreement substantially in the form set out in
Part B (Form of Assignment Agreement) of Schedule 5 (Form of Transfer
Certificate and Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
“Attributable Indebtedness” means, on any date:
(a)
in respect of any Finance Lease of any person, the capitalised amount thereof
that would appear on a balance sheet of such person prepared as of such date in
accordance with GAAP; and

(b)
in respect of any Synthetic Lease, the capitalised amount or principal amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Finance Lease.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration (including all Governmental
Approvals).
“Authorised Signatory” means, with respect to the Supplier and the Launch
Services Provider, a person authorised to sign any document on its behalf to be
delivered pursuant to this Agreement.
“Available Cash” means the sum of:
(a)
the Borrower’s consolidated unrestricted cash balance at the beginning of the
relevant Payment Period less the minimum Liquidity threshold set out in Clause
19.2(Minimum Liquidity);

(b)
any Spectrum Cash Flow for the relevant Payment Period; and

(c)
any Excess Cash Flow for the relevant Payment Period.

“Available Commitment” means, in relation to the Facility, a Lender’s Commitment
under the Facility minus:
(a)
the amount of its participation in any outstanding Loans under the Facility; and

(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made under the Facility on or before the proposed
Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment under the Facility.




 
8
 




--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-down and Conversion Powers.
“Bail-In Legislation” means:
(a)
in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

(b)
in relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

“Borrower Pledge of Bank Accounts” has the meaning given to such term in
Schedule 31(Security Documents).
“BPIFAE” means Bpifrance Assurance Export S.A.S acting for and on behalf of the
French state as successor in title to COFACE as referred to in clause 1.5
(References to COFACE and BPIFAE) of the Third Global Amendment and Restatement
Agreement.
“BPIFAE 2013 Deferred Fee Premium” means the premium due to BPIFAE and payable
by the Borrower to the BPIFAE Agent (for the account of BPIFAE) in accordance
with clause 12.1(c) (BPIFAE Insurance Premia and BPIFAE 2013 Deferred Fee
Premium) of the First Lien Facility Agreement as of the date hereof in an
aggregate amount of US$20,000,000, the final instalment of which is in an amount
equal to US$12,000,000.
“BPIFAE Agent” means BNP Paribas, a société anonyme with a share capital of
€2,499,597,122 organised and existing under the laws of the Republic of France,
whose registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as facility agent and Chef de File for and on behalf of the
First Lien Finance Parties.
“BPIFAE Insurance Policy” means each credit insurance policy (as amended from
time to time) in respect of the First Lien Facility Agreement signed by the
BPIFAE Agent and the Original Lenders (as defined in the First Lien Facility
Agreement).
“BPIFAE Insurance Premia” means the premia due to BPIFAE and payable by the
Borrower to the BPIFAE Agent (for the account of BPIFAE) under the BPIFAE
Insurance Policy in accordance with clause 12.1(b) (BPIFAE Insurance Premia and
BPIFAE 2013 Deferred Fee Premium) of the First Lien Facility Agreement as of the
date hereof.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Paris and New York City, as the case may
be.
“Canadian Dollars” means the lawful currency for the time being of Canada.
“Capital Assets” means, with respect to the Borrower and its Subsidiaries any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries but excluding any capitalised interest.




 
9
 




--------------------------------------------------------------------------------




“Capital Expenditures” means with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.
“Finance Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a finance lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
“Capital Stock” means:
(a)
in the case of a corporation, capital stock;

(b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock;

(c)
in the case of a partnership, partnership interests (whether general or
limited);

(d)
in the case of a limited liability company, membership interests; and

(e)
any other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person.

“Cash” means, at any time, cash denominated in Dollars and the Dollar equivalent
of Euros and Canadian Dollars, in hand or at bank and (in the latter case)
credited to an account in the name of an Obligor with an Acceptable Bank and to
which an Obligor is alone (or together with other Obligors) beneficially
entitled and for so long as:
(a)
that cash is repayable on demand;

(b)
repayment of that cash is not (subject to the terms of the Intercreditor
Agreement) contingent on the prior discharge of any other indebtedness of any
member of the Group or of any other person whatsoever or on the satisfaction of
any other condition;

(c)
there is no Lien over that cash except for Liens created pursuant to the
Security Documents or any Permitted Lien constituted by a netting or set‑off
arrangement entered into by members of the Group in the ordinary course of their
banking arrangements; and

(d)
the cash is (subject to the terms of the Intercreditor Agreement) freely and
immediately available to be applied in repayment or prepayment of the Facility.

“Cash Equivalent Instruments” means at any time:
(a)
certificates of deposit maturing within one (1) year after the relevant date of
calculation and issued by an Acceptable Bank;

(b)
any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any EEA Member
Country or any Participating Member State or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one (1) year
after the relevant date of calculation and not convertible or exchangeable to
any other security;





 
10
 




--------------------------------------------------------------------------------




(c)
commercial paper not convertible or exchangeable to any other security:

(i)
for which a recognised trading market exists;

(ii)
issued by an issuer incorporated in the United States of America, the
United Kingdom, any EEA Member Country or any Participating Member State;

(iii)
which matures within one (1) year after the relevant date of calculation; and

(iv)
which has a credit rating of either A‑1 or higher by S&P or F1 or higher by
Fitch Ratings Ltd or P‑1 or higher by Moody’s, or, if no rating is available in
respect of the commercial paper, the issuer of which has, in respect of its
long‑term unsecured and non‑credit enhanced debt obligations, an equivalent
rating;

(d)
any investment in money market funds which:

(i)
have a credit rating of either A‑1 or higher by S&P or F1 or higher by Fitch
Ratings Ltd or P‑1 or higher by Moody’s;

(ii)
invest substantially all their assets in securities of the types described in
paragraphs (a) to (c) above; and

(iii)
can be turned into cash on not more than thirty (30) days’ notice; or

(e)
any other debt or marketable security approved by the Majority Lenders,

in each case, denominated in Dollars and the Dollar equivalent of Euros and
Canadian Dollars, and to which any Obligor is alone (or together with other
Obligors) beneficially entitled at that time and which is not issued or
guaranteed by any member of the Group or subject to any Lien (other than a Lien
arising under the Security Documents).
“Cash Movement Summary Report” means a report summarising the cash movements of
the Group, in the form agreed between the Borrower and the Agent (acting on the
instructions of the Majority Lenders) pursuant to paragraph 7(c) (Other
documents and evidence) of Part 2 (Conditions Subsequent) of Schedule 2
(Conditions Precedent).
“Change of Control” has the meaning given to such term in Clause 7.2 (Mandatory
Prepayment – Exit).
“Closing Date” means the date on which the conditions precedent set forth in
Clause 4.1(Initial Conditions to Utilisation) have been satisfied or expressly
waived in writing by the Lenders (in their sole discretion).
“Code” means the US Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
“Collateral Agreement” has the meaning given to such term in Schedule
31(Security Documents).
“Collection Account” has the meaning given to such term in the Accounts
Agreement.




 
11
 




--------------------------------------------------------------------------------




“Commercial Contracts” means:
(a)
the Launch Services Contract; and

(b)
the Satellite Construction Contract.

“Commitment” means:
(a)
in relation to an Original Lender, the amount in Dollars set opposite its name
under the heading “Commitments US$” in Schedule 1 (Lenders and Commitments) and
the amount of any other Facility  Commitment transferred to it under this
Agreement; and

(b)
in relation to any other Lender, the amount of any other Commitment transferred
to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Communications Licences” means the licences, permits, authorisations or
certificates to construct, own, operate or promote the telecommunications
business of the Borrower and its Subsidiaries (including, without limitation,
the launch and operation of Satellites) as granted, or to be granted, by the FCC
or the ANFR (and any other Governmental Authority), and all extensions,
additions and renewals thereto or thereof.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
“Confidential Information” means all information relating to the Borrower, any
other Obligor, the Group, the Finance Documents or the Facility of which a
Finance Party becomes aware in its capacity as, or for the purpose of becoming,
a Finance Party or which is received by a Finance Party in relation to, or for
the purpose of becoming a Finance Party under, the Finance Documents or the
Facility from either:
(a)    any member of the Group or any of its advisers; or
(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 40 (Confidentiality);

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that





 
12
 




--------------------------------------------------------------------------------




Finance Party is aware, has not been obtained in breach of, and is not otherwise
subject to, any obligation of confidentiality.
“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form set out in Schedule 10 (Form of Confidentiality Undertaking) or in
any other form agreed between the Borrower and the Agent (acting on the
instructions of the Majority Lenders).
“Consolidated” means, when used with reference to financial statements or
financial statement items of any person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:
(a)
Consolidated Net Income for such period; plus

(b)
the sum of the following to the extent deducted in determining Consolidated Net
Income:

(i)
income and franchise taxes;

(ii)
Consolidated Interest Expense;

(iii)
amortisation, depreciation, PIK Interest and other non‑cash charges (except to
the extent that such non‑cash charges are reserved for cash charges to be taken
in the future);

(iv)
extraordinary losses (other than from discontinued operations) and any losses on
foreign currency transaction; and

(v)
any Transaction Costs (provided that, in no event shall the aggregate amount of
Transaction Costs relating to the negotiation of any Permitted Acquisitions or
Permitted Joint Venture Investments which are not consummated added back to net
income during any four (4) consecutive fiscal quarter period exceed
US$1,000,000), less

(c)
interest income and any extraordinary gains and any gains on foreign currency
transactions.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, interest
expense attributable to Finance Leases, all net payment obligations pursuant to
Hedging Agreements and cash interest in respect of indebtedness (including
vendor indebtedness) but excluding any non‑cash interest) of the Borrower and
its Subsidiaries, all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP.




 
13
 




--------------------------------------------------------------------------------




“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP, provided that there shall be excluded (without
double counting) from the calculation of income:
(a)
the net income (or loss) of any person (other than a Subsidiary which shall be
subject to paragraph (c) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period;

(b)
the net income (or loss) of any person accrued prior to the date it becomes a
Subsidiary of such person or is merged into or consolidated with such person or
any of its Subsidiaries or that person’s assets are acquired by such person or
any of its Subsidiaries except to the extent included pursuant to the foregoing
paragraph (a);

(c)
the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute rule or governmental regulation applicable to
such Subsidiary; and

(d)
the proceeds of any Equity Issuances and/or Subordinated Indebtedness.

“Consultation Period” has the meaning given to such term in Clause 18.3(c)
(Annual Business Plan and Financial Projections).
“Convertible Notes” means:
(a)     the 8% New Notes; and
(d)
any other convertible notes issued by the Borrower (or its Subsidiaries) after
the date of this Agreement in compliance with the terms of this Agreement.

“Covenant Capital Expenditure” means any Capital Expenditures, including (but
not limited to), for the avoidance of doubt, any Capital Expenditures funded
with the Net Cash Proceeds received in connection with:
(a)
any Insurance and Condemnation Event;

(b)
any Asset Disposition; and

(c)
any Equity Issuance or funded by the issuance of Capital Stock of the Borrower
to the seller (or an affiliate thereof) of the related Capital Asset,

but excluding, any Capital Expenditure funded with the Net Cash Proceeds
received in connection with an Insurance and Condemnation Event or an Asset
Disposition provided that such Net Cash Proceeds are reinvested in
“like-for-like” replacement assets in accordance with Clause 7.5(Mandatory
Prepayment – Insurance and Condemnation Events) or Clause 7.6(Mandatory
Prepayment – Asset Dispositions) of this Agreement or the First Lien Facility
Agreement (as the case may be).




 
14
 




--------------------------------------------------------------------------------




“Current Assets” has the meaning given to such term under GAAP but deducting
Cash and Cash Equivalent Instruments (excluding any Cash and Cash Equivalent
Instruments subject to any Lien, including Liens created pursuant to the
Security Documents).
“Current Liabilities” has the meaning given to such term under GAAP but
excluding the current portion of any long‑term Financial Indebtedness
outstanding on the date of calculation.
“Debt Issuance” means any issuance of any Financial Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries. The term “Debt Issuance” shall
not include any Equity Issuance or any Asset Disposition.
“Debt Service” means the aggregate Dollar amount of principal, interest, and, if
any, fees and other sums required to be paid by the Borrower pursuant to the
Finance Documents and pursuant to all the Borrower’s Financial Indebtedness
incurred from time to time, including all amounts which have become due and
payable as at the date of calculation but which have not been paid on such date
for the Relevant Period, provided that, for the avoidance of doubt, when
calculating the “Debt Service Coverage Ratio” the term “Debt Service” shall
include, for the Relevant Period, all amounts required to be applied in
prepayment of the Loans pursuant to Clause 7.4 (Mandatory Prepayment – Excess
Cash Flow) during that Relevant Period.
“Debt Service Coverage Ratio” means, on any date, the ratio of:
(a)
Adjusted Consolidated EBITDA (without double‑counting),

(i)
plus, any Liquidity (in an amount exceeding US$4,000,000) at the beginning of
any relevant period of calculation (which solely during the First Lien Facility
Period, for the purposes of this paragraph (a)(i), shall exclude any amounts
held in the Debt Service Reserve Account and the Insurance Proceeds Account)
plus the cash proceeds of any Equity Issuance or Subordinated Indebtedness
raised during the relevant period not committed, or required to be applied, for
any other purpose under the Finance Documents but, solely during the First Lien
Facility Period, including monies standing to the credit of the Collection
Account which are not required to be applied for any other purpose;

(ii)
less the sum of the following (without double‑counting);

(A)
any Covenant Capital Expenditure;

(B)
any changes in Working Capital; and

(C)
any cash taxes,

to
(b)
Debt Service,

in each case, during the relevant period of calculation.
“Debt Service Reserve Account” has the meaning given to such term in the
Accounts Agreement.




 
15
 




--------------------------------------------------------------------------------




“Default” means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
“Delegation Agreement” has the meaning given to such term in Clause 21.11(b)
(Restrictive Agreements).
“Direct Agreement” has the meaning given to such term in Clause 21.11(b)
(Restrictive Agreements).
“Disruption Event” means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems‑related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Dollar” and “US$” means the lawful currency for the time being of the
United States of America.
“Domestic Subsidiary” means any Subsidiary organised under the laws of any state
of the United States or the District of Colombia, other than GCL Licensee LLC.
“DSRA Required Balance” means the “DSRA Required Balance” as such term is
defined in the First Lien Facility Agreement as of the date hereof.
“Earth Station” means any earth station (gateway) licenced for operation by the
FCC or by a Governmental Authority outside the United States that is owned and
operated by the Borrower or any of its Subsidiaries.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which:
(a)
is maintained or contributed to by any Obligor or any ERISA Affiliate, or to
which any Obligor or ERISA Affiliate has an obligation to contribute; or





 
16
 




--------------------------------------------------------------------------------




(b)
has at any time within the preceding six (6) years been maintained or
contributed to by any Obligor or any current or former ERISA Affiliate, or with
respect to which any Obligor or any such ERISA Affiliate has had an obligation
to contribute (or is deemed under Section 4069 of ERISA to have maintained or
contributed, or to have had an obligation to contribute, or otherwise to have
liability).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, judgments, liens, accusations,
allegations, notices of non‑compliance or violation, investigations (other than
internal reports prepared by any person in the ordinary course of trading and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any Environmental Permit issued, or any
approval given, under any such Environmental Law, including any and all claims
by Governmental Authorities for enforcement, clean‑up, removal, response,
remedial or other actions or damages, contribution, indemnification cost
recovery, penalties, fines, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.
“Environmental Laws” means any and all federal, foreign state, state, regional,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, common law, permits, licences, approvals, interpretations and
orders of courts or Governmental Authorities, and amendments thereto, relating
to the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, emission, release or threatened release, investigation or
remediation of Hazardous Materials. For the purposes of this definition, the
term “Environmental Laws” shall include but not be limited to:
(a)
the US Comprehensive Environmental Response, Compensation and Liability Act, as
amended (42 U.S.C. Section 9601, et seq.); and

(b)
the US Resource Conservation and Recovery Act, as amended (42 U.S.C.
Section 6901, et seq.).

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment under any Environmental Law for the
operation of the business of any member of the Group conducted on or from the
properties owned or used by any member of the Group.
“Equity Commitments” means:
(a)
the Initial Minimum Cash Commitment;

(b)
the First Effective Date Commitment;

(c)
the 2013 Closing Commitment;

(d)
the 2013 Year-End Commitment;

(e)
the 2014 Equity Financing;

(f)
the Second Effective Date Commitment;





 
17
 




--------------------------------------------------------------------------------




(g)
the Third Effective Date Commitment; and

(h)
the Thermo Commitment.

“Equity Cure Contribution” means cash funds contributed to the Borrower from the
issuance of shares in the Borrower’s Capital Stock and/or Subordinated
Indebtedness after the Closing Date (but excluding the 2021 Equity Issuance) in
the amounts as set out in Clause 22.2(c) (Financial Covenants).
“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
person of:
(a)
shares of its Capital Stock;

(b)
any shares of its Capital Stock pursuant to the exercise of options or warrants;
or

(c)
any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity.

The term “Equity Issuance” shall not include any Asset Disposition, any Debt
Issuance, the conversion of any of the Convertible Notes or the issuance of any
other Capital Stock pursuant to the Fourth Supplemental Indenture in
circumstances where the Borrower (or any Subsidiary) does not receive any cash
proceeds.
“Equity Linked Securities” has the meaning given to such term in the First
Global Deed of Amendment and Restatement.
“Equity Proceeds Account” has the meaning given to such term in the Accounts
Agreement.
“Ericsson” means Ericsson Federal Inc. a Delaware corporation with a place of
business at 1595 Spring Hill Road, Vienna, VA 22182, United States.
“ERISA” means the US Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any person who together with any Obligor is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
“ERISA Termination Event” means:
(a)
a “Reportable Event” described in Section 4043 of ERISA with respect to a
Pension Plan for which the notice requirement has not been waived by the PBGC;
or

(b)
the withdrawal of any Obligor or any ERISA Affiliate from a Pension Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or

(c)
the termination of a Pension Plan, the filing of a notice of intent to terminate
a Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, or the filing under Section 4041(a)(2)
of ERISA of a notice of intent to terminate any





 
18
 




--------------------------------------------------------------------------------




Pension Plan or the termination of any Pension Plan under Section 4041(c) of
ERISA; or
(d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC; or

(e)
any other event or condition which would reasonably be expected to constitute
grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or

(f)
the failure to make a required contribution to any Pension Plan that would
reasonably be expected to result in the imposition of a Lien or the provision of
security under Section  430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a Lien; the failure to satisfy the minimum funding standard
under section 412 of the Code or section 302 of ERISA, whether or not waived; or
the filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code or Section 302 of ERISA with respect to any Pension
Plan, or that such filing may be made; or a determination that any Pension Plan
is, or is expected to be, considered an at‑risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; or

(g)
the partial or complete withdrawal of any Obligor of any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan; or

(h)
any event or condition which results, or is reasonably expected to result, in
the reorganisation or insolvency of a Multiemployer Plan under Sections 4241 or
4245 of ERISA; or

(i)
any event or condition which results, or is reasonably expected to result, in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA; or

(j)
the receipt by any Obligor or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Obligor or any ERISA Affiliate of any notice,
that a Multiemployer Plan is in endangered or critical status under Section 432
of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Euro” or “€” means the single currency of the Participating Member States.
“Event of Default” means any event or circumstance specified as such in
Clause 22 (Events of Default).
“Exceptional Items” means any material items of an unusual or non-recurring
nature which represent gains or losses including those arising on:
(a)
the restructuring of the activities of an entity and reversals of any provisions
for the cost of restructuring;





 
19
 




--------------------------------------------------------------------------------




(b)
disposals, revaluations, write downs or impairment of non-current assets or any
reversal of any write down or impairment;

(c)
disposals of assets associated with discontinued operations; or

(d)
other exceptional items reasonably determined in good faith:

(i)
by the First Lien Agent solely during the First Lien Facility Period; and

(ii)
thereafter, by the Agent (acting on the instructions of the Majority Lenders).

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP:
(a)
Adjusted Consolidated EBITDA for such period;

minus
(b)
(to the extent not already deducted in the calculation of Adjusted Consolidated
EBITDA):

(i)
cash taxes and Consolidated Interest Expense paid in cash for such period;

(ii)
all scheduled principal payments made in respect of Financial Indebtedness
during such period;

(iii)
the lesser of:

(A)
all Covenant Capital Expenditures made during the relevant period; and

(B)
in respect of the calendar years:

(1)
2013 through to 2016 (inclusive), the amount set out in column 2 (Maximum
Covenant Capex for Excess Cash Flow Calculation) of the table in Part B (Maximum
Covenant Capital Expenditures for Excess Cash Flow Calculation) of Schedule 4
(Maximum Covenant Capital Expenditure); or

(2)
2017 and onwards, US$2,500,000 per relevant period,

(except in each case to the extent funded directly through the incurrence of
Financial Indebtedness or equity contributions or investments);
(iv)
any increase in Working Capital during such period;

(v)
any amount applied to fund any scheduled cash reserve required under the Finance
Documents, including the DSA Required Balance and the DSRA Required Balance in
such period;

(vi)
voluntary, mandatory and other non-scheduled principal payments with respect to
any Loans or other Financial Indebtedness in such period (except for any
mandatory payments made pursuant to clauses 7.3 (Mandatory Prepayment – Cash
Sweep of Spectrum Cash Flow), 7.4 (Mandatory Prepayment – Excess





 
20
 




--------------------------------------------------------------------------------




Cash Flow), 7.8 (Mandatory Prepayment – Cash Sweep following Spectrum Sale) and
7.9 (Mandatory Prepayment – Cash Sweep following Equity Issuance and Debt
Issuance) of the First Lien Credit Agreement or Clauses 7.3 (Mandatory
Prepayment – Cash Sweep of Spectrum Cash Flow), 7.4 (Mandatory Prepayment –
Excess Cash Flow), 7.7 (Mandatory Prepayment – Cash Sweep following Spectrum
Sale) and 7.8 (Mandatory Prepayment – Cash Sweep following Equity Issuance and
Debt Issuance) and any payments that constitute or with the passage of time or
giving of notice or both would constitute a Default or an Event of Default);
(vii)
to the extent included in Adjusted Consolidated EBITDA, Spectrum Cash Flow and
any other monetization of the Group’s Spectrum rights;

(viii)
any cash payments in respect of the Restructuring Fee, and the BPIFAE 2013
Deferred Fee Premium;

(ix)
any cash payments during such period in respect of any Exceptional Items;

(x)
Transaction Costs during such period (solely to the extent added back to net
income in the calculation of Adjusted Consolidated EBITDA);

(xi)
any non-cash income recognized during such period;

(xii)
any cash utilized during such period in respect of amounts expensed in a prior
period;

(xiii)
any non-cash extraordinary losses and any losses on foreign currency
transactions; and

(xiv)
the portion of the purchase price and other reasonable acquisition related costs
paid during such period to make Permitted Acquisitions and investments, except
to the extent financed with proceeds of Financial Indebtedness, Equity Issuances
or insurance or casualty payments,

plus
(c)
(to the extent not already added in the calculation of Adjusted Consolidated
EBITDA and without double counting):

(i)
any decrease in Working Capital during such period;

(ii)
any amount received as a result of decreasing cash reserves required under the
Finance Documents, including the DSA Required Balance and the DSRA Required
Balance in such period;

(iii)
any cash receipts in respect of Exceptional Items;

(iv)
any cash income whereby cash is received but the recognition of GAAP income is
deferred during such period to another period;

(v)
any expense recognized during such period in respect of amounts paid in a prior
period; and





 
21
 




--------------------------------------------------------------------------------




(vi)
any cash received during such period in respect of extraordinary gains and any
gains on foreign currency transactions.

“Exchange Act” has the meaning given to such term in paragraph (i) of the
definition of “Borrower Change of Control” in Clause 7.2(a) (Mandatory
Prepayment – Exit).
“Facility” has the meaning given to such term in Clause 2.1(a) (Facility).
“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five (5) Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.
“FATCA” means:
(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

“FATCA Application Date” means, in relation to a:
(a)
“withholdable payment” described in section 1473(1)(A)(i) of the Code (which
relates to payments of interest and certain other payments from sources within
the US), 1 July 2014;

(b)
“withholdable payment” described in section 1473(1)(A)(ii) of the Code (which
relates to “gross proceeds” from the disposition of property of a type that can
produce interest from sources within the U.S.), 1 January 2017; or

(c)
“passthru payment” described in section 1471(d)(7) of the Code not falling
within paragraphs (a) or (b) above, 1 January 2017, or, in each case, such other
date from which such payment may become subject to a deduction or withholding
required by FATCA as a result of any change in FATCA after the date of this
Agreement.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“FCC” shall mean the Federal Communications Commission.
“FDIC” means the Federal Deposit Insurance Corporation.
“Fee Letter” means any letter or letters entered into by the Borrower setting
out any of the fees referred to in Clause 10 (Up-front Fee) and Clause 11
(Agency Fees);




 
22
 




--------------------------------------------------------------------------------




“Final Discharge Date” means the date on which all of the Loans have been
unconditionally and irrevocably paid and the obligations of each Obligor under
the Finance Documents have been discharged in full and none of the Finance
Parties is under any obligation (whether actual or contingent) to make advances
or provide other financial accommodation to the Borrower under the Finance
Documents.
“Final Maturity Date” means the sixth (6) anniversary of the first Utilisation
Date with respect to the Facility.
“Finance Documents” means:
(a)
this Agreement;

(b)
any Fee Letters;

(c)
[reserved];

(d)
the Accounts Agreement;

(e)
any Direct Agreement;

(f)
each Security Document;

(g)
each Guarantee Agreement;

(h)
any Transfer Certificate and/or Assignment Agreement;

(i)
each Promissory Note (if any);

(j)
any Acceptable Intercreditor Agreement;

(k)
the Intercreditor Agreement;

(l)
each Warrant Agreement;

(m)
Warrant Certificates;

(n)
Registration Rights Agreement;

(o)
any Interest Adjustment Letter; and

(p)
any other document designated in writing as a “Finance Document” by the Agent
and the Borrower (acting reasonably).

“Finance Parties” means:
(a)
the Agent;

(b)
the Security Agent; and

(c)
the Lenders.

“Financial Conduct Authority” means the body responsible for regulating the
financial services industry in the United Kingdom.




 
23
 




--------------------------------------------------------------------------------




“Financial Indebtedness” means, with respect to the Borrower and its
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:
(a)
all liabilities, obligations and indebtedness for borrowed money including, but
not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such person;

(b)
all obligations of the Borrower or any of its Subsidiaries to pay the deferred
purchase price of property or services (including, without limitation, all
obligations under non‑competition, earn‑out or similar agreements) and any
Permitted Vendor Indebtedness, in each case, to the extent classified as debt in
accordance with GAAP, except trade payables arising in the ordinary course of
trading:

(i)
not more than ninety (90) days past due; or

(ii)
being duly contested by the Borrower in good faith;

(c)
the Attributable Indebtedness of the Borrower or any of its Subsidiaries with
respect to the obligations of the Borrower or such Subsidiary in respect of
Finance Leases and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP);

(d)
all Financial Indebtedness of any third party secured by a Lien on any asset
owned or being purchased by the Borrower or any of its Subsidiaries (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Borrower or any of its Subsidiaries or is limited in recourse;

(e)
all Guarantee Obligations of the Borrower or any of its Subsidiaries;

(f)
all obligations, contingent or otherwise, of the Borrower or any of its
Subsidiaries relative to the face amount of letters of credit, whether or not
drawn, including without limitation, any banker’s acceptances issued for the
account of the Borrower of any of its Subsidiaries;

(g)
all obligations of the Borrower or any of its Subsidiaries to redeem, repurchase
exchange, defease or otherwise make payments in respect of Capital Stock of such
person; and

(h)
all Net Hedging Obligations.

“First Effective Date” means 22 August 2013, which was the “Effective Date” as
such term is defined in the First Global Deed of Amendment and Restatement.
“First Effective Date Commitment” means the equity commitment made by Thermo in
respect of the Borrower prior to the First Effective Date pursuant to the
Restructuring Support and Consent Agreement in an amount equal to US$25,000,000.
“First Global Deed of Amendment and Restatement” means the global amendment and
restatement agreement dated 31 July 2013 between, among others, the Parties.
“First Half Payment Period” means the period from 1 January to 30 June
(inclusive) in any calendar year.




 
24
 




--------------------------------------------------------------------------------




“First Lien Agent” means the “BPIFAE Agent” as such term is defined in the First
Lien Facility Agreement.
“First Lien Facility” means the facility made available under the First Lien
Facility Agreement, as of the Closing Date, with an outstanding principal amount
of $341,954,611.
“First Lien Facility Agreement” means the BPIFAE facility agreement entered into
with, among others, BNP Paribas, Société Générale, Natixis, Crédit Agricole
Corporate and Investment Bank and Crédit Industriel Et Commercial as original
lenders and BNP Paribas as the BPIFAE Agent and the Security Agent originally
dated June 5, 2009 (as amended and restated on the date hereof and as further
amended in accordance with the Intercreditor Agreement).
“First Lien Finance Documents” means the documents described as “Finance
Documents” in the First Lien Facility Agreement.
“First Lien Finance Parties” means each of the “Finance Parties” as such term is
defined in the First Lien Facility Agreement.
“First Lien Facility Period” means the period from and including the date of the
First Lien Facility Agreement to and including the date on which the Total
Commitments (as such term is defined in the First Lien Facility Agreement) in
respect of the First Lien Facility have reduced to zero and all indebtedness of
the Obligors under the First Lien Finance Documents have irrevocably and
unconditionally been fully paid and discharged.
“First Lien Lenders” means each of the “Lenders” as such term is defined in the
First Lien Facility Agreement.
“First Lien Obligations” means the “Obligations” as defined in the First Lien
Facility Agreement.
“First Lien Security Agent” means the “Security Agent” as such term is defined
in the First Lien Facility Agreement.
“First Lien Security Documents” means any Lien granted by the Obligors to secure
the First Lien Facility Agreement and which are approved pursuant to the
Intercreditor Agreement.
“First Terrapin Purchase Agreement” means the common stock purchase agreement
dated 28 December 2012 between the Borrower and Terrapin.
“First Thermo Group Undertaking Letter” means the undertaking letter dated 22
August 2013 entered into by each of the members of the Thermo Group in favour of
the BPIFAE Agent.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on 31 December.
“Foreign Investment Limitation” means, as of any date of determination, an
amount equal to the sum of:
(a)
US$25,000,000; less

(b)
the aggregate amount of:





 
25
 




--------------------------------------------------------------------------------




(i)
Financial Indebtedness permitted pursuant to Clause 21.1(f)(iii) (Limitations on
Financial Indebtedness) outstanding as of such date of determination; less

(ii)
all investments in Foreign Subsidiaries (valued as of the initial date of such
investment without regard to any subsequent changes in value thereof) made after
the date of this Agreement and prior to such date of determination pursuant to
Clause 21.3(a)(ii)(B) (Limitations on Loans, Investments and Acquisitions); less

(iii)
all investments (valued as of the initial date of such investment without regard
to any subsequent changed in value thereof) in Foreign Subsidiaries (or any
entities that would constitute Foreign Subsidiaries if the Borrower or one of
its Subsidiaries owned more than fifty per cent. (50%) of the outstanding
Capital Stock of such entity) made after the date of this Agreement and prior to
such date of determination pursuant to Clause 21.3(c) (Limitations on Loans,
Investments and Acquisitions),

provided that, any investment of non‑cash consideration constituting stock in
the Borrower (howsoever described):
(A)
in the case of a single transaction, that does not exceed US$10,000,000 in
value; and

(B)
which transactions in aggregate since the date of this Agreement do not exceed
US$50,000,000 in aggregate,

shall be excluded from the determination of the Foreign Investment Limitation.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fourth Effective Date” means the “Effective Date” as such term is defined in
the Fourth Global Amendment and Restatement Agreement.
“Fourth Global Amendment and Restatement Agreement” means the global amendment
and restatement agreement dated on the date of this Agreement, between, among
others, the Parties.
“Fourth Supplemental Indenture” means the fourth supplemental indenture dated 20
May 2013 in respect of the 8% New Notes between the Borrower and U.S. Bank
National Association.
“French Authorities” means the “Direction Générale du Trésor et de la Politique
Economiques (DGTPE)” of the French Ministry of Finance, any successors thereto,
or any other Governmental Authority in or of France involved in the provision,
management or regulation of the terms, conditions and issuance of export credits
including, among others, such entities to whom authority in respect of the
extension or administration of export financing matters have been delegated,
such as BPIFAE.
“French Security Documents” means:
(a)
the Borrower Pledge of Bank Accounts;

(b)
each Delegation Agreement;





 
26
 




--------------------------------------------------------------------------------




(c)
the Holding Account Pledge Agreement; and

(d)
any other Security Document governed by French law.

“Funds Flow Statement” means a funds flow statement in agreed form by the
Borrower, the Agent and the Majority Lenders.
“GAAP” means generally accepted accounting principles, as recognised by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and consistent
with the prior financial practice of the Borrower and its Subsidiaries.
“Governmental Approvals” means all authorisations, consents, approvals, permits,
licences and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union, the European Central Bank, or
the International Telecommunications Union).
“Group” means the Borrower and its Subsidiaries from time to time.
“Group Structure Chart” means the group structure chart set out in Schedule 21
(Group Structure Chart).
“Guarantee Agreements” means:
(a)
the guarantee agreement dated as of the date hereof and made between the
Security Agent and each Subsidiary Guarantor;

(b)
each guarantee agreement (to be in substantially the same form as the guarantee
agreement referred to in paragraph (a) above) to be entered into by a Subsidiary
Guarantor in accordance with Clause 20.5 (Additional Domestic Subsidiaries)
and/or a Licence Subsidiary in accordance with Clause 21.12 (Nature of Business)
(as the case may be).

“Guarantee Obligations” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such person pursuant to which such person has directly or indirectly
guaranteed any Financial Indebtedness of any other person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of any such person:
(a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Financial Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets goods, securities or
services to take‑or‑pay, or to maintain financial statement condition or
otherwise); or





 
27
 




--------------------------------------------------------------------------------




(b)
entered into for the purpose of assuring in any other manner the obligee of such
Financial Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part),

provided that, the term Guarantee Obligation shall not include endorsements for
collection or deposit in the ordinary course of trading. The amount of any
Guarantee Obligation shall be deemed equal to the lesser of the stated or
determinable amount of the primary obligation or the maximum liability of the
person giving the Guarantee Obligation.
“Hazardous Materials” means any substances or materials:
(a)
which are or become defined as hazardous wastes, hazardous substances,
pollutants, contaminants, chemical substances or mixtures or toxic substances
under any Environmental Law;

(b)
which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority;

(c)
the presence of which require investigation or remediation under any
Environmental Law;

(d)
the possession, use, storage, discharge, emission or release of which requires a
permit or licence under any Environmental Law or other Authorisation;

(e)
the presence of which could be deemed to constitute a nuisance or a trespass or
threatens to pose a health or safety hazard to persons or neighbouring
properties;

(f)
which consist of underground or above ground storage tanks, whether empty,
filled or partially filled with any substance; or

(g)
which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross‑currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement with any person approved by
the Majority Lenders.
“Holding Account Pledge Agreement” has the meaning given to such term in
Schedule 31(Security Documents).
“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.




 
28
 




--------------------------------------------------------------------------------




“Hughes” means Hughes Network Systems LLC a limited liability company organised
under the laws of Delaware with its principal place of business at
11717 Exploration Lance, Georgetown, Maryland 20876, USA.
“Incapacity” means absence of the legal right to enter into binding contractual
relations (other than pursuant to a civil or criminal sanction (including
without limitation, personal bankruptcy or analogous proceedings)).
“Initial Minimum Cash Commitment” means the equity commitment made by Thermo in
respect of the Borrower to fund on or before the First Effective Date pursuant
to the Restructuring Support and Consent Agreement an amount of up to
US$20,000,000.
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction, damage or similar event with
respect to any of their respective property or assets.
“Insurance Consultant” means Jardine Lloyd Thompson Limited.
“Insurance Proceeds Account” has the meaning given to such term in the Accounts
Agreement.
“Insurances” means the insurances required by Clause 20.4 (Insurance).
“Intellectual Property” has the meaning given to such term at Clause 17.7(a)
(Intellectual Property Matters).
“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof, among each Finance Party, the Borrower and each other party to the First
Lien Facility Agreement in form and substance satisfactory to each Finance
Party.
“Interest Adjustment Letter” means an interest adjustment letter dated the date
of this Agreement, entered into by the Borrower and any Lender.
“Interest Period” means:
(a)
in relation to a Loan, each period determined in accordance with Clause 9
(Interest Periods); and

(b)
in relation to an Unpaid Sum, each period determined in accordance with
Clause 8.3 (Default Interest).

“Interest Rate Cap Agreement” means the “Interest Rate Cap Agreement” as such
term is defined in the First Lien Facility Agreement as of the date hereof.
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or other agreement regarding the hedging of interest rate
risk exposure executed in connection with hedging the interest rate exposure of
any person and any confirming letter executed pursuant to such agreement, all as
amended, restated, supplemented or otherwise modified from time to time.




 
29
 




--------------------------------------------------------------------------------




“Key Agreements” means:
(a)
each Material Contract set out in Schedule 11(Material Contracts) other than
those Material Contracts referred to in paragraphs 7 and 8 of Schedule 11
(Material Contracts); and

(b)
each other Material Contract entered into after the date of this Agreement.

“Landlord Waiver and Consent Agreements” has the meaning given to such term in
Schedule 31 (Security Documents).
“Launch” means the disconnection of the lift‑off plug of the SOYUZ launch
vehicle, if such event follows the ignition of the first (strap‑on boosters) and
second (core stage) stage liquid engines of the launch vehicle.
“Launch Failure” has the meaning given to such term in the Launch Services
Contract.
“Launch Insurance” means “Launch Insurance” as such term is defined in the First
Lien Facility Agreement as of the date hereof.
“Launch Services Contract” means the launch services contract dated 5 September
2007 (as amended and restated on 9 March 2010 and from time to time and as
further amended) and made between the Borrower and the Launch Services Provider
for the launching into low earth orbit of the Satellites through four (4) SOYUZ
launch vehicles, with an option for four (4) other similar launches.
“Launch Services Provider” means Arianespace, a French société anonyme
registered at the Registre du Commerce et des Société of Evry under registration
number 318 516 457, whose registered office is at Boulevard de l’Europe,
91006 Evry, France.
“Lender” means:
(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 25 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“Licence Subsidiary” means any single purpose Wholly‑Owned Subsidiary of the
Borrower or of another Subsidiary of the Borrower, the sole business and
operations of which single purpose Subsidiary is to hold one (1) or more
Communications Licences, except where it is a mandatory condition of a
Communications Licence in the relevant jurisdiction that any such entity is not
such a vehicle (provided that, this exception shall not apply to any
Communications Licence issued by the FCC or the ANFR).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Finance Lease or other title retention agreement relating to such asset.




 
30
 




--------------------------------------------------------------------------------




“Liquidity” means the sum of Cash and Cash Equivalent Instruments held by any of
the Obligors, but excluding any amounts held in:
(a)
the Debt Service Reserve Account; and

(b)
the Insurance Proceeds Account.

“Loans” means a loan made or to be made under the Facility pursuant to Clause
2.1 (Facility) or the principal amount outstanding for the time being of that
loan.
“Majority Lenders” means:
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than seventy five per cent. (75%) of the Total Commitments (or,
if the Total Commitments have been reduced to zero, aggregated more than seventy
five per cent. (75%) of the Total Commitments immediately prior to the
reduction); or

(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than seventy five per cent. (75%) of all the Loans
then outstanding.

“Mandatory Cost” means any fee or cost payable by banks arising from any
regulation imposed by:
(a)    the European Central Bank;
(b)
the Financial Conduct Authority; or

(c)
the Prudential Regulation Authority,

in each case, similar to those customarily considered to be “mandatory costs”.
“Margin” means fourteen per cent. (14%) per annum.
“Material Adverse Effect” means with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on:
(a)
the properties, business, operations, prospects or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole; or

(b)
the legality, validity or enforceability of any provision of any Transaction
Document; or

(c)
the rights and remedies of any Finance Party under any of the Finance Documents;
or

(d)
the security interests provided under the Security Documents or the value
thereof; or

(e)
its ability to perform any of its obligations under the Finance Documents,

provided that, existing and future first‑generation satellite constellation
degradation or failure issues and the effects thereof (which, for the avoidance
of doubt, shall exclude any Satellite delivered under the Satellite Construction
Contract) on the Borrower and its Subsidiaries, taken individually or
collectively, shall not constitute a Material Adverse Effect.




 
31
 




--------------------------------------------------------------------------------




“Material Communications Licence” means any Communications Licence, the loss,
revocation, modification, non‑renewal, suspension or termination of which, could
be reasonably expected to have a Material Adverse Effect.
“Material Contract” means:
(a)
any contract or other agreement, written or oral, of the Borrower or any of its
Subsidiaries involving monetary liability of or to any such person in an amount
in excess of US$10,000,000 per annum; or

(b)
any other contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect,

but excluding in either case any contract or other agreement that the Borrower
or such Subsidiary may terminate on less than ninety (90) days’ notice without
material liability.
“Material Subsidiary” means:
(a)
the Borrower;

(b)
each Subsidiary Guarantor;

(c)
Globalstar Canada Satellite Co.;

(d)
each Licence Subsidiary (including, GCL Licensee LLC);

(e)
any Subsidiary of the Borrower which, in the opinion of the Agent or the
Majority Lenders (in each case, acting reasonably), is of material operational
or strategic importance to the business of the Group;

(f)
any Subsidiary of the Borrower which has gross assets (excluding intra group
items) representing ten per cent. (10%) or more of the gross assets of the
Group; and

(g)
any Subsidiary of the Borrower which has gross revenues per annum from all
sources including intra‑company revenues which are allocated to such Subsidiary
of US$10,000,000 or more in aggregate.

For the purpose of paragraphs (f) and (g) above:
(i)
subject to paragraph (ii) below:

(A)
the contribution of a Subsidiary of the Borrower will be determined from its
financial statements which were consolidated into the latest relevant financial
statements; and

(B)
the financial condition of the Group will be determined from the latest relevant
financial statements;





 
32
 




--------------------------------------------------------------------------------




(ii)
if a Subsidiary of the Borrower becomes a member of the Group after the date on
which the latest relevant financial statements were prepared:

(A)
the contribution of the Subsidiary will be determined from its latest financial
statements; and

(B)
the financial condition of the Group will be determined from the latest relevant
financial statements but adjusted to take into account any subsequent
acquisition or disposal of a business or a company (including that Subsidiary);

(iii)
the contribution of a Subsidiary will, if it has Subsidiaries, be determined
from its consolidated financial statements;

(iv)
if a Material Subsidiary disposes of all or substantially all of its assets to
another member of the Group, it will immediately cease to be a Material
Subsidiary and the other member of the Group (if it is not the Borrower or
already a Material Subsidiary) will immediately become a Material Subsidiary;

(v)
a Subsidiary of the Borrower (if it is not already a Material Subsidiary) will
become a Material Subsidiary on completion of any other intra‑Group transfer or
reorganisation if it would have been a Material Subsidiary had the intra‑Group
transfer or reorganisation occurred on the date of the latest relevant financial
statements; and

(vi)
except as specifically mentioned in paragraph (iv) above, a member of the Group
will remain a Material Subsidiary until the next relevant financial statements
show otherwise under paragraph (i) above.

If there is a dispute as to whether or not a member of the Group is a Material
Subsidiary, a determination by the Majority Lenders will be, in the absence of
manifest error, conclusive.
“Minimum Contribution Amount” has the meaning given to such term in Clause
22.2(c)(Financial Covenants).
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.




 
33
 




--------------------------------------------------------------------------------




“Monthly Report” has the meaning given to such term in Clause 18.5(d)(Other
Reports)
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” has the meaning given to such term in Schedule 31(Security
Documents).
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Obligor or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions, and each such plan for the six (6) year period immediately
following the latest date on which any Obligor or ERISA Affiliate contributed to
or had an obligation to contribute to such plan.
“Net Cash Proceeds” means, as applicable:
(a)
with respect to any Equity Issuance, any Asset Disposition or any Debt Issuance,
the gross cash proceeds received by the Borrower or any of its Subsidiaries
therefrom less all legal, underwriting, placement agents and other commissions,
discounts, premiums, fees and expenses incurred in connection therewith; and

(b)
with respect to any Insurance and Condemnation Event, the gross cash proceeds
received by the Borrower or any of its Subsidiaries less the sum of:

(i)
all fees and expenses in connection therewith; and

(ii)
the principal amount of, premium, if any, and interest on any Financial
Indebtedness secured by a Lien on the asset (or a portion thereof) subject to
such Insurance and Condemnation Event, which Financial Indebtedness is expressly
permitted under this Agreement and required to be repaid in connection
therewith.

“Net Debt” means, in respect of the Group at any time, the consolidated amount
of all Financial Indebtedness, in each case, in cash and including:
(a)
any vendor financings (howsoever described); and

(b)
any Relevant Subordinated Indebtedness,

in each case, with a stated maturity or put date on or prior to the Final
Maturity Date (including, without limitation, all Financial Indebtedness arising
in respect of the Facility), but:
(i)
deducting the aggregate amount of Liquidity (which, for the purposes of this
paragraph (b)(i), shall exclude any amounts held in the Debt Service Reserve
Account and the Insurance Proceeds Account) at that time; and

(ii)
excluding any Subordinated Indebtedness that does not constitute Relevant
Subordinated Indebtedness.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.
“New Lender” has the meaning given to such term in Clause 25.1 (Assignments and
Transfers by the Lenders).




 
34
 




--------------------------------------------------------------------------------




“Obligations” means, in each case, whether now in existence or hereafter
arising:
(a)
the principal of and interest on (including interest accruing after the filing
of any bankruptcy or similar petition) the Loans;

(b)
all Hedging Obligations; and

(c)
all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Subsidiaries to the
Finance Parties, in each case under any Finance Documents or otherwise, with
respect to any Loan direct or indirect, absolute or contingent, due or to become
due, contractual or tortuous, liquidated or unliquidated, and whether or not
evidenced by any note.

“Obligors” means:
(a)
the Borrower; and

(b)
each Subsidiary Guarantor.

“OFAC” means the US Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Expenditure” means all operating and maintenance costs, expenses and
liabilities (including inventory purchases) incurred by a member of the Group
and including any VAT in respect of any such amount (excluding any capital
expenditure (other than maintenance capital expenditure)) and any other costs
and expenses agreed between (i) solely during the First Lien Facility Period,
the First Lien Agent and the Borrower and (ii) thereafter, the Majority Lenders
and the Borrower.
“Operating Lease” means, as to any person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such person as lessee
which is not a Finance Lease.
“Original Indenture” means the indenture dated as of 15 April 2008 between the
Borrower as issuer and U.S. Bank National Association as trustee.
“Original Lenders” has the meaning given to such term in the Recitals.
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union, other than Slovakia,
Slovenia, Malta and Cyprus.
“Party” means a party to this Agreement.
“Payment Period” means a First Half Payment Period or a Second Half Payment
Period, as the case may be.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA.




 
35
 




--------------------------------------------------------------------------------




“Permitted Acquisition” means any investment by the Borrower, any Subsidiary
Guarantor or Globalstar Canada Satellite Co. in the form of acquisition of all
or substantially all of the business or a line of business (whether by the
acquisition of Capital Stock, assets or any combination thereof) of any other
person (a “Target Company”) if each such acquisition meets each of the following
requirements:
(a)
no less than fifteen (15) days prior to the proposed closing date of such
acquisition, the Borrower shall have delivered written notice and financial
details of such acquisition to the Agent, which notice shall include the
proposed closing date of such acquisition;

(b)
the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the Agent (acting
on the instructions of the Majority Lenders), that such acquisition has been
approved by the board of directors or equivalent governing body of the Target
Company;

(c)
the Target Company shall be in a substantially similar line of business as the
Borrower and its Subsidiaries pursuant to Clause 21.12 (Nature of Business) or a
parallel business the acquisition of which would be of commercial or strategic
importance to such business;

(d)
if such proposed transaction is a merger with respect to the Borrower or any
Subsidiary Guarantor, the Borrower shall have received the prior written consent
of the Agent (acting on the instructions of the Majority Lenders) to such
transaction;

(e)
such proposed transaction shall not include or result in any actual or
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole;

(f)
if such proposed transaction is in respect of a Target Company which has
negative Adjusted Consolidated EBITDA, the prior written consent of the Agent
(acting on the instructions of the Majority Lenders) shall be required unless:

(i)
such proposed transaction:

(A)
is in respect of a Target Company which is an international gateway operator;
and

(B)
the cash consideration of such transaction does not exceed US$5,000,000 in
value,

provided that, the Borrower shall only be permitted to enter into two
(2) transactions of the type described in this paragraph (f)(i) in each Fiscal
Year; or
(ii)
the relevant Target Company (other than an international gateway operator) has
for the twelve (12) Month period prior to the date of the proposed transaction a
negative Adjusted Consolidated EBITDA no greater than US$2,000,000 in aggregate
when taking into account all other acquisitions with negative Adjusted
Consolidated EBITDA made following the date of this Agreement.





 
36
 




--------------------------------------------------------------------------------




For the purpose of the calculations required to be made in respect of this
paragraph (f) only:
(A)
any reference to “the Borrower and its Subsidiaries” in the definitions of
Consolidated EBITDA, Consolidated Net Income, Equity Issuance, Subordinated
Indebtedness, Consolidated Interest Expense and Finance Lease (and any other
definition used in the calculation of Adjusted Consolidated EBITDA) shall be
construed as being a reference to “the Target Company and its Subsidiaries”;

(B)
any reference to “the Borrower” in the definitions of Consolidated EBITDA,
Consolidated Net Income, Equity Issuance, Subordinated Indebtedness,
Consolidated Interest Expense and Finance Lease (and any other definition used
in the calculation of Adjusted Consolidated EBITDA) shall be construed as being
a reference to “the Target Company”; and

(C)
any reference to “Subsidiary” in the definitions of Consolidated EBITDA,
Consolidated Net Income, Equity Issuance, Subordinated Indebtedness,
Consolidated Interest Expense and Finance Lease (and any other definition used
in the calculation of Adjusted Consolidated EBITDA) shall be construed as being
a reference to a Subsidiary of a Target Company;

(g)
the Borrower shall have delivered to the Agent:

(i)
no less than fifteen (15) days prior to the proposed closing date of such
acquisition, forward looking financial statements taking into account the
proposed transaction and demonstrating to the satisfaction of the Agent,
compliance with each of the financial covenants set out in Clause 19 (Financial
Covenants) on the proposed closing date of such acquisition and on a twelve
(12) Month projected basis; and

(ii)
such other documents reasonably requested by the Agent or the Majority Lenders;

(h)
no Event of Default shall have occurred and be continuing both before and after
giving effect to such acquisition; and

(i)
such acquisition is not in violation of Sanctions applicable to any member of
the Group.

“Permitted Joint Venture Investments” means any investment by the Borrower, any
Subsidiary Guarantor or Globalstar Canada Satellite Co. in joint ventures and
partnerships if each such investment meets all of the following requirements:
(a)
no less than fifteen (15) days prior to the proposed closing date (in the case
where the consent of the Agent (acting on the instructions of the Majority
Lenders)is required) or after the closing date (in the case where no consent is
required) of any such investment of more than US$10,000,000, the Borrower shall
have delivered written notice of such





 
37
 




--------------------------------------------------------------------------------




investment to the Agent, which notice shall include the proposed closing date
(or actual closing date, applicable) of such investment;
(b)
such joint venture or partnership shall be in a substantially similar line of
business as the Borrower and its Subsidiaries pursuant to Clause 21.12 (Nature
of Business) or a parallel business which is of commercial or strategic
importance to such business;

(c)
the Borrower shall have delivered to the Agent:

(i)
such documents reasonably requested by the Agent or any Finance Party (through
the Agent) pursuant to Clause 20.5 (Additional Domestic Subsidiaries) to be
delivered at the time required pursuant to Clause 20.5 (Additional Domestic
Subsidiaries);

(ii)
forward looking financial statements taking into account the proposed
transaction and demonstrating to the satisfaction of the Agent, compliance with
each of the financial covenants set out in Clause 19 (Financial Covenants) on
the proposed closing date of such investment and on a twelve (12) Month
projected basis;

(d)
no Event of Default shall have occurred and be continuing both before and after
giving effect to such investment;

(e)
if such investment is as a general partner, such investment shall be made by a
Subsidiary that has no assets other than such investment; and in any case, such
investment shall not include or result in any contingent liabilities that could
reasonably be expected to be material to the business, financial condition,
operations or prospects of the Borrower and its Subsidiaries, taken as a whole;
and

(f)
the Borrower shall have obtained the prior written consent of the Agent (acting
on the instructions of the Majority Lenders) prior to the consummation of such
investment if the amount (including all cash and non‑cash consideration paid by
or on behalf of the Borrower and its Subsidiaries in connection with such
investment) of such investment (or series of related investments), together with
all other investments in joint ventures and partnerships consummated during the
term of this Agreement, exceeds US$30,000,000 in aggregate (excluding any
portion of such investment consisting of Capital Stock of the Borrower).

“Permitted Liens” means the Liens permitted pursuant to Clauses 21.2(a) to
21.2(u) (Limitations on Liens).
“Permitted Supplier Indebtedness” means any Financial Indebtedness of the
Borrower or any Subsidiary owing to the Supplier and relating to the Satellite
Construction Contract.
“Permitted Vendor Indebtedness” means:
(a)
any Permitted Supplier Indebtedness; and

(b)
any Financial Indebtedness of the Borrower or any Subsidiary:





 
38
 




--------------------------------------------------------------------------------




(i)
owing to Ericsson pursuant to the purchase agreement between the Borrower and
Ericsson dated 1 October 2008, as amended or any other agreement which replaces
such agreement;

(ii)
owing to Hughes pursuant to the agreement between the Borrower and Hughes dated
1 May 2008, as amended or any other agreement which replaces such agreement;

(iii)
owing to a Satellite vendor or Satellite launch vendor or Affiliate thereof (in
each case, other than the Supplier) for:

(A)
the procurement, construction, launch and insurance of all or part of one or
more Satellites or Satellite launches for such Satellites; or

(B)
a ground or in-orbit space intended for future use or associated improvements to
the ground portion of the network of the Borrower and its Subsidiaries;

(iv)
owing to any other supplier or vendor in respect of any Capital Expenditure (but
excluding the Supplier); or

(v)
otherwise approved in writing by the Agent (acting on the instructions of all
the Lenders),

provided that, in each case (other than paragraph (b)(v) above and unless stated
to the contrary):
(A)
in the case of paragraph (a) above only, such Permitted Supplier Indebtedness:

(1)
does not exceed €17,530,000 (the “Relevant Amount”) and the Borrower must have
consented to the payment to the Supplier of the Relevant Amount (or any lesser
amount), it being acknowledged that the Borrower has no obligation to pay the
Relevant Amount to the Supplier; and

(2)
is on such terms as may be approved by the Agent (acting on the instructions of
each Lender in their absolute discretion);

(B)
in the case of paragraphs (b)(i) to (iv) (inclusive) only, such Financial
Indebtedness does not exceed (either under any individual agreement or in
aggregate) US$25,000,000 (unless approved in writing by the Agent (acting on the
instructions of all the Lenders));

(C)
the issuance of such Financial Indebtedness shall not cause, and could not
reasonably be expected to cause, a Default;

(D)
any interest payable in respect of such Financial Indebtedness does not exceed
ten per cent. (10%) per annum;

(E)
such Financial Indebtedness is not evidenced by any promissory note; and





 
39
 




--------------------------------------------------------------------------------




(F)
such Financial Indebtedness is not secured by any Lien (other than a Permitted
Lien) on any asset or property of the Borrower or any Subsidiary thereof.

“PIK Interest” means interest paid by the Borrower or any Subsidiary in respect
of a debt instrument by the issuance of:
(a)
shares in the Borrower’s Capital Stock issued for the sole purpose of a making a
dividend to the shareholders of the Borrower; and/or

(b)
additional debt securities,

in each case:
(i)
which debt securities will not mature or become payable prior to the maturity
date of such instrument and the Final Discharge Date; and

(ii)
no cash payment is made by the Borrower or any Subsidiary prior to the Final
Discharge Date.

“Post-Closing Document” has the meaning given to such term in Part 2 (Conditions
Subsequent) of Schedule 2 (Conditions Precedent).
“Project” means:
(a)
the supply of twenty-five (25) Satellites plus the long lead items for
six (6) subsequent Satellites by the Supplier pursuant to the Satellite
Construction Contract; and

(b)
the launching of such Satellites by the Launch Services Provider pursuant to the
terms of the Launch Services Contract,

to form for the Borrower the second generation satellite constellation.
“Project Accounts” has the meaning given to such term in the Accounts Agreement.
“Promissory Notes” means a promissory note made by the Borrower in accordance
with Clause 30.2(c)(Evidence of Financial Indebtedness) in substantially (and in
all material respects in) the same form as set out in Schedule 23 (Form of
Promissory Note) and amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
“Property All Risks Insurance” means the insurance to be procured by the
Borrower in accordance with Clause 20.4(c)(i) (Insurance).
“Proposed Assignment Notice” means written notice from a Lender setting forth
the terms and conditions, in reasonable detail, of a Proposed Loan Transfer.
“Proposed Loan Transfer” means any proposed participation, assignment or any
other transfer of any portion of any rights and obligations under the Finance
Documents proposed by any Prospective Transferor.




 
40
 




--------------------------------------------------------------------------------




“Prospective Transferee” means any person that is not a Lender to whom a
Prospective Transferor proposes to make a Proposed Loan Transfer. A Prospective
Transferee shall not include, in the case of a Lender, an Affiliate or approved
fund of such Lender.
“Prospective Transferor” means any Lender that proposes to sell a participation,
to make an assignment or to otherwise transfer any Loan to any Person.
“Prospective Transferred Loans” has the meaning given to such term in Clause
25.10(a) (Right of First Refusal).
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
“Prudential Regulation Authority” means the Bank of England body responsible for
the prudential regulation and supervision of banks, building societies, credit
unions, insurers and major investment firms.
“Purchase Notice” has the meaning given to such term in the Fourth Supplemental
Indenture.
“Qualifying Lender” means a Lender which is:
(a)
a United States person (as defined in Section 7701(a)(30) of the Code);

(b)
engaged in a US trade or business with which such interest is “effectively
connected” within the meaning of the Code;

(c)
entitled in respect of payments of interest receivable by it under this
Agreement to the benefit of a double taxation agreement with the United States
which makes provision for full exemption from Tax imposed by the United States
on interest; or

(d)
entitled to the benefit of the “portfolio interest” exemption under
Section 871(h) or 881(c) of the Code.

“Registration Rights Agreement” means the registration right agreement dated on
or about the date of this Agreement and entered into between the Borrower and
the Initial Holders named therein relating to the Warrants and the Voting Common
Stock of the Borrower issuable on exercise thereof.
“Relevant Contribution” has the meaning given to such term in Clause 22.2(c)
(Financial Covenants).
“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.
“Relevant EIPs” means the employee incentive plans set out in Schedule 20
(Incentive Plans).
“Relevant Period” means each period of six (6) Months or twelve (12) Months (as
the case may be) referred to in each of the columns titled “Relevant Period” or
“Column 1 – Relevant Period” (as applicable) in the tables contained in Schedule
4 (Maximum Covenant Capital




 
41
 




--------------------------------------------------------------------------------




Expenditure), 19.3 (Adjusted Consolidated EBITDA), 19.4 (Debt Service Coverage
Ratio) and 19.5 (Net Debt to Adjusted Consolidated EBITDA).
“Relevant Subordinated Indebtedness” means any Subordinated Indebtedness the
terms of which require the payment of:
(a)
cash interest; or

(b)
any fees but excluding any fees payable to an administrative agent of, or
trustee for, any noteholders.

For the avoidance of doubt, the 8% New Notes shall constitute Relevant
Subordinated Indebtedness.
“Repeating Representations” means each of the representations set out in
Clauses 17.1 (Status), 17.2 (Binding Obligations), 17.3 (Non‑Conflict with other
Obligations), 17.4 (Power and Authority), 17.6 (Authorisations), 17.10 (Margin
Stock), 17.11 (Government Regulation), 17.13 (Employee Relations), 17.14
(Burdensome Provisions), 17.18 (Titles to Properties), 17.23(a) (Satellites),
17.26 (Anti-bribery, Anti-corruption and Anti-money Laundering), 17.27
(Sanctions), 17.28 (Governing Law and Enforcement), 17.32 (No Misleading
Information) and 17.34 (No Immunity).
“Reporting Date” means, in relation to a Monthly Report, the last day of the
Month which immediately follows the Month to which such Monthly Report relates.
“Reservations” means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court;

(b)
the limitation of enforcement by laws relating to insolvency, reorganisation and
other laws generally affecting the rights of creditors;

(c)
the time barring of claims under applicable statutes of limitation;

(d)
the possibility that an undertaking to assume liability for or indemnify a
person against non‑payment of stamp duty may be void;

(e)
defences of set‑off or counterclaim;

(f)
a court construing a Lien expressed to be created by way of fixed security as
being floating security;

(g)
any additional interest imposed pursuant to any relevant agreement may be held
to be irrecoverable on the grounds that it is a penalty;

(h)
an English court may not give effect to any indemnity for legal costs incurred
by an unsuccessful litigant; and

(i)
equivalent principles, rights and defences under the laws of any relevant
jurisdiction.

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.




 
42
 




--------------------------------------------------------------------------------




“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of an Obligor or
any other officer of an Obligor reasonably acceptable to the Agent. Any document
delivered under this Agreement that is signed by a Responsible Officer of an
Obligor shall be conclusively presumed to have been authorised by all necessary
corporate, partnership and/or other action on the part of such Obligor and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Obligor.
“Restructuring Fee” has the meaning given to such term in clause 11.5
(Restructuring Fee) of the First Lien Facility Agreement as of the date hereof.
“Restructuring Support and Consent Agreement” means the equity commitment,
restructuring, support and consent agreement dated 20 May 2013 between the
Borrower, the Subsidiary Guarantors, the First Lien Security Agent, the BPIFAE
Agent, the First Lien Lenders and Thermo.
“Right of First Refusal” means the right, but not the obligation, to purchase or
to participate in some or all of the rights and obligations subject to a
Proposed Loan Transfer, on the terms and conditions specified in the Proposed
Assignment Notice.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.
“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, and/or the European Union and/or the
French Republic and/or Her Majesty’s Treasury or any other such sanctions
authority in a jurisdiction that is relevant to the Facility.
“Satellite” shall mean any single non-geostationary satellite, or group of
substantially identical non-geostationary satellites, delivered or to be
delivered by the Supplier to the Borrower pursuant to the Satellite Construction
Contract and owned by, leased to or for which a contract to purchase has been
entered into by, the Borrower or any of its Subsidiaries, whether such satellite
is in the process of manufacture, has been delivered for Launch or is in orbit
(whether or not in operational service) and including any replacement satellite
of the Borrower following a Launch Failure delivered or to be delivered by:
(a)
the Supplier to the Borrower pursuant to the Satellite Construction Contract; or

(b)
a French supplier (other than the Supplier) pursuant to an agreement entered
into by the Borrower with such French supplier which is permitted by the Finance
Documents.

“Satellite Construction Contract” means the satellite construction contract
dated 30 November 2006 and made between the Borrower and the Supplier for the
construction of forty eight (48) satellites, as amended and supplemented from
time to time (and as further amended and restated on or about the date of this
Agreement and delivered in satisfaction of the condition precedent set out at
paragraph 7 (Commercial contracts) of schedule 2 (Conditions Precedent) of the
First Lien Facility Agreement as of the date hereof) for the purpose of, among
other things, detailing a new phasing of the contract for the first
twenty five (25) satellites and a final phase of twenty three (23) satellites.




 
43
 




--------------------------------------------------------------------------------




“Satellite Performance Criteria” means the criteria set out at Schedule 29
(Satellite Performance Criteria).
“SCF Amount” has the meaning given to such term in Clause 7.3(a) (Mandatory
Prepayment – Cash Sweep of Spectrum Cash Flow).
“Second Effective Date Commitment” means the equity commitment made by Thermo in
respect of the Borrower pursuant to the Second Global Amendment and Restatement
Agreement in an amount equal to US$30,000,000.
“Second Global Amendment and Restatement Agreement” means the global amendment
and restatement agreement dated 7 August 2015 between, among others, the
Parties.
“Second Half Payment Period” means the period from 1 July to 31 December
(inclusive) in any calendar year.
“Second Terrapin Purchase Agreement” means the common stock purchase agreement
dated 7 August 2015 between the Borrower and Terrapin.
“Second Thermo Group Undertaking Letter” means the undertaking letter dated 7
August 2015 entered into by each of the members of the Thermo Group in favour of
the BPIFAE Agent.
“Security Amendment and Restatement Agreement” has the meaning given to such
term in Schedule 31(Security Documents).
“Security Documents” has the meaning given to such term in Schedule 31 (Security
Documents).
“Shareholder Distributions” means:
(a)
any dividend paid, made or declared, other than a dividend paid exclusively in
Capital Stock or rights to acquire Capital Stock which, in each case, no cash
payment is made by the Borrower;

(b)
any payment by way of return on or repayment of share capital;

(c)
any payment of cash interest or capitalised interest by the Borrower to any
member of the Thermo Group under any distribution (whether in cash or in kind),
including, without limitation, any distribution of assets or other payment
whatsoever in respect of share capital whether directly or indirectly but
excluding:

(i)
any distributions or other payments pursuant to any employee stock incentive
plan (howsoever described) expressly permitted under the terms of this
Agreement;

(ii)
any PIK Interest relating to:

(A)
the Thermo Loan Agreement; or

(B)
any Convertible Note held by Thermo; and

(C)
this Agreement;





 
44
 




--------------------------------------------------------------------------------




(iii)
any cash interest relating to any Convertible Note held by Thermo and permitted
by the terms of this Agreement; and

(iv)
any payment relating to this Agreement permitted by the terms of the
Intercreditor Agreement;

(d)
any redemption, cancellation or repurchase of the Borrower’s shares or any class
of its shares other than any conversion on mandatory repurchase or redemption of
any of the Convertible Notes in accordance with their terms or in connection
with any employee stock incentive plan (howsoever described) expressly permitted
under the terms of this Agreement; and

(e)
any payments under a subordinated loan permitted under this Agreement (including
interest and fees).

“Solvent” and “Solvency” means, with respect to any person on any date of
determination, that on such date:
(a)
the fair value of the assets of such person is greater than the total amount of
liabilities, including contingent liabilities, of such person;

(b)
the present fair saleable value of the assets of such person is not less than
the amount that will be required to pay the probable liability of such person on
its debts as they become absolute and matured;

(c)
such person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such person’s ability to pay such debts and liabilities as
they mature;

(d)
such person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such person’s assets would
constitute an unreasonably small capital; and

(e)
such person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.

The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Spectrum” means spectrum in specific frequency bands that are subject to a
Communications Licence issued to the Borrower or an Affiliate, and in the case
of spectrum licensed by the FCC, this refers to, without limitation, spectrum
that is licensed to the Borrower or an Affiliate in the 1610-1618.725 and the
2483.5 – 2500 MHz frequency bands.
“Spectrum Cash Flow” means any cash received by a member of the Group from
monetizing (howsoever defined) the Group’s Spectrum rights, including, but not
limited to, upfront payments, operating lease payments, and any other payments
to a member of the Group associated with the commercial use of any Spectrum by
any third parties: less
(a)
any capital or operating expenses incurred (or reasonably expected to be
incurred) by the Borrower in direct connection with such Spectrum Cash Flow; and





 
45
 




--------------------------------------------------------------------------------




(b)
any payments received by a member of the Group under such Spectrum Cash Flow
which are to be “passed through” to any third party,

provided that all such deductions (including deducted expenses incurred and
“passed through” payments) must:
(i)
be directly related to the corresponding monetization of Spectrum rights;

(ii)
be approved in good faith by the Agent (acting on the instructions of the
Majority Lenders) in the exercise of their commercially reasonable judgment; and

(iii)
not have been deducted from the calculation of Excess Cash Flow (without double
counting).

“Spectrum Plan” means the plan relating to the Group’s Spectrum rights, which
shall include the information required pursuant to Clause 18.14(Spectrum Plan)
(as updated and supplemented from time to time pursuant to each Monthly Report).
“Spectrum Sale” means any sale or other disposition of title (legal or
equitable) of any of the Group’s Spectrum rights.
“Spot Rate of Exchange” means the exchange rate between Euros and Dollars as
notified by the Agent to the Borrower and calculated on the basis of the
official fixing rate (as between Euros and Dollars) of the European Central Bank
quoted on Reuter’s page ECB37, more or less two (2) basis points, on the date
that is two (2) Business Days prior to the relevant Utilisation Date. If the
agreed page is replaced or the service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate.
“Stock Pledge Agreement” has the meaning given to such term in Schedule 31
(Security Documents).
“Subordinated Indebtedness” means any Financial Indebtedness of the Borrower or
any Subsidiary:
(a)
subordinated in right and time of payment to the Obligations pursuant to the
Intercreditor Agreement or any other Acceptable Intercreditor Agreement;

(b)
to be applied by the Borrower or the relevant Subsidiary (as the case may be)
towards:

(i)
financing costs directly arising from the construction and Launch of the
Satellites or additional satellites;

(ii)
financing payments due by the Borrower to second generation ground segment
vendors; and/or

(iii)
payment of the Borrower’s working capital and general corporate purposes;

(c)
containing such other terms and conditions, in each case as are reasonably
satisfactory to the Agent (acting on the instructions of the Majority Lenders);
and

(d)
the issuance of such Financial Indebtedness shall not cause, and could not
reasonably be expected to cause, a Default.





 
46
 




--------------------------------------------------------------------------------




“Subsidiary” means, as to any person, any company of which more than fifty
per cent. (50%) of the outstanding Capital Stock having ordinary voting power to
elect a majority of the board of directors or other managers of such person is
at the time owned (directly or indirectly) by, or the management is otherwise
controlled by, such person (irrespective of whether, at the time, Capital Stock
of any other class or classes of such person shall have or might have voting
power by reason of the occurrence of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” in this Agreement shall
refer to those of the Borrower.
“Subsidiary Guarantor” means each direct or indirect Domestic Subsidiary of the
Borrower:
(a)
set out in Schedule 24 (Subsidiary Guarantors); or

(b)
which becomes a party to a Guarantee Agreement pursuant to Clause 20.5
(Additional Domestic Subsidiaries).

“Supplier” means Thales Alenia Space France, a French société par actions
simplifiée registered at the Registre du Commerce et des Société of Toulouse
under registration number 414 725 101, whose registered office is at 26, Avenue
Jean François Champollion, 31100 Toulouse, France.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Target Company” has the meaning given to such term in the definition of
“Permitted Acquisition”.
“Tax” means any tax, levy, impost, duty, fee, assessment or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 12.1 (Tax Gross‑up) or a payment under Clause 12.2
(Tax Indemnity).
“Termination Value” means, in respect of any one (1) or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements:
(a)
for any date on or after such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s); and

(b)
for any date prior to the date referenced in paragraph (a), the amount(s)
determined as the mark‑to‑market value(s) for such Hedging Agreements, as
determined based upon one (1) or more mid‑market or other readily available
quotations provided by any recognised dealer in such Hedging Agreements (which
may include a Lender or an Affiliate of a Lender).





 
47
 




--------------------------------------------------------------------------------




“Terrapin” means Terrapin Opportunity, L.P.
“Thermo” means Thermo Funding Company LLC.
“Thermo Commitment” has the meaning given to such term in the Third Global
Amendment and Restatement Agreement.
“Thermo Group” means:
(a)
Globalstar Satellite LP;

(b)
Thermo;

(c)
FL Investment Holdings LLC (formerly known as Globalstar Holdings LLC); and

(d)
Thermo Funding II LLC.

“Thermo Loan Agreement” means the loan agreement dated 25 June 2009 between the
Borrower as borrower and Thermo as lender, as the same may be amended from time
to time, and the subordinated promissory note evidencing such loan.
“Third Effective Date” means the “Effective Date” as such term is defined in the
Third Global Amendment and Restatement Agreement.
“Third Effective Date Commitment” has the meaning given to such term in the
Third Thermo Group Undertaking Letter.
“Third Global Amendment and Restatement Agreement” means the global amendment
and restatement agreement dated 30 June 2017 between, among others, the Parties.
“Third Parties Act” has the meaning given to such term in Clause 1.5(a)(Third
Party Rights).
“Third Thermo Group Undertaking Letter” means the undertaking letter dated on or
around the Third Effective Date entered into by each of the members of the
Thermo Group in favour of the BPIFAE Agent.
“Total Commitments” means the aggregate of the Commitments, being
US$198,959,010.29 as at the date of this Agreement.
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Facility or the First Lien Facility or any transaction which, if
consummated, would be a Permitted Acquisition or a Permitted Joint Venture
Investment (including, without limitation, any financing fees, merger and
acquisition fees, legal fees and expenses, due diligence fees or any other fees
and expenses in connection therewith).
“Transaction Documents” means:
(a)
each Finance Document;

(b)
the Fourth Global Amendment and Restatement Agreement;

(c)
each Commercial Contract;

(d)
any Acceptable Intercreditor Agreement; and





 
48
 




--------------------------------------------------------------------------------




(e)
each Material Communications Licence.

“Transfer Certificate” means a certificate substantially in the form set out in
Part A (Form of Transfer Certificate) of Schedule 5 (Form of Transfer
Certificate and Assignment Agreement) or any other form agreed between the Agent
(acting at the direction of the Majority Lenders) and the Borrower (acting
reasonably).
“Transfer Date” means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“Unfunded Pension Liability” of any Pension Plan means the excess of such
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA over the
current value of such Pension Plan’s assets, determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
“United States” or “US” means the United States of America.
“US Tax Obligor” means:
(a)
a borrower which is resident for Tax purposes in the United States of America;
or

(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income Tax purposes.

“Utilisation” means a utilisation of the Facility.
“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).
“VAT” means:




 
49
 




--------------------------------------------------------------------------------




(a)
any Tax imposed in compliance with Council Directive of 28 November 2006 on the
common system of value added tax (EC Directive 2006/112); and

(b)
any other Tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such Tax referred
to in paragraph (a) above, or imposed elsewhere.

“Warrant” means each common stock purchase warrant dated on or about the date of
this Agreement between the Holder named therein and the Borrower.
“Warrant Certificate” means each certificate relating to a Warrant.
“Wholly‑Owned” means, with respect to a Subsidiary, that all the shares of the
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one (1) or more of its Wholly‑Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a person other than the Borrower).
“Withholding Forms” means United States Internal Revenue Service (“IRS”) Form
W-8BEN-E, W‑8BEN, W‑8ECI or W‑9 (or, in each case, any successor form and, in
each case, attached to an IRS Form W‑8IMY if required) or any other IRS form by
which a person may claim an exemption from withholding of US federal income tax
on interest payments to that person and, in the case of a person claiming an
exemption under the “portfolio interest exemption”, a statement certifying that
such person is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended.
“Working Capital” means, on any date, Current Assets less Current Liabilities.
“Write-down and Conversion Powers” means, in relation to:
(a)
any Bail-In Legislation described in the EU Bail-In Legislation Schedule from
time to time, the powers described as such in relation to that Bail-In
Legislation in the EU Bail-In Legislation Schedule;

(b)
any other applicable Bail-In Legislation:

(i)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)
any similar or analogous powers under that Bail-In Legislation; and

(c)
UK Bail-In Legislation:





 
50
 




--------------------------------------------------------------------------------




(iii)
any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

(iv)
any similar or analogous powers under that UK Bail-In Legislation.

1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
“annual” means a period of twelve (12) Months;

(ii)
an “agreement” includes a deed and an instrument;

(iii)
the “Agent”, any “Finance Party”, any “Lender”, an “Obligor”, any “Party”, the
“Security Agent” or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

(iv)
“assets” includes present and future properties, revenues and rights of every
description;

(v)
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination;

(vi)
“disposal” means a sale, transfer, assignment, grant, lease, licence or other
disposal, whether voluntary or involuntary, and “dispose” shall be construed
accordingly;

(vii)
the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the second
currency at the Spot Rate of Exchange for the purchase of the first currency
with the second currency;

(viii)
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(ix)
“guarantee” means (other than in relation to a Guarantee Agreement) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is





 
51
 




--------------------------------------------------------------------------------




assumed in order to maintain or assist the ability of such person to meet its
indebtedness;
(x)
“include” or “including” are to be construed without limitation;

(xi)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(xii)
a “judgment” includes any order, injunction, determination, award or other
judicial or arbitral measure in any jurisdiction;

(xiii)
a “notice” includes any notice, request, instruction, demand or other
communication;

(xiv)
any “obligation” of any person under this Agreement or any other agreement or
document shall be construed as a reference to an obligation expressed to be
assumed by or imposed on it under this Agreement or, as the case may be, that
other agreement or document (and “due”, “owing”, “payable” and “receivable”
shall be similarly construed);

(xv)
“pari passu” shall mean, in relation to indebtedness due to more than one
person, that the payment or repayment thereof shall be made pro rata in the
proportion which each such indebtedness bears to the aggregate indebtedness owed
to both or all of such persons, subject to the provisions of this Agreement;

(xvi)
a “payment” includes a distribution, prepayment or repayment and references to
“pay” include distribute, repay or prepay;

(xvii)
a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

(xviii)
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self‑regulatory or other authority or organisation;

(xix)
“rights” includes rights, authorities, discretions, remedies, liberties, powers,
easements, quasi-easements and appurtenances (in each case, of any nature
whatsoever);

(xx)
a “share” in a company includes a share, participation, participating interest
or any other analogous ownership interest;

(xxi)
words importing the singular include the plural and vice versa;

(xxii)
a provision of law is a reference to that provision as amended or re‑enacted;
and

(xxiii)
a time of day is a reference to London time, unless the case or context shall
otherwise dictate.





 
52
 




--------------------------------------------------------------------------------




(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived, and an Event of Default is “continuing” if it has not been
waived in writing in accordance with Clause 36 (Amendments and Waivers).

1.3
Accounting Terms

All accounting terms not specifically or completely defined in this Agreement
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements required
by Clause 18.2 (Annual Financial Statements), except as otherwise specifically
prescribed in this Agreement.
1.4
UCC Terms

Terms defined in the UCC in effect on the date of this Agreement and not
otherwise defined in this Agreement shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect in the applicable state or other jurisdiction.
1.5
Third Party Rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of any Finance Document the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.6
Conflict

(a)
This Agreement is entered into subject to, and with the benefit of, the terms of
the Intercreditor Agreement.

(b)
Notwithstanding anything to the contrary in this Agreement, the terms of the
Intercreditor Agreement will prevail if there is a conflict between the terms of
this Agreement and the terms of the Intercreditor Agreement.

(c)
The fact that a provision of this Agreement is expressed to be subject to the
terms of the Intercreditor Agreement does not mean, and will not be taken to
mean, that any other provision of this Agreement is not so subject.





 
53
 




--------------------------------------------------------------------------------





2.
The Facility

2.1
Facility

(a)
Subject to the terms of this Agreement, the Lenders shall make available to the
Borrower on the Closing Date a Dollar a term loan facility in an aggregate
amount equal to the Total Commitments (the “Facility”).

(b)
The Loans will be distributed to the Borrower as specified in the Funds Flow
Statement.

2.2
Finance Parties’ Rights and Obligations

(a)
The obligations of each Finance Party (other than the Lenders) under the Finance
Documents are several. Failure by a Finance Party (other than a Lender) to
perform its obligations under the Finance Documents does not affect the
obligations of any other Party under the Finance Documents. No Finance Party
(other than a Lender) is responsible for the obligations of any other Finance
Party (other than a Lender) under the Finance Documents.

(b)
The obligations of each Lender under the Finance Documents are joint and
several. Each Party agrees that this Clause 2.2(b) (Finance Parties’ Rights and
Obligations) is for the benefit of the Lenders only and the Borrower
acknowledges that it has no rights of any kind whatsoever under this
Clause 2.2(b) (Finance Parties’ Rights and Obligations).

(c)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(d)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3
Commercial Contracts

Each Party acknowledges that the Finance Parties shall have no responsibility or
liability whatsoever regarding any performance or non‑performance by any party
to a Commercial Contract and that the Finance Parties shall have no obligation
to intervene in any dispute in connection with or arising out of such
performance or non‑performance. Any such dispute shall not affect the Borrower’s
performance under this Agreement nor entitle the Borrower to any suspension or
other claim towards the Finance Parties.

3.
Purpose

3.1
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards:
(a)
repayment of the full amount outstanding under the 2019 Bridge Facility
Agreement; and

(b)
repayment of the loans under the First Lien Facility Agreement in the maximum
aggregate amount of US$151,594,070.29,





 
54
 




--------------------------------------------------------------------------------




in each case, in accordance with the terms of this Agreement and as described in
the Funds Flow Statement.
3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

4.
Conditions of Utilisation

4.1
Initial Conditions Precedent

The Lenders will only be obliged to comply with Clause 5.5 (Lenders'
Participation) in relation to the Utilisation if on or before the Utilisation
Date the Agent has received all of the documents and other evidence listed in
Part 1 (Conditions Precedent) of Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Agent. The Agent shall notify the Borrower and the
Lenders promptly upon being so satisfied.
4.2
[Reserved]

4.3
Failure to Satisfy Conditions Precedent

(a)
The Borrower agrees that all the initial conditions precedent referred to in
Clause 4.1 (Initial Conditions Precedent) must be fulfilled within sixty
(60) days of the date of this Agreement.

(b)
If the Borrower is unable to fulfil any such conditions precedent within such
sixty (60) day time period, each Lender’s Commitment shall be immediately
cancelled and each Lender shall have no further obligations under this
Agreement.


5.
Utilisation

5.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than 11:00 a.m. (London time) four
(4) Business Days (or such other time reasonably acceptable to the Agent) prior
to the proposed Utilisation Date.
5.2
Examination of Documents

The Agent and the Lenders shall not be responsible for any delay in making
available any Loans resulting from any requirement for the delivery of further
information or documents required by the Agent to confirm the relevant
conditions precedent in this Agreement have been met.
5.3
Completion of a Utilisation Request

(a)
The Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

(i)
the proposed Utilisation Date is a Business Day; and





 
55
 




--------------------------------------------------------------------------------




(ii)
the currency and amount of the Utilisation comply with Clause 5.4 (Currency and
Amount).

(b)
Only one (1) Loan may be requested in the Utilisation Request.

(c)
The Borrower may only deliver one (1) Utilisation Request in respect of the
Facility.

5.4
Currency and Amount

(a)
The currency specified in any Utilisation Request must be Dollars.

(b)
The amount of the proposed Utilisation of the Facility must be an amount which
is not more than the Available Facility and which is a minimum of US$1,000,000
or, if less, the Available Facility.

5.5
Lenders’ Participation

(a)
Each Lender shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

(b)
The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan by 11:00 a.m. (London time) on a Business Day
which is three (3) Business Days prior to the proposed Closing Date.

5.6
Cancellation of Commitment

The Total Commitments which are not utilised on the Closing Date shall
automatically and immediately be cancelled at the end of the Closing Date.

6.
Repayment

6.1
Repayment

The Borrower shall repay the Loans made to it in full on the Final Maturity
Date.
6.2
Reborrowing

The Borrower may not reborrow any part of the Facility which is repaid.

7.
Prepayment and Cancellation

This Clause 7 shall be subject to the Intercreditor Agreement which shall apply
in relation to all mandatory prepayments made in respect of the period prior to
the end of the First Lien Facility Period.
7.1
Illegality





 
56
 




--------------------------------------------------------------------------------




If in any applicable jurisdiction it becomes unlawful for any Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan or it becomes unlawful for any Affiliate of a
Lender for that Lender to do so:
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and

(c)
the Borrower shall repay that Lender’s participation in the Loans made to the
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Borrower or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

7.2
Mandatory Prepayment ‑ Exit

(a)
For the purposes of this Clause 7.2 (Mandatory Prepayment - Exit):

“Acting in Concert” means acting together pursuant to an agreement or
understanding (formal or informal).
“Borrower Change of Control” means:
(i)
the Thermo Group shall at any time and for any reason fail to own and control
(without being subject to a voting trust, voting agreement, shareholders
agreement or any other agreement limiting or affecting the voting of such stock
other than any agreement entered into among the members of Thermo Group and
their Affiliates which agreement is not otherwise inconsistent with this
Agreement), free and clear of any Lien, at least fifty one per cent. (51%) of
both the economic and voting interests in the Borrower’s Capital Stock (assuming
that all convertible instruments, warrants or options then outstanding have been
exercised); or

(ii)
any “person” (other than the Thermo Group) together with its Affiliates owns or
acquires (together with all stock that such person or Affiliate has the right to
acquire whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, twenty five per cent. (25%) or more of the
economic or voting interests in the Borrower’s Capital Stock (assuming that all
convertible instruments, warrants or options then outstanding have been
exercised); or

(iii)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the US Securities Exchange Act of 1934 (the “Exchange Act”)), Acting in Concert
or otherwise (other than Thermo Group), is or shall become the “beneficial
owner” (as defined in Rules 13(d)‑3 and 13(d)‑5 under the Exchange Act, except
that a person shall be deemed to have beneficial ownership of all stock that
such person has the right to acquire whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
thirty three per cent. (33%) or more of the economic or voting interests in the





 
57
 




--------------------------------------------------------------------------------




Borrower’s Capital Stock (assuming that all convertible instruments, warrants or
options then outstanding have been exercised); or
(iv)
the board of directors of the Borrower shall cease to consist of a majority of
Continuing Directors.

“Change of Control” means either a Borrower Change of Control or a Thermo Change
of Control.
“Continuing Directors” means the directors of the Borrower and/or Thermo Group
(as the case may be) on the date of this Agreement and each other director if
such director’s nomination for election to the board of directors of the
Borrower and/or Thermo Group (as the case may be) is recommended by a majority
of the then Continuing Directors.
“Thermo Change of Control” means:
(i)
James Monroe III (or, in the event of his death or Incapacity, his executors,
trustees, heirs or legal representatives) shall at any time and for any reason
fail to own and control (without being subject to a voting trust, voting
agreement, shareholders agreement or any other agreement limiting or affecting
the voting of such stock), free and clear of any Lien, at least fifty one
per cent. (51%) of both the economic and voting interests in any member of the
Thermo Group’s Capital Stock (assuming that all convertible instruments,
warrants or options then outstanding have been exercised); or

(ii)
any “person” or “group” (as such terms are used in the Exchange Act, Acting in
Concert or otherwise, other than James Monroe III (or, in the event of his death
or Incapacity, his executors, trustees, heirs or legal representatives), is or
shall become the “beneficial owner” (as defined in Rules 13(d)‑3 and 13(d)‑5
under the Exchange Act, except that a person shall be deemed to have beneficial
ownership of all stock that such person has the right to acquire whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of twenty five per cent. (25%) or more of the economic or voting
interests in any member of the Thermo Group’s Capital Stock (assuming that all
convertible instruments, warrants or options then outstanding have been
exercised); or

(iii)
the board of directors (or its equivalent) of any member of the Thermo Group
shall cease to consist of a majority of Continuing Directors; or

(iv)
James Monroe III (or, in the event of his death or Incapacity, his executors,
trustees, heirs or legal representatives) shall cease to have the power to elect
or remove a majority of the board of directors (or its equivalent) of any member
of the Thermo Group; or

(v)
any “change of control” or similar event shall occur under any document with
respect to any equity or debt instrument issued or incurred by the Thermo Group.

(b)
The Borrower must promptly notify the Agent if it becomes aware that the
circumstances referred to in paragraph (c) below have occurred or are likely to
occur.





 
58
 




--------------------------------------------------------------------------------




(c)
Upon the occurrence of a Change of Control, the Total Commitments shall be
cancelled and all outstanding Loans, together with accrued interest and all
other amounts accrued under the Finance Documents, shall become immediately due
and payable.

7.3
Mandatory Prepayment – Cash Sweep of Spectrum Cash Flow

(a)
The Borrower shall prepay the Loans (in the order set out in Clause
7.12(Application of Mandatory Prepayments)) in an amount equal to seventy five
per cent. (75%) of any Spectrum Cash Flow received by the Group at any time (the
“SCF Amount”), provided that if the Excess Cash Flow for the Payment Period
during which the Spectrum Cash Flow is realised is negative, the amount to be
prepaid by the Borrower shall be the greater of:

(i)
an amount equal to the Available Cash; and

(ii)
the SCF Amount minus the Applicable Negative Excess Cash Flow,

unless the Available Cash referred to in paragraph (a)(i) above is greater than
the SCF Amount, in which case, the amount to be prepaid by the Borrower shall be
the SCF Amount.
(b)
The prepayment referred to in paragraph (a) above shall be made within:

(i)
forty-five (45) days following the end of a First Half Payment Period, if the
Spectrum Cash Flow is realised by a member of the Group during such First Half
Payment Period; or

(ii)
seventy-five (75) days following the end of a Second Half Payment Period if the
Spectrum Cash Flow is realised by a member of the Group during such Second Half
Payment Period.

(c)
Any mandatory prepayment arising as a result of any Spectrum Sale shall be made
in accordance with Clause 7.7 (Mandatory Prepayment – Cash Sweep following
Spectrum Sale).

7.4
Mandatory Prepayment – Excess Cash Flow

(a)
No later than 8 January 2020, the Borrower shall apply an amount equivalent to
one hundred per cent. (100%) of:

(i)
the Group’s consolidated unrestricted cash balance calculated on 31 December
2019 and as calculated by the Agent (acting reasonably) in consultation with the
Borrower by reference to the applicable Cash Movement Summary Report, the
Borrower’s bank account statements and such other information that the Agent may
reasonably request; less

(ii)
the amount required to ensure that such prepayment will not result in the
minimum Liquidity requirement set out in Clause 19.2 (Minimum Liquidity) being
breached for the succeeding thirty (30) days after such prepayment, provided
that, the Borrower delivers to the Agent a certified copy of the





 
59
 




--------------------------------------------------------------------------------




calculations confirming such projected Liquidity requirements at least 5
Business Days prior to such prepayment; and
(b)
from and including 30 June 2020 and no later than:

(i)
forty-five (45) days after the end of any First Half Payment Period; and

(ii)
seventy-five (75) days after the end of any Second Half Payment Period,

the Borrower shall, in each case, apply seventy-five per cent. (75%) of all
Excess Cash Flow calculated as of the last day of such Payment Period, or such
lesser amount required to ensure that such prepayment will not result in the
minimum Liquidity requirement set out in Clause 19.2 (Minimum Liquidity) being
breached,
in each case, in mandatory prepayment of the Loans in accordance with the
provisions of Clause 7.12 (Application of Mandatory Prepayments).
7.5
Mandatory Prepayment ‑ Insurance and Condemnation Events

(a)
Subject to Clause 7.5(b) below, the Borrower shall prepay the Loans (in the
order set out in Clause 7.12(Application of Mandatory Prepayments)) in an amount
equal to one hundred per cent. (100%) of the aggregate Net Cash Proceeds from
any Insurance and Condemnation Event and other extraordinary recoveries by the
Borrower or any of its Subsidiaries.

(b)
Such prepayments shall be made within three (3) Business Days after receipt of
the Net Cash Proceeds from any Insurance and Condemnation Event by the Borrower
or any of its Subsidiaries, provided that so long as no Event of Default has
occurred and is continuing (and so long as no action is being taken under
Clause 23 (Remedies Upon an Event of Default)), no prepayment shall be required:

(i)
in connection with such Insurance and Condemnation Event yielding in aggregate
less than US$500,000 in Net Cash Proceeds; or

(ii)
with respect to any such Net Cash Proceeds which are committed by the Borrower
to be reinvested in replacement assets of French suppliers or the procurement or
Launch of a Satellite or Satellites acquired or planned to be acquired pursuant
to the then current Agreed Business Plan of the Borrower (as evidenced by a
contractual agreement for the purchase or acquisition of assets) within six
(6) Months after receipt of such Net Cash Proceeds and the proceeds arising out
of the relevant Insurance are placed into the Insurance Proceeds Account and,
provided that no action is being taken under Clause 23 (Remedies Upon an Event
of Default), will be applied by the Agent in payment to a supplier of such
replacement asset or replacement Satellite, any long lead items, launch
services, insurances or other costs directly arising in relation to such
purchase or Launch in accordance with the terms and conditions agreed between
the Borrower and the Supplier.

7.6
Mandatory Prepayments – Asset Dispositions





 
60
 




--------------------------------------------------------------------------------




(a)
The Borrower shall prepay the Loans (in the order set out in Clause 7.12
(Application of Mandatory Prepayments)) in an amount equal to one hundred
per cent. (100%) of the aggregate Net Cash Proceeds from any Asset Disposition
by the Borrower or any of its Subsidiaries.

(b)
Such prepayment shall be made within three (3) days after the date of receipt of
the Net Cash Proceeds of any such transaction by the Borrower or any of its
Subsidiaries, provided that, so long as no Default has occurred and is
continuing, no prepayment shall be required pursuant to this Clause 7.6
(Mandatory Prepayment – Asset Dispositions):

(i)
in connection with such Asset Dispositions yielding less than US$50,000 per
disposal in Net Cash Proceeds (provided that any such disposal shall be deemed
to include the Net Cash Proceeds from any related disposal or series of
disposals), and in any event subject to an annual aggregate of US$200,000 and a
total aggregate of US$1,000,000; or

(ii)
with respect to any such Net Cash Proceeds which are:

(A)
reinvested within six (6) Months after receipt of such Net Cash Proceeds by such
person in replacement assets (useful to the Borrower and its Subsidiaries in the
conduct of business in accordance with Clause 21.12 (Nature of Business)); or

(B)
committed (as evidenced by a contractual agreement for the purchase or
acquisition of assets with a vendor of such assets) within six (6) Months after
receipt of such Net Cash Proceeds by such person to be reinvested in the
procurement or Launch of a Satellite or Satellites acquired or to be acquired
pursuant to the then current Agreed Business Plan of the Borrower,

provided further that the Borrower shall procure that all such Net Cash Proceeds
referred to in this paragraph (b)(ii) shall, immediately upon receipt thereof by
the Borrower, be paid into the Holding Account.
(c)
[Reserved].

(d)
Prior to any application of the Net Cash Proceeds in accordance with paragraphs
(b)(ii)(A) and (B) above, the Borrower shall deliver to the Agent a certificate
satisfactory in all respects to the Agent and signed by a Responsible Officer
providing details of the intended use of such Net Cash Proceeds.

(e)
Any application of the Net Cash Proceeds in accordance with paragraphs
(b)(ii)(A) and (B) above shall be made in a manner consistent with the then
current Agreed Business Plan.

(f)
Solely for the purposes of this Clause 7.6 (Mandatory Prepayment – Asset
Dispositions), the term Asset Disposition shall exclude any Spectrum Sale and
any disposal of inventory in the ordinary cause of trading (but shall include
any disposal of obsolete, damaged, worn-out or surplus assets).





 
61
 




--------------------------------------------------------------------------------




7.7
Mandatory Prepayment – Cash Sweep following Spectrum Sale

(a)
The Borrower shall prepay the Loans (in the order set out in Clause
7.12(Application of Mandatory Prepayments)) in an amount equal to one hundred
per cent. (100%) of the aggregate Net Cash Proceeds from any Spectrum Sale.

(b)
Such prepayment shall be made within three (3) Business Days after receipt of
the Net Cash Proceeds from any Spectrum Sale by the Borrower or such other
member of the Group.

(c)
Any Liens held by the Agent in respect of any Spectrum which is the subject of a
Spectrum Sale shall only be released upon the Agent being satisfied that:

(i)
all Net Cash Proceeds in respect of such Spectrum Sale have been applied in
accordance with Clause 7.12 (Application of Mandatory Prepayments);

(ii)
no amount being prepaid is, or shall be, the subject of any clawback or
restitution claim; and

(iii)
no Default is continuing (unless otherwise agreed by the Majority Lenders).

7.8
Mandatory Prepayment – Cash Sweep following Equity Issuance and Debt Issuance

(a)
Subject to paragraph (b) below, in the case of:

(i)
any Debt Issuance occurring on or after the date of this Agreement; or

(ii)
any Equity Issuance (other than the 2021 Equity Issuance) occurring on or after
1 January 2020,

any Net Cash Proceeds raised by the Borrower pursuant to any such Equity
Issuance or any Debt Issuance (but excluding any Net Cash Proceeds raised
pursuant to any Equity Commitments) which exceed, in aggregate, an amount of
US$145,000,000 shall be prepaid by the Borrower in accordance with the
provisions of Clause 7.12 (Application of Mandatory Prepayments) in the
following amounts in respect of any Net Cash Proceeds raised pursuant to any
relevant:
(A)
Equity Issuance (including any Equity Linked Securities), in an amount equal to
fifty per cent. (50%) of such Net Cash Proceeds; and

(B)
Debt Issuance, in an amount equal to seventy five per cent. (75%) of such Net
Cash Proceeds.

(b)
On the later of (x) the repayment, in full, of the First Lien Facility and (y) 1
July 2021, any remaining proceeds standing to the credit of the Equity Proceeds
Account shall be prepaid by the Borrower:

(i)
immediately; and

(ii)
in accordance with the provisions of Clause 7.12 (Application of Mandatory
Prepayments) (with such prepayment being made immediately).

(c)
Any prepayment made in relation to paragraph (a) above shall be made:





 
62
 




--------------------------------------------------------------------------------




(i)
in respect of any relevant Equity Issuance, within three (3) Business Days of
the completion of such Equity Issuance; or

(ii)
in respect of any relevant Debt Issuance, simultaneously with the funding of
such Debt Issuance.

7.9
Voluntary Cancellation

The Borrower may, if it:
(a)
gives the Agent not less than twenty (20) Business Days’ (or such shorter period
as the Majority Lenders may agree) prior notice; and

(b)
delivers to the Agent a certificate signed by a Responsible Officer
demonstrating that the Borrower has sufficient funds to finance the Project to
the satisfaction of the Agent after any such cancellation,

cancel the whole or any part (being a minimum amount of US$1,000,000) of the
Available Facility. Any cancellation under this Clause 7.9 (Voluntary
Cancellation) shall reduce the Commitments of the Lenders in inverse order of
maturity.
7.10
Voluntary Prepayment of the Loans; Call Protection

(a)
The Borrower may, if it gives the Agent not less than twenty (20) Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, prepay
the whole or any part of the Loans (but, if in part, being an amount that
reduces the amount of the Loans by a minimum amount of US$1,000,000).

(b)
[Reserved].

(c)
[Reserved].

(d)
Any prepayment under this Clause 7.10 (Voluntary Prepayment of the Loans; Call
Protection) shall be applied in inverse order of maturity across the remaining
scheduled repayments under the Facility.

(e)
In the event all or any portion of the Loans are prepaid through any voluntary
prepayments:

(i)
on or prior to the first anniversary of the Closing Date, such prepayment will
be made at 103.0% of the principal amount so prepaid;

(ii)
after the first anniversary of the Closing Date, but on or prior to the second
anniversary of the Closing Date, such prepayment will be made at 102.0% of the
principal amount so prepaid; and

(iii)
after the second anniversary of the Closing Date, but on or prior to the third
anniversary of the Closing Date, such prepayment will be made at 101.0% of the
principal amount so prepaid.

7.11
Right of Repayment and Cancellation in relation to a Single Lender





 
63
 




--------------------------------------------------------------------------------




(a)
If:

(i)
any sum payable to any Lender by the Borrower is required to be increased under
paragraph (c) of Clause 12.1 (Tax Gross‑up); or

(ii)
any Lender claims indemnification from the Borrower under Clause 12.2 (Tax
Indemnity) or Clause 13.1 (Increased Costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.
(b)
On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero (0).

(c)
On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in that Loan.

7.12
Application of Mandatory Prepayments

Other than in respect of any prepayment under Clause 7.1 (Illegality), all other
mandatory prepayments under this Clause 7 (Prepayment and Cancellation) shall be
applied in prepayment in inverse order of maturity across the remaining
scheduled repayments under the Facility.
7.13
Restrictions

(a)
Any notice of cancellation or prepayment given by the Borrower under this
Clause 7 (Prepayment and Cancellation) shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

(b)
[Reserved].

(c)
The Borrower may not reborrow any part of the Facility which is prepaid.

(d)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(f)
If the Agent receives a notice under this Clause 7 (Prepayment and Cancellation)
it shall promptly forward a copy of that notice to either the Borrower or the
affected Lender, as appropriate.

(g)
The Borrower shall promptly notify the Agent (but in any event no later than
three (3) Business Days) of any payment pursuant to this Clause 7 (Prepayment
and





 
64
 




--------------------------------------------------------------------------------




Cancellation), and the Agent shall promptly notify the Lenders (but in any event
no later than five (5) Business Days) of the same.
7.14
Mandatory Prepayment – 2021 Equity Issuance

The Borrower shall prepay the Loans, from the Net Cash Proceeds of the 2021
Equity Issuance, in accordance with the provisions of Clause 7.12 (Application
of Mandatory Prepayments) in an amount equal to at least US$45,000,000 within
three (3) Business Days of the completion of the 2021 Equity Issuance.
7.15
Mandatory Prepayment – Intercreditor Agreement

If:
(a)
any:

(i)
party to the Intercreditor Agreement (other than a Finance Party or an Obligor)
fails to comply with the provisions of, or does not perform its obligations
under, the Intercreditor Agreement; or

(ii)
representation or warranty given by that party in the Intercreditor Agreement is
incorrect in any material respect,

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within ten (10) Business Days of the
earlier of the Agent giving notice to that party or that party becoming aware of
the noncompliance or misrepresentation; or
(b)
any party to the Intercreditor Agreement rescinds or purports to rescind or
repudiates or purports to repudiate that agreement in whole or in part where to
do so has or is, in the reasonable opinion of the Majority Lenders, likely to
have a material adverse effect on the interests of the Lenders under the Finance
Documents,

the Agent shall (acting on the instructions of the Majority Lenders), have the
right to issue a Blocking Notice (as such term is defined in the Accounts
Agreement) and/or request that the Total Commitments shall be cancelled and all
outstanding Loans, together with accrued interest and all other amounts accrued
under the Finance Documents, shall become immediately due and payable.

8.
Interest

8.1
Calculation of Interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is equal to the Margin.
8.2
Payment and capitalisation of Interest

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period in cash, provided that the Borrower may elect that any part of
such accrued interest shall be capitalised and added to the outstanding
principal amount of the Loan and any such accrued




 
65
 




--------------------------------------------------------------------------------




interest shall, after being so capitalised, (a) be treated as part of the
principal amount of the Loan and (b) bear interest in accordance with Clause 8.1
(Calculation of Interest).
8.3
Default Interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is two per cent. (2%) higher than the rate which
would have been payable if the overdue amount had, during the period of
non‑payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 8.3 (Default Interest)
shall be immediately payable by the Borrower on demand by the Agent.

(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be two per cent. (2%) higher than the rate which would have applied
if the overdue amount had not become due.

(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.


9.
Interest Periods

9.1
Interest Periods

(a)
The Interest Period for which any Loan is outstanding shall be divided into
successive Interest Periods each of which shall start on the last day of the
preceding such Interest Period.

(b)
The initial Interest Period for each Loan shall start on (and include) the
Closing Date and end on (but excluding) December 31, 2019. Thereafter, each
Interest Period shall start on (and include) the last day of the previous
Interest Period and end on (but excluding) March 31, June 30, September 30 and
December 31 of each Fiscal Year.

9.2
Duration

(a)
The duration of each Interest Period shall, save as otherwise provided in this
Agreement, be three (3) Months or such other period as the Majority Lenders may
agree, provided that any Interest Period that would otherwise extend beyond the
Final Maturity Date shall be of such duration that it shall end on the Final
Maturity Date.

(b)
An Interest Period for a Loan shall not extend beyond the Final Maturity Date.





 
66
 




--------------------------------------------------------------------------------




9.3
Non‑Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
9.4
Consolidation of Loans

If two (2) or more Interest Periods:
(a)
relate to Loans; and

(b)
end on the same date,

those Loans will be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.

10.
Upfront Fee

The Borrower shall pay an up-front fee in the amount and at the times agreed in
a Fee Letter.

11.
Agency Fees

11.1
Agent Fees

The Borrower shall pay to the Agent (for its own account) an annual agency fee
in the amount and at the times agreed in a Fee Letter.
11.2
Security Agent Fees

The Borrower shall pay to the Security Agent (for its own account) an annual
agency fee in the amount and at the times agreed in a Fee Letter.
11.3
Non‑Refundable

Each of the fees set out in this Clause 11 (Agency Fees) once paid are
non‑refundable and non‑creditable against other fees payable in connection with
the Project.

12.
Tax gross‑up and Indemnities

12.1
Tax Gross‑up

(a)
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(b)
The Borrower shall, promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower.





 
67
 




--------------------------------------------------------------------------------




(c)
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(d)
If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

(e)
Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower making that Tax Deduction
shall deliver to the Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

(f)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax, if on the date on which the payment falls due:

(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not,
or has ceased to be, a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement:

(A)
in (or in the interpretation, administration, or application of) any law or
double taxation agreement, or any published practice or published concession of
any relevant authority; or

(B)
in the circumstance of the Borrower; or

(ii)
the Borrower is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.

(g)
Each Lender agrees to use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any Withholding Forms as requested by the Borrower that may be
necessary to establish an exemption from withholding of US federal income taxes.

12.2
Tax Indemnity

(a)
The Borrower shall (within three (3) Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply with respect to any Tax assessed on a
Finance Party:

(i)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes; or





 
68
 




--------------------------------------------------------------------------------




(ii)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party or to the extent a loss, liability or cost:
(A)
is compensated for by an increased payment under Clause 12.1 (Tax Gross‑up);

(B)
would have been compensated for by an increased payment under Clause 12.1 (Tax
Gross‑up) but was not so compensated solely because one of the exclusions in
paragraph (f) of Clause 12.1 (Tax Gross‑up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

(d)
A Protected Party shall, on receiving a payment from the Borrower under this
Clause 12.2 (Tax Indemnity), notify the Agent.

12.3
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after‑Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower provided that,
(i)
any Finance Party may determine, in its sole discretion consistent with the
policies of such Finance Party, whether to seek a Tax Credit;

(ii)
if such Tax Credit is subsequently disallowed or reduced, the Borrower shall
indemnify the Finance Party for such amount; and

(iii)
nothing in this Clause 12.3 (Tax Credit) shall require a Finance Party to
disclose any Confidential Information to the Borrower (including, without
limitation, its tax returns or its calculations).

12.4
Stamp Taxes





 
69
 




--------------------------------------------------------------------------------




The Borrower shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
12.5
Value Added Tax

(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying the consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

(b)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

(c)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

12.6
Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to any Obligor, which of the following categories it falls in:
(a)    not a Qualifying Lender; or
(b)    a Qualifying Lender.
If a New Lender fails to indicate its status in accordance with this Clause 12.6
(Lender Status Confirmation) then such New Lender shall be treated for the
purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Borrower). For the avoidance of doubt, a Transfer Certificate or Assignment
Agreement shall not be invalidated by any failure of a Lender to comply with
this Clause 12.6 (Lender Status Confirmation).


12.7
FATCA Information





 
70
 




--------------------------------------------------------------------------------




(a)
Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including other information required under
the US Treasury Regulations or other official guidance including
intergovernmental agreements) as that other Party reasonably requests for the
purposes of that other Party’s compliance with FATCA.

(b)
If a Party confirms to another Party pursuant to Clause 12.7(a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then if that
Party failed to confirm whether it is (and/or remains) a FATCA Exempt Party such
Party shall be treated for the purposes of the Finance Documents as if it is not
a FATCA Exempt Party until such time as the Party in question provides the
requested confirmation, forms, documentation or other information.

(e)
If the Borrower is a US Tax Obligor, or where the Agent reasonably believes that
its obligations under FATCA require it, each Lender shall, within ten Business
Days of:

(i)
where the Borrower is a US Tax Obligor and the relevant Lender is an Original
Lender, the date of this Agreement;

(ii)
where the Borrower is a US Tax Obligor and the relevant Lender is a New Lender,
the relevant Transfer Date; or

(iii)
where the Borrower is not a US Tax Obligor, the date of a request from the
Agent,

supply to the Agent:
(A)
a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or





 
71
 




--------------------------------------------------------------------------------




(B)
any withholding statement and other documentation, authorisations and waivers as
the Agent may require to certify or establish the status of such Lender under
FATCA.

The Agent shall provide any withholding certificate, withholding statement,
documentation, authorisations and waivers it receives from a Lender pursuant to
this paragraph (e) to the Borrower and shall be entitled to rely on any such
withholding certificate, withholding statement, documentation, authorisations
and waivers provided without further verification. The Agent shall not be liable
for any action taken by it under or in connection with this paragraph (e).
(f)
Each Lender agrees that if any withholding certificate, withholding statement,
documentation, authorisations and waivers provided to the Agent pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, it shall
promptly update such withholding certificate, withholding statement,
documentation, authorisations and waivers or promptly notify the Agent in
writing of its legal inability to do so. The Agent shall provide any such
updated withholding certificate, withholding statement, documentation,
authorisations and waivers to the Borrower. The Agent shall not be liable for
any action taken by it under or in connection with this paragraph (f).

12.8
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower, the Agent and the other Finance Parties.


13.
Increased Costs

13.1
Increased Costs

(a)
Subject to Clause 13.3 (Exceptions) the Borrower shall, within five (5) Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation;

(ii)
compliance with any law or regulation made after the date of this Agreement; or

(iii)
the implementation or application of or compliance with (including any change in
the interpretation, administration or application of) the Bank for International
Settlements’ recommendations on banking laws and regulations published by





 
72
 




--------------------------------------------------------------------------------




the Bank for International Settlements on 16 December 2010 in the form of the
consultative documents entitled “A global regulatory framework for more
resilient banks and banking systems” and “International Framework for Liquidity
Risk Measurement, Standards and Monitoring” (collectively, commonly referred to
as “Basel III”) or any other law or regulation which implements Basel III
(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates) (“Basel III”).
(b)
In this Agreement “Increased Costs” means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
(c)
For the purposes of this Clause 13(Increased Costs), any regulation imposed by
the European Central Bank, the Financial Conduct Authority or the Prudential
Regulation Authority in effect as of the date of this Agreement with respect to
fees and costs payable by banks similar to those customarily considered to be
“Mandatory Costs” shall be deemed to be an Applicable Law made after the date of
this Agreement.

13.2
Increased Cost Claims

(a)
Subject to paragraphs (c) below, a Finance Party intending to make a claim
pursuant to Clause 13.1 (Increased Costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Borrower.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

(c)
A Finance Party intending to make a claim in relation to Mandatory Costs as
contemplated by Clause 13.1(c)(Increased Costs) shall notify (with a copy to the
Agent) the Borrower of its claim in respect of such Mandatory Costs.

13.3
Exceptions

Clause 13.1 (Increased Costs) does not apply to the extent any Increased Cost
is:
(a)
attributable to a Tax Deduction required by law to be made by the Borrower;

(b)
compensated for by Clause 12.2 (Tax Indemnity) (or would have been compensated
for under Clause 12.2 (Tax Indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 12.2 (Tax Indemnity) applied);





 
73
 




--------------------------------------------------------------------------------




(c)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

(d)
attributable to a FATCA Deduction required to be made by a Party.


14.
Other Indemnities

14.1
Currency Indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

(i)
making or filing a claim or proof against an Obligor;

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between:
(A)
the rate of exchange used to convert that Sum from the First Currency into the
Second Currency; and

(B)
the rate or rates of exchange available to that person at the time of its
receipt of that Sum.

(b)
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

14.2
Other Indemnities

The Borrower shall, within five (5) Business Days of demand, indemnify each
Finance Party (and its Affiliates) against any cost, loss or liability incurred
by that Finance Party (or Affiliate) as a result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by the Borrower to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 29 (Sharing among the Finance Parties);

(c)
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Lender alone);





 
74
 




--------------------------------------------------------------------------------




(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower; or

(e)
the breach by the Borrower or any member of the Group of any applicable
Environmental Laws or Environmental Permits. Any Affiliate of a Finance Party
may rely on this Clause 14.2(e).

14.3
Indemnity to the Agent

The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default;

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(c)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

14.4
Indemnity to the Security Agent

(a)
The Borrower shall promptly indemnify the Security Agent against any cost, loss
or liability incurred by the Security Agent as a result of:

(i)
any failure by the Parent to comply with its obligations under Clause 16 (Costs
and expenses);

(ii)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(iii)
the taking, holding, protection or enforcement of a Lien expressed to be created
under a Security Document;

(iv)
the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent by the Finance Documents or by law;

(v)
any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

(vi)
acting as Security Agent under the Finance Documents or which otherwise relates
to any assets subject to a Lien (otherwise, in each case, than by reason of the
Security Agent's gross negligence or wilful misconduct); or

(vii)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

(b)
The Borrower expressly acknowledges and agrees that the continuation of its
indemnity obligations under this Clause 14.4 will not be prejudiced by any
release or disposal under clause 13 (Distressed Disposals and Appropriation) of
the Intercreditor Agreement taking into account the operation of that clause.





 
75
 




--------------------------------------------------------------------------------




(c)
The Security Agent may, in priority to any payment to other Finance Parties,
indemnify itself out of the assets subject to a Lien expressed to be created
under the Security Documents in respect of, and pay and retain, all sums
necessary to give effect to the indemnity in this Clause 14.4 and shall have a
lien on the proceeds of the enforcement of the a Lien expressed to be created
under the Security Documents for all moneys payable to it.

14.5
Winding up of trust

If the Security Agent, with the approval of each Facility Agent and each Hedge
Counterparty, determines that:
(a)
all of the Secured Obligations and all other obligations secured by the Security
Documents have been fully and finally discharged; and

(b)
no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any
Debtor pursuant to the Debt Documents,

then:
(i)
the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Security Documents; and

(ii)
any Security Agent which has resigned pursuant to Clause 27.12 (Resignation of
the Agent and the Security Agent) shall release, without recourse or warranty,
all of its rights under each Security Document.

14.6
Powers supplemental to Trustee Acts

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Debt Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.
14.7
Disapplication of Trustee Acts

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

15.
Mitigation by the Lenders

15.1
Mitigation





 
76
 




--------------------------------------------------------------------------------




(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross‑up and Indemnities) or Clause 13
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.

15.2
Limitation of Liability

(a)
The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.


16.
Costs and Expenses

16.1
Transaction Expenses

The Borrower shall promptly on demand pay the Agent, Security Agent, the
Lenders, the amount of all costs and expenses (including legal fees) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, execution, syndication, preservation and enforcement of:
(a)
this Agreement and any other documents referred to in this Agreement; and

(b)
any other Finance Documents executed after the date of this Agreement.

16.2
Amendment Costs

If:
(a)
the Borrower requests an amendment, waiver or consent; or

(b)
an amendment is required pursuant to Clause 30.10 (Change of Currency),

the Borrower shall, within three (3) Business Days of demand, reimburse the
Agent and the Security Agent for the amount of all costs and expenses (including
legal fees) incurred by the Agent and the Security Agent in responding to,
evaluating, negotiating or complying with that request or requirement.
16.3
Enforcement Costs

The Borrower shall, within three (3) Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.




 
77
 




--------------------------------------------------------------------------------




16.4
Security Agent Expenses

The Borrower shall, within three (3) Business Days of demand, pay to the
Security Agent the amount of all costs and expenses (including legal fees)
incurred by it in connection with the release of any Lien created pursuant to
any Security Document.

17.
Representations

Subject to the disclosures made by the Borrower set out in Schedule 22
(Disclosures), the Borrower makes the representations and warranties set out in
this Clause 17 (Representations) to each Finance Party on the date of this
Agreement and on the Utilisation Date.
17.1
Status

(a)
It is a corporation, duly incorporated and validly existing (and to the extent
applicable, in good standing) under the law of its jurisdiction of
incorporation.

(b)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

17.2
Binding Obligations

Subject to the Reservations:
(a)
the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and

(b)
(without limiting the generality of paragraph (a) above), each Security Document
to which it is a party creates the security interests which that Security
Document purports to create and those security interests are valid and
effective.

17.3
Non‑Conflict with other Obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the security interests
contemplated by the Security Documents do not and will not conflict with:
(a)
any Applicable Law;

(b)
the constitutional documents of any member of the Group; or

(c)
any agreement or instrument binding upon it or any member of the Group or any of
its, or any member of the Group’s, assets or constitute a default or termination
event (however described) under any such agreement or instrument, where such
conflict would have or is reasonably likely to have a Material Adverse Effect.

17.4
Power and Authority

(a)
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to





 
78
 




--------------------------------------------------------------------------------




which it is or will be a party and the transactions contemplated by those
Transaction Documents.
(b)
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

17.5
No Proceedings Pending or Threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which is not frivolous, vexatious or otherwise an abuse
of court process, and which, if adversely determined, could reasonably have a
Material Adverse Effect (to the best of its knowledge and belief) have been
started against it or any of its Subsidiaries.
17.6
Authorisations

(a)
Each of the Borrower and its Subsidiaries has all material Authorisations
required:

(i)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

(ii)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

have been obtained or effected and are in full force and effect.
(b)
Each of the Borrower and its Subsidiaries:

(i)
has all Authorisations required for it to conduct its business as currently
conducted, each of which is in full force and effect, is final and not subject
to review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding;

(ii)
is in compliance with each Authorisation applicable to it and in compliance with
all other Applicable Laws relating to it or any of its respective properties;
and

(iii)
has filed in a timely manner all material reports, documents and other materials
required to be filed by it under all Applicable Laws with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law,

except in each case where the failure to have done so, comply or file could not
reasonably be expected to have a Material Adverse Effect.
17.7
Intellectual Property Matters

(a)
Each of the Borrower and its Subsidiaries owns or possesses rights to use all
material franchises, licences, copyrights, copyright applications, patents,
patent rights or licences, patent applications, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, copyrights
and other rights with respect to the foregoing which are reasonably necessary to
conduct its business as currently conducted (the “Intellectual Property”).





 
79
 




--------------------------------------------------------------------------------




(b)
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such material rights, and, to
the Borrower’s knowledge, neither the Borrower nor any Subsidiary thereof is
liable to any person for infringement under Applicable Law with respect to any
such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.

17.8
Environmental Matters

(a)
The properties owned, leased or operated by the Borrower and its Subsidiaries
now or in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which:

(i)
constitute or constituted an unremediated violation of applicable Environmental
Laws and Environmental Permits; or

(ii)
could give rise to a material liability under applicable Environmental Laws and
Environmental Permits.

(b)
To the knowledge of the Borrower and its Subsidiaries, the Borrower, each of its
Subsidiaries and such properties and all operations conducted in connection
therewith are in compliance, and, at all such times when such properties have
been owned or operated by the Borrower or any of its Subsidiaries have been in
compliance, with all applicable Environmental Laws and Environmental Permits,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or materially impair the fair saleable value thereof.

(c)
Neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non‑compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws or Environmental Permits, nor does the Borrower or any
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened.

(d)
To the knowledge of the Borrower and its Subsidiaries, Hazardous Materials have
not been transported or disposed of to or from the properties owned, leased or
operated by the Borrower and its Subsidiaries in violation of, or in a manner or
to a location which could give rise to material liability under, Environmental
Laws or Environmental Permits, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to material liability under,
any applicable Environmental Laws.

(e)
No judicial proceedings or governmental or administrative action is pending or,
to the knowledge of the Borrower, threatened under any Environmental Law or
Environmental Permits to which the Borrower or any Subsidiary thereof is or will
be named as a potentially responsible party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower,





 
80
 




--------------------------------------------------------------------------------




any Subsidiary or properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, that could reasonably be expected to have a
Material Adverse Effect.
(f)
There has been no release, nor to the best of the Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws or Environmental Permits that could reasonably be expected to
have a Material Adverse Effect.

(g)
There are no facts, circumstances or conditions relating to the past or present
business or operations of the Borrower or any Subsidiary, including the disposal
of any wastes, Hazardous Material or other materials, or to the past or present
ownership or use of any real property by the Borrower or any Subsidiary, that
could reasonably be expected to give rise to an Environmental Claim against or
to liability (other than in an immaterial respect) of any Borrower or any
Subsidiary under any Environmental Laws or Environmental Permits.

17.9
ERISA

(a)
As of the date of this Agreement and the Closing Date, neither an Obligor nor
any ERISA Affiliate maintains or contributes to, or has any obligation under,
any Employee Benefit Plans other than those identified in Schedule 9 (ERISA
Plans).

(b)
Each Employee Benefit Plan is in compliance in form and operation with its terms
and with ERISA and the Code (including Code provisions compliance with which is
necessary for any intended favourable Tax treatment) and all other Applicable
Laws, except where any failure to comply would not, individually or in the
aggregate, reasonably be expected to result in any material liability of any
Obligor or ERISA Affiliate.

(c)
Each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service to be so
qualified, and each trust related to such plan has been determined by the
Internal Revenue Service to be exempt under Section 501(a) of the Code, taking
into account all applicable Tax law changes, and nothing has occurred since the
date of each such determination that would reasonably be expected to adversely
affect such determination (or, in the case of an Employee Benefit Plan with no
determination, nothing has occurred that would materially adversely affect the
issuance of a favourable determination by the Internal Revenue Service or
otherwise materially adversely affect such qualification).

(d)
No liability has been incurred by any Obligor or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan except for a liability that would not,
individually or in the aggregate, reasonably be expected to result in a material
liability of such Obligor or ERISA Affiliate.

(e)
Except where the failure of any of the following representations to be correct
in all material respects would not, individually or in the aggregate, reasonably
be expected to





 
81
 




--------------------------------------------------------------------------------




result in a material liability of any Obligor or any ERISA Affiliate, no Obligor
or any ERISA Affiliate has:
(i)
engaged in a non‑exempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Code;

(ii)
incurred any liability to the PBGC which remains outstanding, or reasonably
expects to incur any such liability other than the payment of premiums and there
are no premium payments which are within the applicable time limits prescribed
by Applicable Law, due and unpaid;

(iii)
failed to make a required contribution or payment to a Multiemployer Plan within
the applicable time limits prescribed by Applicable Law; or

(iv)
failed to make a required instalment or other required payment under Section 412
of the Code or Section 302 of ERISA.

(f)
No ERISA Termination Event, which individually or in the aggregate would
reasonably be expected to result in a material liability of any Obligor or ERISA
Affiliate has occurred or is reasonably expected to occur.

(g)
Except where the failure of any of the following representations to be correct
in all material respects would not, individually or in the aggregate, reasonably
be expected to result in a material liability of any Obligor or any ERISA
Affiliate, no proceeding, claim (other than a benefits claim in the ordinary
course), lawsuit and/or investigation is existing or, to the best knowledge of
the Borrower after due inquiry, threatened concerning or involving any:

(i)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to any Obligor or any ERISA Affiliate;

(ii)
Pension Plan; or

(iii)
Multiemployer Plan.

(h)
There exists no Unfunded Pension Liability with respect to any Pension Plan,
except for any such Unfunded Pension Liability that individually or together
with any other positive Unfunded Pension Liabilities with respect to any Pension
Plans, is not reasonably expected to result in a material liability of any
Obligor or ERISA Affiliate.

(i)
If each Obligor and each ERISA Affiliate were to withdraw in a complete
withdrawal from all Multiemployer Plans as of the date this assurance is given
or deemed given, the aggregate withdrawal liability that would be incurred would
not reasonably be expected to result in a material liability of any Obligor or
ERISA Affiliate.

(j)
No Pension Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA. No
Obligor or ERISA Affiliate has ceased operations at a facility so as to become
subject to the provisions of Section 4062(e) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any





 
82
 




--------------------------------------------------------------------------------




Pension Plan subject to Section 4064(a) of ERISA to which it made contributions.
No Lien imposed under the Code or ERISA on the assets of any Obligor or any
ERISA Affiliate exists or is likely to arise on account of any Pension Plan. No
Obligor or ERISA Affiliate has any liability under Section 4069 or 4212(c) of
ERISA.
17.10
Margin Stock

(a)
Neither the Borrower nor any Subsidiary of it is engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System).

(b)
No part of the proceeds of the Loans will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.

17.11
Government Regulation

Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) and neither the Borrower nor any
Subsidiary is, or after giving effect to any Utilisation will be, subject to
regulation under the Interstate Commerce Act, as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated under this Agreement.
17.12
Material Contracts

(a)
Schedule 11 (Material Contracts) contains a complete and accurate list of all
Material Contracts of the Borrower and its Subsidiaries in effect as of the date
of this Agreement and the Closing Date.

(b)
Other than as set out in Schedule 11 (Material Contracts), each such Material
Contract is, and after giving effect to the consummation of the transactions
contemplated by the Finance Documents will be, in full force and effect in
accordance with the terms thereof.

(c)
The Borrower and its Subsidiaries have delivered to the Agent a true and
complete copy of each Material Contract required to be listed on Schedule 11
(Material Contracts) (including all amendments with respect thereto).

(d)
Neither the Borrower nor any Subsidiary (nor, to the knowledge of the Borrower,
any other party thereto) is in breach of or in default under any Material
Contract in any material respect.

17.13
Employee Relations

(a)
Each of the Borrower and its Subsidiaries has a work force in place adequate to
conduct its business as currently conducted and is not, as of the date of this
Agreement or the Closing Date, party to any collective bargaining agreement nor
has any labour union been recognised as the representative of its employees
except as set out in Schedule 12 (Labour and Collective Bargaining Agreements).





 
83
 




--------------------------------------------------------------------------------




(b)
The Borrower knows of no pending, threatened or contemplated strikes, work
stoppage or other collective labour disputes involving its employees or those of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

17.14
Burdensome Provisions

No Subsidiary is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Capital Stock to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Finance Documents or Applicable Law.
17.15
Financial Statements

(a)
The audited and unaudited financial statements most recently delivered pursuant
to Schedule 2 (Conditions Precedent) or Clause 18 (Information Undertakings) are
complete and correct and fairly present in all material respects on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods that ended (other
than the absence of footnotes and customary year‑end adjustments for unaudited
financial statements).

(b)
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP.

(c)
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the dates thereof, including material liabilities for taxes, material
commitments, and Financial Indebtedness, in each case, to the extent required to
be disclosed under GAAP.

17.16
No Material Adverse Change

Since 30 June 2017, there has been no material adverse change in the properties,
business, operations, prospects or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.
17.17
Solvency

On the date of this Agreement and after giving effect to each Loan, each Obligor
(other than Globalstar Leasing LLC) will be Solvent.
17.18
Titles to Properties

Each of the Borrower and its Subsidiaries has such title to the real property
owned or leased by it as necessary to the conduct of its business as currently
conducted and valid and legal title to all of its personal property and assets,
including, but not limited to, those reflected on the most recently delivered
Consolidated balance sheets of the Borrower and its Subsidiaries delivered
pursuant to Clause 18 (Information Undertakings), except those which have been
disposed of by the Borrower or its Subsidiaries subsequent to the dates of such
balance sheets which




 
84
 




--------------------------------------------------------------------------------




dispositions have been in the ordinary course of trading or as otherwise
expressly permitted under this Agreement.
17.19
Insurance

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies which are not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as
required by this Agreement.
17.20
Liens

From the Closing Date:
(a)
none of the properties and assets of the Borrower or any Subsidiary thereof is
subject to any Lien, except Permitted Liens; and

(b)
neither the Borrower nor any Subsidiary thereof has signed any financing
statement or any security agreement authorising any secured party thereunder to
file any financing statements, except to perfect Permitted Liens.

17.21
Financial Indebtedness and Guarantee Obligations

(a)
Schedule 13 (Financial Indebtedness and Guarantee Obligations) is a complete and
correct listing of all Financial Indebtedness of the Borrower and its
Subsidiaries as of the Closing Date in excess of US$1,000,000.

(b)
As of the Closing Date, the amount of all Financial Indebtedness of the Borrower
and its Subsidiaries (and not set out in Schedule 13 (Financial Indebtedness and
Guarantee Obligations)) is no greater than US$1,000,000.

(c)
The Borrower and its Subsidiaries have performed and are in compliance with all
of the material terms of such Financial Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the Borrower or any of its
Subsidiaries exists with respect to any such Financial Indebtedness.

17.22
Communication Licences

(a)
Schedule 14 (Communication Licences) accurately and completely lists, as of the
Closing Date, for the Borrower and each of its Subsidiaries, all Material
Communications Licences (and the expiration dates thereof) granted or assigned
to the Borrower or any Subsidiary, including, without limitation for:

(i)
each Satellite owned by the Borrower or any of its Subsidiaries, all space
station licences or authorisations, including placement on the FCC’s “Permitted
Space Station List” for operation of Satellites with C‑band links issued or
granted by the FCC or the ANFR to the Borrower or any of its Subsidiaries; and

(ii)
for each Earth Station of the Borrower and its Subsidiaries.





 
85
 




--------------------------------------------------------------------------------




(b)
The Communications Licences set out in Schedule 14 (Communication Licences)
include all material authorisations, licences and permits issued by the FCC, the
ANFR or any other Governmental Authority that are required or necessary for the
operation and the conduct of the business of the Borrower and its Subsidiaries,
as conducted as of the Closing Date.

(c)
Each Communications Licence is expected to be renewed and the Borrower knows of
no reason why such Communications Licence would not be renewed.

(d)
The Borrower and its Subsidiaries have filed all material applications with the
FCC or the ANFR necessary for the Launch and operation of the Borrower’s
second‑generation satellite constellation and the Borrower is not aware of any
reason why such applications should not be granted.

(e)
Each Communications Licence set out in Schedule 14 (Communication Licences) is
issued in the name of the Subsidiary indicated on such schedule.

(f)
Each Material Communications Licence is in full force and effect.

(g)
The Borrower has no knowledge of any condition imposed by the FCC, the ANFR or
any other Governmental Authority as part of any Communications Licence which is
neither set forth on the face thereof as issued by the FCC, the ANFR or any
other Governmental Authority nor contained in the rules and regulations of the
FCC, the ANFR or any other Governmental Authority applicable generally to
telecommunications activities of the type, nature, class or location of the
activities in question.

(h)
Each applicable location of the Borrower or any of its Subsidiaries has been and
is being operated in all material respects in accordance with the terms and
conditions of the Communications Licence applicable to it and Applicable Law,
including but not limited to the Communications Act and the rules and
regulations issues thereunder.

(i)
No proceedings are pending or, to the Borrower’s knowledge are, threatened which
may result in the loss, revocation, modification, non‑renewal, suspension or
termination of any Communications Licence, the issuance of any cease and desist
order or the imposition of any fines, forfeitures or other administrative
actions by the FCC, the ANFR or any other Governmental Authority with respect to
any operations of the Borrower and its Subsidiaries, which in any case could
reasonably be expected to have a Material Adverse Effect.

17.23
Satellites

(a)
All Satellites are owned by the Borrower or a Subsidiary Guarantor.

(b)
Schedule 15 (Satellites) accurately and completely lists as of the Closing Date,
the flight model number of each of the Satellites owned by the Borrower and its
Subsidiaries, and for each Satellite whether it is operational in‑orbit or spare
in‑orbit.

17.24
[Reserved]

17.25
Pari Passu Ranking





 
86
 




--------------------------------------------------------------------------------




Each Obligor’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.
17.26
Anti-bribery, Anti-corruption and Anti-money Laundering

None of the Obligors nor any of their Subsidiaries, directors or officers, or,
to the best knowledge of each Obligor, any affiliate, agent or employee of it,
has engaged in any activity or conduct which would violate any anti-bribery,
anti-corruption or anti-money laundering laws, regulations or rules that are
applicable to it in any applicable jurisdiction and each Obligor has instituted
and maintains policies and procedures designed to prevent violation of such
laws, regulations and rules.
17.27
Sanctions

None of the Obligors, any of their Subsidiaries, directors or officers, or, to
the best knowledge of each Obligor, any affiliate, agent or employee each
Obligor, is an individual or entity (a “Person”), that is, or is owned or
controlled by Persons that are:
(a)
the target of any Sanctions (a “Sanctioned Person”); or

(b)
located, organised or resident in a country or territory that is, or whose
government is, the subject of Sanctions broadly prohibiting dealings with such
government, country or territory (a “Sanctioned Country”).

17.28
Governing Law and Enforcement

(a)
Subject to the Reservations, the choice of governing law of the Finance
Documents will be recognised and enforced in its jurisdiction of incorporation.

(b)
Subject to the Reservations, any judgment obtained in relation to a Finance
Document in the jurisdiction of the governing law of that Finance Document will
be recognised and enforced in its jurisdiction of incorporation.

17.29
No Filing or Stamp Taxes

Under:
(a)
the laws of the Borrower’s or any of its Subsidiaries’ jurisdiction of
incorporation; and

(b)
the federal laws of the United States,

it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents
other than:
(i)
delivery of proper financing statements (Form UCC‑1 or such other financing
statements or similar notices as shall be required by Applicable Law) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary to perfect a Lien purported to be created by a
Security Document; and





 
87
 




--------------------------------------------------------------------------------




(ii)
any recording with the United States Patent and Trademark Office and/or
Copyright Office to perfect the Liens on intellectual property created by the
Collateral Agreement,

which registrations, filings and fees will be made and paid promptly after the
date of the relevant Finance Document.
17.30
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
17.31
No Default

(a)
No Event of Default and, on the Closing Date, no Default is continuing or is
reasonably likely to result from the making of any Loan or the entry into, the
performance of, or any transaction contemplated by, any Transaction Document.

(b)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under the Transaction Documents, which has
not been waived by the relevant parties hereto.

(c)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries) assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

17.32
No Misleading Information

(a)
All factual information provided in writing by it to the Lenders was true,
complete and accurate in all material respects to the best of its knowledge and
belief as at the date it was provided or as at the date (if any) at which it is
stated.

(b)
All financial projections provided by it have been prepared on the basis of
recent historical information and on the basis of reasonable assumptions (in the
case of projections made by third parties, to the best of its knowledge and
belief).

(c)
To the best of its knowledge and belief, no material information has been given
or withheld by it that results in any information provided to the Lenders by it
being incomplete, untrue or misleading in any material respect.

17.33
Group Structure Chart

The Group Structure Chart set out at Schedule 21 (Group Structure Chart) is
true, complete and accurate in all material respects.
17.34
No Immunity





 
88
 




--------------------------------------------------------------------------------




None of the members of the Group or any of their assets is entitled to immunity
from suit, execution, attachment or other legal process.
17.35
Tax Returns and Payments

(a)
Each of the Borrower and its Subsidiaries has timely filed with the appropriate
taxing authority, all returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of the Borrower and/or any of its Subsidiaries.

(b)
The Returns accurately reflect in all material respects all liability for taxes
of the Borrower and its Subsidiaries as a whole for the periods covered thereby.

(c)
The Borrower and each of its Subsidiaries have paid all taxes payable by them
other than those contested in good faith and adequately disclosed and for which
adequate reserves have been established in accordance with generally accepted
accounting principles.

(d)
There is no action, suit, proceeding, investigation, audit, or claim now pending
or, to the best knowledge of the Borrower or any of its Subsidiaries, threatened
by any authority regarding any taxes relating to the Borrower or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

(e)
Neither the Borrower nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of the
Borrower or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.

17.36
Commercial Contracts

As of the date of this Agreement and the Closing Date, the Borrower has not
exercised the “Optional Launches” (as such term is defined in the Launch
Services Contract) pursuant to the Launch Services Contract.
17.37
[Reserved]

17.38
Repetition

(a)
The Repeating Representations are made by the Borrower by reference to the facts
and circumstances then existing on:

(i)
the date of the Utilisation Request;

(ii)
the Utilisation Date; and

(iii)
the first day of each Interest Period.

(b)
The representation in Clause 17.32 (No Misleading Information) shall be deemed
to be repeated by the Borrower by reference to the facts and circumstances then
existing on each date any information is delivered to the Agent pursuant to
Clause 18.3 (Annual





 
89
 




--------------------------------------------------------------------------------




Business Plan and Financial Projections), Clause 18.5(d)(Other Reports) and
Clause 18.14 (Spectrum Plan).

18.
Information Undertakings

The undertakings in this Clause 18 (Information Undertakings) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force. The Borrower will furnish,
or cause to be furnished, to the Agent the information required by this
Clause 18 (Information Undertakings) in sufficient copies for all the Lenders.
18.1
Quarterly Financial Statements

(a)
As soon as practicable and in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each Fiscal Year (and in
the case of paragraph (v) only, after the end of each fiscal quarter of each
Fiscal Year) (or, if the date of any required public filing is earlier, no later
than the date that is the fifth Business Day immediately following the date of
any required public filing thereof after giving effect to any extensions granted
with respect to such date):

(i)
Form 10‑Q;

(ii)
an unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the close of such fiscal quarter;

(iii)
the notes (if any) relating to any of the financial statements delivered under
this Clause 18.1;

(iv)
unaudited Consolidated statements of income, retained earnings and cash flows;

(v)
a report with respect to the Borrower’s key performance indicators in
substantially the same form as Schedule 17 (Key Performance Indicators); and

(vi)
a report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended,

all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the corresponding period in the preceding
Fiscal Year and prepared by the Borrower in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments.
(b)
Upon request by the Agent and at the cost of the Borrower, the Borrower shall
procure that the Group’s management shall meet in person or by telephone (as the
Lenders shall





 
90
 




--------------------------------------------------------------------------------




require) with the Lenders on a quarterly basis in order to discuss key
strategic, operational, Capital Expenditure, market pricing, customer,
distributor and regulatory issues.
18.2
Annual Financial Statements

(a)
As soon as practicable and in any event within ninety (90) days after the end of
each Fiscal Year (or, if the date of any required public filing is earlier, the
date that is no later than the fifth Business Day immediately following the date
of any required public filing thereof after giving effect to any extensions
granted with respect to such date):

(i)
Form 10‑K;

(ii)
an audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such Fiscal Year;

(iii)
the notes (if any) relating to any of the financial statements delivered under
this Clause 18.2;

(iv)
audited Consolidated statements of income, retained earnings and cash flows; and

(v)
a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended,

all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the preceding Fiscal Year and prepared in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year.
(b)
Such annual financial statements shall be audited by the independent certified
public accounting firm separately notified to the Agent prior to the date of
this Agreement or such other firm notified to the Agent (and acceptable to the
Majority Lenders), and accompanied by a report thereon by such certified public
accountants that is not qualified with respect to scope limitations imposed by
the Borrower or any of its Subsidiaries or with respect to accounting principles
followed by the Borrower or any of its Subsidiaries not in accordance with GAAP.

18.3
Annual Business Plan and Financial Projections

(a)
As soon as practicable and in any event no later than 31 March in any calendar
year, a draft updated business plan of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters (“Draft Business Plan”), such Draft Business
Plan to be in substantially the same form as the Agreed Business Plan delivered
to the Agent on or prior to the Closing Date and prepared, to the extent
applicable, in accordance with GAAP and to include, on a quarterly basis, the
following:

(i)
information relating to the amounts outstanding under the Convertible Notes;





 
91
 




--------------------------------------------------------------------------------




(ii)
an operating and capital budget in respect of the next three (3) succeeding
Fiscal Years;

(iii)
a projected income statement;

(iv)
a statement of cash flows on a three (3) year projected basis (including,
calculations (in reasonable detail) demonstrating compliance with each of the
financial covenants set out in Clause 19 (Financial Covenants)) and balance
sheet; and

(v)
a report setting forth management’s operating and financial assumptions
underlying such projections.

(b)
The Agent shall no later than twenty (20) Business Days after receipt of the
Draft Business Plan provide to the Borrower:

(i)
any comments and/or proposed amendments to the Draft Business Plan; or

(ii)
a confirmation that the Draft Business Plan is the Agreed Business Plan,

provided that, during the First Lien Facility Period, the Draft Business Plan
approved by the First Lien Lenders shall (subject to any manifest error) be
deemed acceptable.
(c)
Subject to paragraph (e) below, in the case of paragraph (b)(i) above, the
Borrower shall, in good faith, consider any such comments and/or proposed
amendments to the Draft Business Plan and, within five (5) Business Days,
confirm to the Agent whether or not the comments and/or amendments proposed by
the Agent have been accepted by the Borrower. If such comments and/or proposed
amendments are:

(i)
agreed by the Borrower, the Draft Business Plan shall constitute the then
current Agreed Business Plan; and

(ii)
not agreed by the Borrower, then the Borrower and the Lenders shall consult, for
a period not exceeding five (5) Business Days (the “Consultation Period”), in
good faith in order to agree the Draft Business Plan.

(d)
Subject to paragraph (e) below, in the case of paragraph (c)(ii) above,
following the end of the Consultation Period the Draft Business Plan agreed to
by the Borrower shall constitute the then current Agreed Business Plan.

(e)
Any:

(i)
projections contained in the Draft Business Plan and referred to in the
definition of “Adjusted Consolidated EBITDA”;

(ii)
level of Permitted Vendor Indebtedness and cash paying Subordinated Indebtedness
referred to in Clause 19.5(Net Debt to Adjusted Consolidated EBITDA) and
contained in the Draft Business Plan;

(iii)
material known contingent liability related to any litigation, arbitration,
administrative, governmental, regulatory or other investigations, proceedings





 
92
 




--------------------------------------------------------------------------------




or disputes referred to in Clause 22.13(b)(Litigation) contemplated by the Draft
Business Plan; and
(iv)
change in a Draft Business Plan to the amount of Financial Indebtedness that may
be incurred by the Borrower in connection with cash paying Subordinated
Indebtedness above the amounts set out in the Agreed Business Plan delivered on
or prior to the First Effective Date,

must be satisfactory in all respects to the Agent (acting on the instructions of
the Majority Lenders).
(f)
Following the Draft Business Plan becoming the Agreed Business Plan, the
Borrower shall deliver promptly to the Agent the Agreed Business Plan
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that, to the best of such officer’s knowledge, such projections are
estimates made in good faith (based on reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries for such four
(4) fiscal quarter period and in relation to the operating and capital budget,
in respect of the next three (3) succeeding Fiscal Years.

18.4
Compliance Certificate

At each time:
(a)
financial statements are delivered pursuant to Clause 18.1 (Quarterly Financial
Statements) or Clause 18.2 (Annual Financial Statements);

(b)
the information and other documentation is delivered pursuant to Clause 18.3(h)
(Annual Business Plan and Financial Projections); and

(c)
at such other times as the Agent shall reasonably request,

a Compliance Certificate signed by a Responsible Officer and, solely in the case
of paragraph (a) above, accompanied by a report from the auditors of the
Borrower in substantially the form set out in Schedule 30(Form of Auditors
Report) or such other form as shall be acceptable to the Majority Lenders,
confirming compliance by the Borrower with each of the financial covenants set
out in Clause 19 (Financial Covenants) together with, for the fiscal period
covered by such financial statements or information (as the case may be):
(i)
an Adjusted Consolidated EBITDA Reconciliation;

(ii)
a reconciliation of the Excess Cash Flow;

(iii)
details of all Spectrum Cash Flow and Spectrum Sales;

(iv)
details of all relevant amounts for the purposes of the calculation of the cash
sweeps set out in Clauses 7.3 (Mandatory Prepayment – Cash Sweep of Spectrum
Cash Flow), 7.4 (Mandatory Prepayment – Excess Cash Flow), 7.7 (Mandatory
Prepayment – Cash Sweep following Spectrum Sale) and 7.8 (Mandatory Prepayment –
Cash Sweep following Equity Issuance and Debt Issuance); and

(v)
details of the shareholders of record of the Borrower.





 
93
 




--------------------------------------------------------------------------------




18.5
Other Reports

(a)
Upon request by the Agent or any Lender, copies of all relevant public documents
required by its independent public accountants in connection with their auditing
function, including, without limitation, any management report and any
management responses thereto.

(b)
As soon as practicable and in any event no later than 31 March in any calendar
year, and at any time upon the reasonable request of the Agent or any Lender, a
Satellite health report prepared by the Borrower and certified by a Responsible
Officer setting forth the operational status of each Satellite (other than
Satellites yet to be launched) based on reasonable assumptions of the Borrower
made in good faith and including such information with respect to the projected
solar array life based on the total Satellite power requirements, projected
battery life based on total Satellite power requirements, projected Satellite
life, information concerning the availability of spare Satellites and such other
information pertinent to the operation of such Satellite as the Agent or any
Lender may reasonably request, it being understood that to the extent that any
such Satellite health report contains any forward looking statements, estimates
or projections, such statements, estimates or projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and no assurance can be given that such forward looking
statements, estimates or projections will be realised, provided that nothing in
this paragraph (b) shall require the Borrower to deliver any information to any
Lender to the extent delivery of such information is restricted by Applicable
Law or regulation.

(c)
No less than quarterly, a Satellite health report prepared by the Borrower and
certified by a Responsible Officer including the following:

(i)
details of the operational status of each Satellite (other than Satellites yet
to be launched) based on reasonable assumptions of the Borrower made in good
faith and in substantially the same form contained in Schedule 28 (Form of
Quarterly Health Report); and

(ii)
a letter providing details of any material or unusual events that have occurred
with respect to the Satellites since the delivery to the Agent of the last
quarterly report.

(d)
No later than the Reporting Date, a report prepared by the Borrower and
certified by a Responsible Officer with respect to the business of the Group
including (but not limited to) details of the following matters:

(i)
network service levels;

(ii)
the status of all material processes and negotiations with the FCC and/or ANFR
(as the case may be) relating to terrestrial Authorisations;

(iii)
any Asset Dispositions (but excluding any Spectrum Sale and any disposal of
inventory in the ordinary course of trading (but including any disposal of
obsolete, damaged, worn-out or surplus assets)) from the previous Month;





 
94
 




--------------------------------------------------------------------------------




(iv)
an update to the then applicable Spectrum Plan including any Spectrum Sale or
proposed monetisation of the Group’s Spectrum rights (including an update and
commentary on any relevant process and any key events that have either occurred
or are scheduled to occur) together with updated detail on any Spectrum
expenditure (both Capital Expenditure and Operating Expenditure) incurred to
date, or forecast to be incurred, including a reconciliation of such expenditure
against the then applicable Spectrum Plan and compliance with Clause 21.19
(Expenditure on Group Spectrum Rights);

(v)
any Equity Issuances, any Debt Issuances or any issuances of Subordinated
Indebtedness;

(vi)
any update on the status of any negotiations with the Supplier in connection
with any material dispute between the Borrower and the Supplier;

(vii)
any planned new gateway or Earth Station developments;

(viii)
further material expansion into the Latin American market;

(ix)
updates with respect to any material new products;

(x)
compliance with the Agreed Business Plan (as updated on an annual basis in
accordance with Clause 18.3 (Annual Business Plan and Financial Projections));

(xi)
any Material Contract that the Borrower has entered into (together with a copy
thereof);

(xii)
[reserved];

(xiii)
prior to 30 November 2020, an update as to the status of the 2021 Equity
Issuance (including an update and commentary on any relevant process and any key
events that have either occurred or are scheduled to occur);

(xiv)
solely in relation to the Monthly Report that relates to January 2021, the
Borrower shall include all relevant material information (including potential
equity subscribers) that evidences, and pertains to, the proposed 2021 Equity
Issuance;

(xv)
a Cash Movements Summary Report, together with a certificate from a Responsible
Officer of the Borrower confirming that the Borrower has complied with the terms
of the Accounts Agreement;

(xvi)
solely in relation to the Monthly Report that relates to September 2020, any
such Monthly Report shall contain a summary (together with supporting
information) of the Borrower’s plans to ensure no Default arises pursuant to
Clause 20.23 (The 2021 Equity Issuance) in form and substance satisfactory to
the Agent (acting reasonably);

(xvii)
solely in relation to the Monthly Report that relates to January 2021, such
Monthly Report shall contain, in sufficient detail (as determined by the Agent





 
95
 




--------------------------------------------------------------------------------




(acting reasonably)), the amount, form and proposed participants of the 2021
Equity Issuance (and, if it is reasonably likely that the 2021 Equity Issuance
will occur on Issuance date falling prior to 30 March 2021, the Borrower shall
provide the information referred to in paragraphs (xviii) and (xx) in such
earlier Monthly Reports as the Agent many request);
(xviii)
confirmation of the identity of any advisor appointed to assist the Borrower in
the 2021 Equity Issuance and delivery in sufficient detail (as determined by the
Agent (acting reasonably)), of the amount, form and the identity of the proposed
participants of the 2021 Equity Issuance (and, if it is reasonably likely that
the 2021 Equity Issuance will occur on a date falling prior to 30 March 2021,
the Borrower shall provide the information referred to in this paragraph (xviii)
and paragraph (xx) in such earlier Monthly Reports as the Agent may request);

(xix)
the amount of any cash payments made pursuant to the Relevant EIPs in the Month
to which the Monthly Report relates (together with a confirmation as to the
amounts in aggregate paid pursuant to the Relevant EIPs in the then current
Financial Year); and

(xx)
any other matters or events which are likely to have a material effect (positive
or negative) on the Group’s operations, prospects and results of operations
provided that a failure to report on a matter pursuant to this paragraph (d)(xx)
shall not constitute an Event of Default if such failure does not have, or could
not reasonably be expected to have, a Material Adverse Effect,

(the “Monthly Report”).
(e)
Such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries as the Agent or any Lender
may reasonably request, including, to the extent not already provided, delivery
by the Borrower of certified copies of all agreements, instruments, filings and
other documents necessary, or otherwise reasonably requested by the Agent, in
order to effect the Equity Commitments in accordance with the provisions of the
First Global Deed of Amendment and Restatement, the Second Global Amendment and
Restatement Agreement or the Third Global Amendment and Restatement Agreement,
as applicable.

18.6
Notice of Litigation and Other Matters

Promptly (but in no event later than ten (10) Business Days after any
Responsible Officer of the Borrower obtains knowledge thereof) written notice
of:
(a)
all documents dispatched by the Borrower to all of its stockholders (or any
class thereof) or its creditors generally at the same time as they are
dispatched;

(b)
the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to result in a Material Adverse Effect;





 
96
 




--------------------------------------------------------------------------------




(c)
any notice of any violation received by the Borrower or any Subsidiary thereof
from any Governmental Authority including, without limitation:

(i)
any notice of violation of any Environmental Law and the details of any
environmental claim, litigation, arbitration or administrative proceedings which
are current, threatened or pending against any member of the Group; and

(ii)
any other notice of violation which in each case could reasonably be expected to
have a Material Adverse Effect;

(d)
any labour controversy that has resulted in a strike or other work action
against the Borrower or any Subsidiary thereof which in each case could
reasonably be expected to have a Material Adverse Effect;

(e)
any attachment, judgment, lien, levy or order exceeding US$1,000,000 that has
been assessed against the Borrower or any Subsidiary thereof;

(f)
any claim for force majeure (howsoever described) by a party under a Commercial
Contract;

(g)
details of:

(i)
any delay which has a duration exceeding three (3) Months, to the construction
and scheduled delivery dates of the Satellites under the Satellite Construction
Contract (as delivered pursuant to schedule 2 (Conditions Precedent) of the
First Lien Facility Agreement);

(ii)
any event which could reasonably be expected to result in the last Launch
occurring later than the fourth fiscal quarter of 2010; and

(iii)
suspension, interruption, cancellation or termination of a Commercial Contract;

(h)
any amendments or modifications to a Commercial Contract, together with a copy
of such amendment;

(i)
any Default or Event of Default;

(j)
any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any Subsidiary thereof or any of their respective properties may
be bound which could reasonably be expected to have a Material Adverse Effect;

(k)
any unfavourable determination letter from the US Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof);

(l)
a copy of each Internal Revenue Service Form 5500 (including the Schedule B or
such other schedule as contains actuarial information) filed in respect of a
Pension Plan with Unfunded Pension Liabilities;





 
97
 




--------------------------------------------------------------------------------




(m)
any Obligor or ERISA Affiliate obtaining knowledge or a reason to know that any
ERISA Termination Event has occurred or is reasonably expected to occur, a
certificate of any Responsible Officer of the Borrower describing such ERISA
Termination Event and the action, if any, proposed to be taken with respect to
such ERISA Termination Event and a copy of any notice filed with the PBGC or the
Internal Revenue Service pertaining to such ERISA Termination Event and any
notices received by such Obligor or ERISA Affiliate from the PBGC, any other
governmental agency or any Multiemployer Plan sponsor with respect thereto;
provided that in the case of ERISA Termination Events under paragraph (c) of the
definition thereof, in no event shall notice be given later than the occurrence
of the ERISA Termination Event;

(n)
any Obligor or ERISA Affiliate obtaining knowledge or a reason to know of:

(i)
a material increase in Unfunded Pension Liabilities (taking into account only
Pension Plans with positive Unfunded Pension Liabilities) since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable;

(ii)
the existence of potential withdrawal liability under Section 4201 of ERISA, if
each Obligor and ERISA Affiliate were to withdraw completely from any and all
Multiemployer Plans;

(iii)
the adoption of, or the commencement of contributions to, any Pension Plan or
Multiemployer Plan by any Obligor or ERISA Affiliate, or

(iv)
the adoption or amendment of any Pension Plan which results in a material
increase in contribution obligations of any Obligor or any ERISA Affiliate, a
detailed written description thereof from any Responsible Officer of the
Borrower;

(o)
if, at any time after the date of this Agreement, any Obligor or any ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), an Employee Benefit Plan or Multiemployer Plan which is not set forth in
Schedule 9 (ERISA Plans), then the Borrower shall deliver to the Agent an
updated Schedule 9 (ERISA Plans) as soon as practicable, and in any event within
ten (10) days after such Obligor or ERISA Affiliate maintains or contributes (or
incurs an obligation to contribute) thereto;

(p)
if, after the date of the First Global Deed of Amendment and Restatement, and
other than with respect to any PIK Interest paid in compliance with the terms of
this Agreement, James Monroe III, Thermo, the Borrower, any Subsidiary Guarantor
or any of such parties’ respective Affiliates (directly, indirectly or
beneficially):

(i)
acquires ownership or control of any of the 8% New Notes; or

(ii)
becomes a party to any written agreement, side-letter, undertaking or
understanding relating to such person’s ownership of or control of any voting or
economic rights associated with the 8% New Notes.

18.7
Notices Concerning Communications Licences





 
98
 




--------------------------------------------------------------------------------




Promptly (but in no event later than ten (10) Business Days after any
Responsible Officer of the Borrower obtains knowledge thereof) written notice
of:
(a)
(i) any citation, notice of violation or order to show cause issued by the FCC,
the ANFR or any Governmental Authority with respect to any Material
Communications Licence; (ii) if applicable, a copy of any notice or application
by the Borrower requesting authority to or notifying the FCC, or the ANFR of its
intent to cease telecommunications operations for any period in excess of ten
(10) days; or (iii) notice of any other action, proceeding or other dispute,
which, if adversely determined, could reasonably be expected to result in the
loss or revocation of any Material Communications Licence; and

(b)
any lapse, loss, modification, suspension, termination or relinquishment of any
Material Communications Licence, permit or other authorisation from the FCC, the
ANFR or other Governmental Authority held by the Borrower or any Subsidiary
thereof or any failure of the FCC, the ANFR or other Governmental Authority to
renew or extend any such Material Communications Licence, permit or other
authorisation for the usual period thereof and of any complaint against the
Borrower or any of its Subsidiaries or other matter filed with or communicated
to the FCC, the ANFR or other Governmental Authority.

18.8
Convertible Notes

The Borrower shall:
(a)
provide to the Agent upon its request information relating to the amounts
outstanding under any Convertible Notes issued by the Borrower; and

(b)
promptly on request, supply to the Agent such further information regarding the
Convertible Notes as any Finance Party through the Agent may reasonably request.

18.9
[Reserved]

18.10
[Reserved]

18.11
Equity Cure Contribution

The Borrower shall promptly inform the Agent when an Equity Cure Contribution is
to be made (including the details of any Equity Issuance or Subordinated
Indebtedness being applied for such purpose).
18.12
Use of Websites

(a)
The Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the Agent (the “Designated Website”) if:

(i)
the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

(ii)
both the Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and





 
99
 




--------------------------------------------------------------------------------




(iii)
the information is in a format previously agreed between the Borrower and the
Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Borrower shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Borrower shall
supply the Agent with at least one (1) copy in paper form of any information
required to be provided by it.
(b)
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Borrower and the Agent.

(c)
The Borrower shall promptly upon becoming aware of its occurrence notify the
Agent if:

(i)
the Designated Website cannot be accessed due to technical failure;

(ii)
the password specifications for the Designated Website change;

(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(v)
the Borrower becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Borrower notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Borrower under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
(d)
Any Website Lender may request, through the Agent, one (1) paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Borrower shall comply with any such request within
ten (10) Business Days.

18.13
“Know your Customer” Checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any Applicable Law made after the date of this Agreement;

(ii)
any change in the status of any Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,





 
100
 




--------------------------------------------------------------------------------




obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall procure that each Obligor shall
promptly upon the request of the Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or,
in the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Agent, such Lender or, in the case of
the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all Applicable Laws pursuant to the
transactions contemplated in the Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all Applicable Laws pursuant to the transactions contemplated in the
Finance Documents.

(c)
The Borrower shall:

(i)
on and from 1 January 2021 to the date that is 3 Business Days prior to the 2021
Equity Issuance, promptly notify the Agent of any change to the identity of a
proposed participant in the 2021 Equity Issuance promptly upon the Borrower
becoming aware of the same; and

(ii)
confirm at least 3 Business Days prior to the 2021 Equity Issuance, the identity
of the actual participants in the 2021 Equity Issuance.

18.14
Spectrum Plan

(a)
As soon as practicable and in any event no later than the Closing Date, the
Borrower shall deliver to the Agent the Spectrum Plan (in a form agreed with the
Majority Lenders) setting out in reasonable detail its plan to monetise its
Spectrum rights, such Spectrum Plan to include:

(i)
details of the expenditure (including both Capital Expenditure and Operating
Expenditure) it forecasts to incur in connection with the Group’s Spectrum
rights, and the source of funds that it proposes to apply towards payment of
such expenditure; and

(ii)
details regarding its process for engaging with potential strategic partners.

(b)
The Spectrum Plan delivered pursuant to paragraph (a) above shall be updated
each Month by the Monthly Report in accordance with Clause 18.5(d)(iv) (Other
Reports).

(c)
If requested by the Agent following the delivery of a Monthly Report, the
Borrower shall make itself available promptly to discuss with the Finance
Parties the contents of the Spectrum Plan (as updated by the Monthly Report)
together with any other issues relating thereto.





 
101
 




--------------------------------------------------------------------------------




(d)
The Borrower shall, in good faith, consider any comments and/or proposed
amendments to the Spectrum Plan (as updated by a Monthly Report) made by a
Finance Party and, to the extent that any such comments and/or amendments are
agreed by the Borrower (acting reasonably), it shall update the Spectrum Plan to
reflect such comments and/or amendments.


19.
Financial Covenants

19.1
Maximum Covenant Capital Expenditures

(a)
Subject to paragraph (b) below, the Borrower (and its Subsidiaries on a
Consolidated basis) will not permit the aggregate amount of all Covenant Capital
Expenditures in any Relevant Period to exceed the amount set out in column 4
entitled “Maximum Capex Covenant D” in the table contained in Part A (Maximum
Covenant Capital Expenditures) of Schedule 4 (Maximum Covenant Capital
Expenditure).

(b)
If, in any Relevant Period, the Covenant Capital Expenditures referred to in
paragraph (a) above are less than the permitted Covenant Capital Expenditures in
that Relevant Period, any excess of the permitted amount over the actual amount
may be added to the maximum amount of permitted Covenant Capital Expenditures
for the next (and subsequent) Relevant Periods provided that the Borrower (and
its Subsidiaries on a Consolidated basis) shall not, in any one year, rollover
an amount in excess of the amount set out in column 6 entitled “Capex Available
for Rollover F” in the table contained in Part A (Maximum Covenant Capital
Expenditures) of Schedule 4 (Maximum Covenant Capital Expenditure) or, for
successive rollovers until 2017, shall not rollover a cumulative amount in
excess of the amount set out in column 7 entitled “Cumulative Rollover C+F” in
the table set out in Part A (Maximum Covenant Capital Expenditures) of Schedule
4 (Maximum Covenant Capital Expenditure).

19.2
Minimum Liquidity

(a)
The Borrower shall at all times maintain a minimum Liquidity of US$3,600,000.

(b)
At the end of each Month, the Borrower shall provide to the Agent a report
detailing the daily Liquidity amounts for such Month, which daily Liquidity
amounts shall be not less than the minimum Liquidity set out in paragraph (a)
above.

(c)
For the avoidance of doubt, if the Borrower fails to comply with paragraph (a)
above it shall deliver a notice to the Agent in accordance with Clause
18.6(i)(Notice of Litigation and Other Matters).

19.3
Adjusted Consolidated EBITDA

The Borrower shall ensure that the Adjusted Consolidated EBITDA in respect of
any Relevant Period (including (without double‑counting) in the calculation of
Adjusted Consolidated EBITDA any Equity Cure Contribution made in respect of
such period and not including in such calculation any Equity Cure Contribution
that was counted towards a calculation of any covenant for any prior Relevant
Period) shall not be less than the amount set out in column 2 (Column 2 –
Amount) below opposite that Relevant Period.




 
102
 




--------------------------------------------------------------------------------




Column 1 – Relevant Period
Column 2 – Amount
Relevant Period commencing on 1 July 2019 and expiring 31 December 2019
US$19,100,000
Relevant Period commencing on 1 January 2020 and expiring 30 June 2020
US$16,400,000
Relevant Period commencing on 1 July 2020 and expiring 31 December 2020
US$21,400,000
Relevant Period commencing on 1 January 2021 and expiring 30 June 2021
US$18,500,000
Relevant Period commencing on 1 July 2021 and expiring 31 December 2021
US$24,100,000
Relevant Period commencing on 1 January 2022 and expiring 30 June 2022
US$21,100,000
Relevant Period commencing on 1 July 2022 and expiring 31 December 2022
US$27,100,000”



19.4
Debt Service Coverage Ratio



The Borrower shall ensure that the Debt Service Coverage Ratio in respect of any
Relevant Period (including (without double‑counting) any Equity Cure
Contribution made in accordance with Clause 22.2(c)(Financial Covenants)
provided that any Equity Cure Contribution shall only be counted in the
calculation of Liquidity for such purpose) specified in column 1 (Column 1 –
Relevant Period) below shall not be less than the ratio set out in column 2
(Column 2 – Ratio) below opposite that Relevant Period.
Column 1 - Relevant Period
Column 2 - Ratio
Relevant Period commencing on 1 January 2018 and expiring 31 December 2018
0.90:1
Relevant Period commencing on 1 July 2018 and expiring 30 June 2019
0.90:1
Relevant Period commencing on 1 January 2019 and expiring 31 December 2019
0.90:1
Relevant Period commencing on 1 July 2019 and expiring 30 June 2020
0.90:1
Relevant Period commencing on 1 January 2020 and expiring 31 December 2020
0.90:1
Relevant Period commencing on 1 July 2020 and expiring 30 June 2021
0.90:1
Relevant Period commencing on 1 January 2021 and expiring 31 December 2021
0.90:1
Relevant Period commencing on 1 July 2021 and expiring 30 June 2022
0.90:1
Relevant Period commencing on 1 January 2022 and expiring 31 December 2022
0.90:1



19.5
Net Debt to Adjusted Consolidated EBITDA



The Borrower shall ensure that the ratio of Net Debt to Adjusted Consolidated
EBITDA in respect of any Relevant Period (including (without double‑counting)
any Equity Cure Contribution made in accordance with Clause 22.2(c)(Financial
Covenants) provided that any Equity Cure




 
103
 




--------------------------------------------------------------------------------




Contribution shall only be counted in the calculation of Liquidity for such
purpose) specified in column 1 (Column 1 – Relevant Period) below shall not be
greater than the ratio set out in column 2 (Column 2 – Ratio) below opposite
that Relevant Period.
Column 1 - Relevant Period
Column 2 - Ratio
Relevant Period commencing on 1 January 2019 and expiring 31 December 2019
5.39:1
Relevant Period commencing on 1 July 2019 and expiring 30 June 2020
4.91:1
Relevant Period commencing on 1 January 2020 and expiring 31 December 2020
4.36:1
Relevant Period commencing on 1 July 2020 and expiring 30 June 2021
2.75:1
Relevant Period commencing on 1 January 2021 and expiring 31 December 2021
2.75:1
Relevant Period commencing on 1 July 2021 and expiring 30 June 2022
2.75:1
Relevant Period commencing on 1 January 2022 and expiring 31 December 2022
2.75:1



19.6
Interest Coverage Ratio

The Borrower shall ensure that the ratio of Adjusted Consolidated EBITDA to
Consolidated Interest Expense in respect of any Relevant Period (including
within Adjusted Consolidated EBITDA (without double counting) any Equity Cure
Contribution made in accordance with Clause 22.2(Financial Covenants) in respect
of such period and not including any Equity Cure Contribution that was counted
towards a calculation of any covenant for any prior Relevant Period) specified
in column 1 (Column 1 – Relevant Period) below shall not be less than the ratio
set out in column 2 (Column 2 – Ratio) below opposite that Relevant Period.
Column 1 - Relevant Period
Column 2 - Ratio
Relevant Period commencing on 1 January 2019 and expiring 31 December 2019
1.35:1
Relevant Period commencing on 1 July 2019 and expiring 30 June 2020
2.12:1
Relevant Period commencing on 1 January 2020 and expiring 31 December 2020
3.27:1
Relevant Period commencing on 1 July 2020 and expiring 30 June 2021
3.44:1
Relevant Period commencing on 1 January 2021 and expiring 31 December 2021
3.94:1
Relevant Period commencing on 1 July 2021 and expiring 30 June 2022
4.73:1
Relevant Period commencing on 1 January 2022 and expiring 31 December 2022
4.73:1



19.7
Financial Testing





 
104
 




--------------------------------------------------------------------------------




The financial covenants set out in this Clause 19 (Financial Covenants) shall be
tested by reference to the most recent set of financial statements delivered for
the Relevant Period pursuant to Clause 18 (Information Undertakings).

20.
Positive Undertakings

The undertakings in this Clause 20 (Positive Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force. The Borrower shall, and shall
cause each of its Subsidiaries, to comply with the undertakings contained in
this Clause 20 (Positive Undertakings).
20.1
Compliance with Laws

(a)
Observe and remain in compliance in all material respects with all Applicable
Laws and maintain in full force and effect all Authorisations, in each case
applicable to the conduct of its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b)
Without limiting the foregoing, the Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all terms and conditions
of all Communications Licences and all federal, state and local laws, all rules,
regulations and administrative orders of the FCC, state and local commissions or
authorities, the ANFR or any other Governmental Authority that are applicable to
the Borrower and its Subsidiaries or the telecommunications operations thereof;
provided that the Borrower or any Subsidiary may dispute in good faith the
applicability or requirements of any such matter so long as such dispute could
not reasonably be expected to have a Material Adverse Effect.

20.2
Environmental Laws

In addition to and without limiting the generality of Clause 20.1 (Compliance
with Laws):
(a)
comply with, and use reasonable endeavours to ensure such compliance by all
tenants and sub‑tenants with all applicable Environmental Laws and obtain,
comply with and maintain, and use reasonable endeavours to ensure that all
tenants and subtenants, obtain, comply with and maintain, any and all
Environmental Permits;

(b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws; and

(c)
defend, indemnify and hold harmless the Finance Parties, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, judgments, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
non‑compliance with or liability under any Environmental Laws by the Borrower or
any such Subsidiary, or any orders, requirements or demands of Governmental





 
105
 




--------------------------------------------------------------------------------




Authorities related thereto, including, without limitation, reasonable
attorneys’ and consultants’ fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or wilful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final non‑appealable judgment.
20.3
Compliance with ERISA

In addition to and without limiting the generality of Clause 20.1 (Compliance
with Laws) except where the failure to comply could not, individually or in
aggregate, reasonably be expected to have a Material Adverse Effect:
(a)
comply with all material applicable provisions of ERISA and the Code (including
Code provisions compliance with which is necessary for any intended favourable
Tax treatment) and the regulations and published interpretations respectively
thereunder with respect to all Employee Benefit Plans;

(b)
not take any action or fail to take action the result of which could be a
liability to the PBGC or to a Multiemployer Plan provided that this does not
require funding of the pension liabilities at a time or in an amount other than
as required by Applicable Law;

(c)
not participate in any prohibited transaction that could result in any civil
penalty under ERISA or Tax under the Code;

(d)
operate each Employee Benefit Plan in such a manner that will not incur any Tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code; and

(e)
furnish to the Agent upon the Agent’s request such additional information about
any Employee Benefit Plan as may be reasonably requested by the Agent.

20.4
Insurance

(a)
Maintain insurance with insurance companies and/or underwriters rated by S&P or
AM Best’s Rating Agency at no lower than A‑ against such risks and in such
amounts as are:

(i)
maintained in accordance with prudent business practice and corporate
governance; and

(ii)
as may be required by Applicable Law with amounts and scope of coverage not less
than those maintained by the Borrower and its Subsidiaries as of the date of
this Agreement.

(b)
On the date of this Agreement and from time to time thereafter the Borrower
shall deliver to the Agent upon its request information in reasonable detail as
to the insurance then in effect, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby, provided that, with respect to
paragraph (a)(i) only, neither the Borrower nor any of its Subsidiaries shall be
required to obtain any insurance against the risk of loss of any in‑orbit
Satellites or against business interruption risks in addition to or with a
broader





 
106
 




--------------------------------------------------------------------------------




scope of coverage than is currently maintained by the Borrower and its
Subsidiaries as at the date of this Agreement.
(c)
In addition to, and without limiting the foregoing, the Borrower will, and will
cause each of its Subsidiaries to, maintain insurance with respect to the
Satellites as follows:

(i)
Property All Risks Insurance

The Borrower will procure or will cause the Supplier to procure at its own
expense and maintain in full force and effect, at all times prior to the Launch
of any Satellite purchased by the Borrower or any of its Subsidiaries pursuant
to the terms of the Satellite Construction Contract, Property All Risks
Insurance upon such terms and conditions satisfactory to the Agent (acting on
the instructions of the Majority Lenders)and as are reasonably commercially
available and customary in the industry which shall cover any loss of, or damage
to, the Satellites and the Satellite and Launch specific ground components,
including all components thereof, at all times during the manufacture, testing,
storage and transportation of the Satellites and the Satellite and Launch
specific ground components up to the time of Launch of the Satellites and until
delivery to the Borrower of the Satellite and Launch specific ground components.
The Borrower shall cause the Supplier to name, the Agent and the Lenders as
additional insured but only to the extent of those persons’ interests in such
Satellites; and
(ii)
[Reserved]

(iii)
Third Party Liability Insurance

The Borrower shall:
(A)
cause the Supplier to subscribe before Launch and/or maintain in full force and
effect a third party liability insurance for liabilities arising from bodily
injury and loss or damage to third party property (“Third Party Liability
Insurance”);

(B)
cause the Launch Services Provider to subscribe for and maintain Third Party
Liability Insurance coverage for liabilities arising from bodily injury and loss
or damage to third party property caused by Satellites after Launch in an amount
on an annual basis of not less than an aggregate amount equal to:

(aa)
€60,980,000 in respect of a Launch from the Kourou launch site;

(bb)
US$100,000,000 in respect of the risks covered under article 15.2.1(ii) of the
Launch Services Contract, for Launches from the Baїkonur launch site.

in each case, per occurrence, naming the Agent and the Lenders as additional
insured thereunder. In accordance with the Satellite




 
107
 




--------------------------------------------------------------------------------




Construction Contract, the Borrower shall use its best efforts to cause the
Launch Services Provider to name the Supplier (and its sub‑contractors) as
additional insureds under the Launch Services Provider’s Third Party Liability
Insurance; and
(C)
cause the Launch Services Provider to submit a copy of the Third Party Liability
Insurance documentation to the Agent as soon as practicable and in any event no
less than thirty (30) days prior to the scheduled Launch date for any Launch.
Such insurance shall be in full force at the Launch date (as of Intentional
Ignition (as such term is defined in the Launch Services Contract)) and shall be
maintained for a period equal to the lesser of:

(aa)
twelve (12) Months; or

(bb)
so long as all or any part of the Launch Vehicle (as such term is defined in the
Launch Services Contract), the Satellite(s) and/or their components remain in
orbit.

(d)
Each insurance policy shall comply with the Lenders’ requirements set out in
paragraph (e) below and shall be on terms and conditions which are substantially
the same as the insurance policies maintained pursuant to the First Lien
Facility Agreement on the date of this Agreement or otherwise on reasonable
terms and conditions and with acceptable exclusions and a reasonable level of
deductible acceptable to the Agent (acting on the instructions of the Majority
Lenders).

(e)
General Insurance Provisions and Requirements

The Borrower shall:
(i)
provide, or as appropriate, request the Supplier and/or the Launch Services
Provider to deliver to the Agent, promptly after issuance of each relevant
Insurance, certificate(s) of internationally recognised insurance broker(s)
usually involved in space risk insurance and approved by the Lenders, confirming
that:

(A)
the Property All Risks Insurance, the Launch Insurance and the Third Party
Liability Insurance, as appropriate, are in full force and effect on the date
they are respectively required to be entered into force,

(B)
the names and percentages of the relevant insurance companies;

(C)
the sums insured and expiration dates of such Insurances;

(D)
the premia for the Property All Risks Insurance, the Launch Insurance and the
Third Party Liability Insurances shall be payable by the Borrower, the Supplier
and the Launch Services Provider, as applicable, in accordance with the terms of
credit agreed for each such Insurance; and

(E)
all premia due at the date of such certificate have been paid in full.





 
108
 




--------------------------------------------------------------------------------




(ii)
use reasonable efforts (having regard to the terms which are reasonably
commercially available in the insurance market) to obtain agreement to
incorporate in the Insurances the following provisions or provisions
substantially similar in content:

(A)
the insurers, either directly or via the insurance broker, and the broker shall
also advise the Agent (by facsimile and by e‑mail) of any loss or of any default
in the payment of any premium and of any event other act or omission on the part
of the Borrower, the Supplier and/or the Launch Services Provider, as
applicable, of which the broker or the insurers have knowledge and which might
result in the invalidation, the lapse or the cancellation in whole or in part of
such Insurance;

(B)
the Agent and/or the Lenders shall have the right (without any obligation) to
pay the insurance premia if the relevant party fails to or delays in making any
such payment within the time periods specified in the relevant insurance
policies. If any payment of the premia is effected by the Agent and/or the
Lenders, the Borrower shall on demand reimburse the Agent and/or the Lenders the
amount of any premia so paid and all related costs and expenses;

(C)
if the Borrower, the Supplier and/or the Launch Services Provider (as
applicable) fails or delays in filing any notice of proof of loss, the Agent
shall have the right to join the Borrower, the Supplier and/or the Launch
Services Provider (as applicable) in submitting a notice of proof of any loss
within the time periods specified in the applicable insurance policies;

(D)
the insurers waive:

(aa)
all rights of set‑off and counterclaim against, the Security Agent, the Agent
and the Lenders in connection with their rights to make payments under such
insurance; and

(bb)
all rights of subrogation to the rights of the Agent and the Lenders against the
Borrower;

(E)
the insurance be primary and not excess to or contributory to any insurance or
self‑insurance maintained by the Lenders;

(F)
the Insurances shall not be permitted to lapse or to be cancelled, without
written notice being given by facsimile and e‑mail to the Agent at the same time
such notices are sent to the Borrower and shall be effective as stated in such
notices provided that, fifteen (15) days’ advance written notice shall be given
by the Borrower in the event of notice of cancellation for non‑payment of
premium; and

(G)
the insurers will undertake, not to make any material modification or amendment
to the terms of such insurance policies without the prior written consent of the
Agent (acting on the instructions of all the





 
109
 




--------------------------------------------------------------------------------




Lenders). For the purpose of this paragraph (G), material modification means a
modification such that the insurance as modified would not meet any longer the
terms and conditions set out in this Agreement.
20.5
Additional Domestic Subsidiaries

Notify the Agent of the creation or acquisition of any Domestic Subsidiary and
promptly thereafter (and in any event within sixty (60) days), cause such person
to:
(a)
become a Subsidiary Guarantor by delivering to the Agent a duly executed
Guarantee Agreement or such other document as the Agent shall deem appropriate
for such purpose;

(b)
accede to the Intercreditor Agreement as a Debtor, a Subordinated Creditor and a
Subordinated Debtor (as each term is defined in the Intercreditor Agreement)
pursuant to, and in accordance with, the terms of the Intercreditor Agreement;

(c)
pledge a security interest in all Collateral owned by such Subsidiary (provided
that if such Collateral consists of Capital Stock of a Foreign Subsidiary, such
security interest will be limited to sixty‑five per cent. (65%) of such Capital
Stock (subject to the provisions of clause 3.6 (Foreign Subsidiaries Security)
of the Stock Pledge Agreement)) by delivering to the Agent a duly executed
supplement to each Security Document or such other document as the Agent shall
deem appropriate for such purpose and comply with the terms of each Security
Document;

(d)
deliver to the Agent such documents and certificates referred to in Schedule 2
(Conditions Precedent) as may be reasonably requested by the Agent;

(e)
deliver to the Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such person;

(f)
deliver to the Agent such updated schedules to the Finance Documents as
requested by the Agent with respect to such person; and

(g)
deliver to the Agent such other documents as may be reasonably requested by the
Agent (including, any “know your customer” information), all in form, content
and scope reasonably satisfactory to the Agent.

20.6
Additional Foreign Subsidiaries

Notify the Agent at the time that any person becomes a Foreign Subsidiary of the
Borrower or any Subsidiary, and promptly thereafter (and in any event within
sixty (60) days after notification):
(a)
with respect to any Subsidiary that is directly owned by an Obligor, cause the
Borrower or the applicable Subsidiary to deliver to the Agent a security
document pledging sixty-five per cent. (65%) of the total outstanding Capital
Stock of such new Foreign Subsidiary (subject to the provisions of clause 3.6
(Foreign Subsidiaries Security) of the Stock Pledge Agreement) and a consent
thereto executed by such new Foreign Subsidiary (including, without limitation,
if applicable, original stock certificates (or the equivalent thereof pursuant
to the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing that the Capital Stock of such new Foreign Subsidiary,





 
110
 




--------------------------------------------------------------------------------




together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof);
(b)
cause such person to deliver to the Agent such documents and certificates
referred to in Schedule 2 (Conditions Precedent) as may be reasonably requested
by the Agent;

(c)
cause the Borrower to deliver to the Agent such updated schedules to the Finance
Documents as requested by the Agent with regard to such person; and

(d)
cause such person to deliver to the Agent such other documents as may be
reasonably requested by the Agent, all in form, content and scope reasonably
satisfactory to the Agent.

20.7
Additional Communications Licences

Notify the Agent within thirty (30) days after the acquisition of any Material
Communications Licence and cause any Communications Licence issued by the FCC or
the ANFR that is acquired by the Borrower or any Subsidiary thereof after the
date of this Agreement to be held by a Licence Subsidiary.
20.8
Owned Real Property

As soon as practical, and in any event within thirty (30) days following Closing
Date (as such date may be extended by the Agent in its reasonable discretion),
or at such later time as may be provided below, with respect to all owned real
property (to the extent located in the United States) of the Borrower or any of
the other Subsidiaries as of the date of this Agreement:
(a)
Mortgages

the Agent shall have received a duly authorised, executed and delivered Mortgage
in form and substance reasonably satisfactory to the Agent (acting at the
direction of the Majority Lenders);
(b)
Title Insurance

the Agent shall have received upon its written request therefor a marked‑up
commitment for a policy of title insurance, insuring the Finance Parties’ second
priority Liens and showing no Liens (other than those Liens set out in items 7
and 8 of Schedule 16 (Existing Liens)), prior to the Finance Parties’ Liens
other than for ad valorem taxes not yet due and payable, with title insurance
companies acceptable to the Agent on the property subject to a Mortgage with the
final title insurance policy, being delivered within sixty (60) days after the
date of this Agreement, as such date may be extended by the Agent in its
reasonable discretion. Further, the Borrower agrees to provide or obtain any
customary affidavits and indemnities as may be required or necessary to obtain
title insurance satisfactory to the Agent (acting at the direction of the
Majority Lenders);
(c)
Title Exceptions

the Agent shall have received upon its or any Lender’s written request therefor
copies of all recorded documents creating exceptions to the title policy
referred to in Clause 20.8(a) (Mortgages);




 
111
 




--------------------------------------------------------------------------------




(d)
Matters Relating to Flood Hazard Properties

the Agent shall have received upon its or any Lender’s written request therefor
a certification from the U.S. National Research Centre, or any successor agency
thereto, regarding each parcel of real property subject to a Mortgage; and
(e)
Other Real Property Information

the Agent shall have received such other certificates, documents and information
as are reasonably requested by the Agent, including, without limitation,
engineering and structural reports, permanent certificates of occupancy and
evidence of zoning compliance, each in form and substance satisfactory to the
Agent.
20.9
Leased Real Property

The Borrower shall use reasonable efforts to cause within thirty (30) days
following the written request therefor by the Agent (as such date may be
extended by the Agent in its reasonable discretion), with respect to all leased
real property (to the extent located in the United States) of the Borrower or
any of its Subsidiaries as of the date of this Agreement, the Agent to have
received a duly authorized, executed and delivered collateral assignment of
lease and related landlord agreement, in each case, in form and substance
satisfactory thereto.
20.10
After Acquired Real Property Collateral

Notify the Agent, within ten (10) Business Days after the acquisition of any
owned or leased real property by any Obligor that is not subject to the existing
Security Documents, and within ninety (90) days following request by the Agent,
deliver or, in the case of leased real property, use reasonable efforts to
deliver, the corresponding documents, instruments and information required to be
delivered pursuant to:
(a)
Clause 20.8 (Owned Real Property) if such real property is owned; or

(b)
Clause 20.9 (Leased Real Property) if such real property is leased.

20.11
Conditions Subsequent

The Borrower agrees to deliver to the Agent all of the documents and other
evidence listed in Part 2 (Conditions Subsequent) of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Agent within the time
periods set out therein.
20.12
Taxation

(a)
Each Obligor shall (and the Borrower shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

(i)
such payment is being contested in good faith;

(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Agent under Clause 18 (Information Undertakings); and





 
112
 




--------------------------------------------------------------------------------




(iii)
such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.

(b)
No Obligor may change its residence for Tax purposes.

20.13
Preservation of Assets

The Borrower shall (and shall ensure that each member of the Group will)
maintain in good working order and condition (ordinary wear and tear excepted)
all of its assets necessary in the conduct of its business.
20.14
Pari Passu Ranking

The Borrower shall (and shall ensure that each Obligor will):
(a)
procure that its obligations under the Finance Documents to which it is a party
do and will rank at least pari passu with all its other present and future
unsecured, unsubordinated obligations, save for obligations preferred by
operation of Applicable Law; and

(b)
ensure that at all times the claims of each Finance Party against it under the
Finance Documents to which it is a party rank at least pari passu with the
claims of all its unsecured creditors save those whose claims are preferred by
any bankruptcy, insolvency, liquidation or similar Applicable Laws of general
application.

20.15
Intellectual Property

The Borrower shall (and shall ensure that each member of the Group will):
(a)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant Group member;

(b)
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

(c)
make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

(d)
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and

(e)
not discontinue the use of the Intellectual Property,

where failure to do so, in the case of paragraphs (a) and (b) above, or, in the
case paragraphs (d) and (e) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.
20.16
Access





 
113
 




--------------------------------------------------------------------------------




If a Default is continuing or the Agent reasonably suspects a Default is
continuing or may occur, each Obligor shall, and the Borrower shall ensure that
each member of the Group will permit the Agent and/or the Security Agent and/or
accountants or other professional advisers and contractors of the Agent or
Security Agent free access at all reasonable times and on reasonable notice at
the risk and cost of the Borrower to:
(a)
the premises, assets, books, accounts and records of each member of the Group;
and

(b)
meet and discuss matters with management of the Group.

20.17
Further Assurance

(a)
The Borrower shall (and shall procure that each member of the Group will)
promptly do all such acts or execute all such documents (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Agent
may reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

(i)
to perfect a Lien created or intended to be created under or evidenced by the
Security Documents (which may include the execution of a mortgage, charge,
assignment or other Lien over all or any of the assets which are, or are
intended to be, the subject of the Security Documents) or for the exercise of
any rights, powers and remedies of the Security Agent or the Finance Parties
provided by or pursuant to the Finance Documents or by Applicable Law;

(ii)
to confer on the Security Agent or confer on the Finance Parties a Lien over any
property and assets of the Group located in any jurisdiction equivalent or
similar to a Lien intended to be conferred by or pursuant to the Security
Documents; and

(iii)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of a Lien.

(b)
The Borrower shall (and shall procure that each member of the Group shall) take
all such action as is available to it (including making all filings and
registrations) as may be necessary for the purpose of the creation, perfection,
protection or maintenance of any Lien conferred or intended to be conferred on
the Security Agent or the Finance Parties by or pursuant to the Finance
Documents.

(c)
The Borrower will, and shall procure that any member of the Thermo Group will,
in the case of any Subordinated Liabilities which are not evidenced by any
instrument, upon the Security Agent’s request, ensure that such Subordinated
Liabilities shall be evidenced by an appropriate instrument or instruments.

(d)
The Borrower shall, and shall procure that each of Thermo and the Subsidiary
Guarantors shall, promptly upon the request of the Security Agent, at its own
cost, do all such acts or execute all such documents reasonably deemed necessary
or desirable by the Security Agent to confirm or establish the validity and
enforceability of the subordination effected by, and the obligations of the
Borrower and such party under, the Intercreditor Agreement or any other
Acceptable Intercreditor Agreement.





 
114
 




--------------------------------------------------------------------------------




(e)
The Borrower shall promptly, following the First Lien Facility Period, (a) use
its reasonable endeavours to procure the transfer by the First Lien Security
Agent to the Agent of: the original stock certificates and other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof; and each original promissory note pledged
pursuant to the Security Documents, in each case to the extent such Capital
Stock or promissory note is outstanding at such time, or (b) cancel any such
promissory note or certificate or other evidence of Capital Stock pledged, as
applicable, that Borrower is not able to procure pursuant to the forgoing clause
(a), and execute and deliver to the Security Agent amended and restated
promissory note(s) (along with the corresponding note power(s)) and/or new
certificate(s) of Capital Stock (along with the corresponding share power(s)),
as applicable.

20.18
[Reserved]

20.19
Equity Commitments

(a)
The Borrower shall procure that each member of the Thermo Group complies with
its obligations in respect of the provision of the Equity Commitments under and
in accordance with the provisions of the First Global Deed of Amendment and
Restatement, the First Thermo Group Undertaking Letter, the Second Global
Amendment and Restatement Agreement, the Second Thermo Group Undertaking Letter,
the Third Global Amendment and Restatement Agreement, the Third Thermo Group
Undertaking Letter, as applicable.

(b)
The Borrower shall procure that any third party providing funds to the Group for
the purposes of satisfaction of all or a part of the Equity Commitments or
pursuant to any other instrument of indebtedness (equity linked or otherwise)
shall, to the extent the Equity Commitment (or any portion thereof) is evidenced
by an instrument of indebtedness, enter into an Acceptable Intercreditor
Agreement.

20.20
Key Agreements

The Borrower shall:
(a)
duly and punctually perform and comply with its obligations under the Key
Agreements, other than any such failure to perform or comply which does not have
or could not reasonably be expected to have, a Material Adverse Effect; and

(b)
take all commercially reasonable steps necessary or desirable to protect,
maintain, exercise and enforce all its rights with respect to any Key Agreement
and use all its commercially reasonable efforts to procure the due performance
by each other party to such Key Agreements of such party’s respective material
obligations under each such Key Agreement.

20.21
New Subordinated Indebtedness

(a)
The Borrower shall procure that any new Subordinated Indebtedness entered into
by the Borrower or any Subsidiary shall:





 
115
 




--------------------------------------------------------------------------------




(i)
have a maturity that extends beyond the date on which all principal, interest
and other amounts due and owing under the Finance Documents have been paid in
full; and

(ii)
be subordinated to the rights of the Finance Parties pursuant to (x) the
Intercreditor Agreement, or (y) any other Acceptable Intercreditor Agreement.

(b)
The Borrower shall procure that upon the entry into any guarantee (or joinder to
or amendment of any existing guarantee) in respect of the 8% New Notes by the
Subsidiary Guarantors pursuant to Clause 21.1(l) (Limitations on Financial
Indebtedness), a copy of such guarantee is delivered to the Agent together with
an opinion from Taft Stettinius & Hollister LLP (or such other law firm as may
be acceptable to the Majority Lenders) confirming that the subordination
arrangements contained therein are the legal, valid, binding and enforceable
obligations of the parties to such guarantee. If any Subsidiary becomes a
Subsidiary Guarantor or a guarantor of any other notes issued under the Original
Indenture and any supplemental indenture relating thereto, such Subsidiary may
execute a joinder to the document evidencing the Guarantee Obligations referred
to in Clause 21.1(l) (Limitations on Financial Indebtedness), subject to the
other provisions of such Clause 21.1(l) (Limitations on Financial Indebtedness).

20.22
[Reserved]

20.23
The 2021 Equity Issuance

If by 30 January 2021 the 2021 Equity Issuance has not occurred, the Borrower
shall promptly mandate an independent internationally recognised advisor (with
the terms of such appointment and the identity of any such adviser being, in
each case, satisfactory to the Agent (at the direction of the Majority Lenders)
(acting reasonably)) to assist the Borrower with the 2021 Equity Issuance.
20.24
Anti-bribery, Anti-corruption and Anti-money Laundering

Each Obligor shall:
(a)
conduct its businesses in compliance with anti-corruption laws, anti-bribery or
anti-money laundering laws, regulations or rules applicable to it in any
applicable jurisdiction; and

(b)
maintain policies and procedures designed to promote and achieve compliance with
any such laws.


21.
Negative Undertakings

The undertakings in this Clause 21 (Negative Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force. The Borrower shall, and shall
cause each of its Subsidiaries to, comply with the undertakings contained in
this Clause 21 (Negative Undertakings).
21.1
Limitations on Financial Indebtedness





 
116
 




--------------------------------------------------------------------------------




Not create, incur, assume or suffer to exist any Financial Indebtedness except:
(a)
the Obligations (excluding any Hedging Obligations permitted pursuant to
Clause 21.1(c));

(b)
Financial Indebtedness incurred in connection with the Interest Rate Cap
Agreement;

(c)
Financial Indebtedness incurred in connection with a Hedging Agreement required
pursuant to Clause 20.11 (Hedging Agreements)

(d)
Financial Indebtedness existing as at the date of this Agreement and not
otherwise permitted under this Clause 21.1and set out in Schedule 13 (Financial
Indebtedness and Guarantee Obligations);

(e)
Guarantee Obligations in favour of the Agent for the benefit of the Agent and
the Finance Parties;

(f)
unsecured:

(i)
Subordinated Indebtedness owed by any Obligor to another Obligor;

(ii)
Subordinated Indebtedness owed by any Obligor to a Foreign Subsidiary;

(iii)
Financial Indebtedness owed by a Foreign Subsidiary to any Obligor; provided
that the aggregate amount of such Financial Indebtedness outstanding at any time
pursuant to this paragraph (iii) shall not exceed the Foreign Investment
Limitation (calculated without regard to paragraph (b) of the definition of
Foreign Investment Limitation) as of any date of determination;

(iv)
Financial Indebtedness owed by a Foreign Subsidiary to another Foreign
Subsidiary; and

(v)
Guarantee Obligations by the Borrower on behalf of any Obligor or Foreign
Subsidiary not to exceed US$1,000,000 in aggregate;

(g)
Financial Indebtedness pursuant to the following paragraphs (i) to (v) (and any
extension, renewal, replacement or refinancing thereof, but not to increase the
aggregate principal amount), provided that at the time such Financial
Indebtedness is incurred, the Agent and the Lenders shall have received from the
Borrower a Compliance Certificate in form and substance satisfactory to the
Agent (acting on the instructions of the Majority Lenders) (including an
Adjusted Consolidated EBITDA Reconciliation for the fiscal period covered by
such Compliance Certificate), demonstrating that, after giving effect to the
incurrence of any such Financial Indebtedness, the Borrower will be in pro forma
compliance with the financial covenants set out in Clause 19 (Financial
Covenants) applicable at such time:

(i)
Financial Indebtedness of the Borrower and its Subsidiaries incurred in
connection with Finance Leases and/or purchase money Financial Indebtedness of
the Borrower and its Subsidiaries in an aggregate amount not to exceed
US$25,000,000 on any date of determination;





 
117
 




--------------------------------------------------------------------------------




(ii)
Financial Indebtedness of a person existing at the time such person became a
Subsidiary or assets were acquired from such person not exceeding US$10,000,000,
to the extent such Financial Indebtedness was not incurred in connection with or
in contemplation of, such person becoming a Subsidiary or the acquisition of
such assets, which transactions in aggregate since the date of this Agreement do
not exceed at any time US$25,000,000;

(iii)
subject to paragraph (l) below, Guarantee Obligations with respect to Financial
Indebtedness permitted pursuant to paragraph (g) of this Clause 21.1;

(iv)
Financial Indebtedness of Foreign Subsidiaries, not to exceed in the aggregate
at any time outstanding US$2,000,000; and

(v)
Subordinated Indebtedness not otherwise permitted pursuant to this Clause 21.1,
provided that, no Event of Default has occurred and is continuing and subject to
the prior agreement of an Acceptable Intercreditor Agreement. For the avoidance
of doubt, neither a Borrower nor a Subsidiary shall incur any Subordinated
Indebtedness which permits any cash payment in respect of Subordinated
Indebtedness prior to the Final Maturity Date without the prior written consent
of the Agent (acting at the direction of the Majority Lenders);

(h)
Financial Indebtedness incurred in respect of workers’ compensation claims,
self‑insurance obligations, bankers’ acceptances, performance, surety and
similar bonds and completion guarantees provided by the Borrower or one of its
Subsidiaries in the ordinary course of trading, not to exceed in the aggregate
at any time outstanding US$10,000,000;

(i)
Financial Indebtedness arising from the honouring by a bank or other financial
institution of a cheque, draft or similar instrument in the ordinary course of
trading inadvertently drawn against insufficient funds, provided however, that
such Financial Indebtedness is extinguished within five (5) Business Days and
does not exceed in the aggregate at any time outstanding US$10,000,000;

(j)
Financial Indebtedness arising from any agreement by the Borrower or any of its
Subsidiaries providing for indemnities, guarantees, purchase price adjustments,
holdbacks, contingency payment obligations based on the performances of the
acquired or disposed assets or similar obligations incurred by any person in
connection with the acquisition or disposition of assets or Capital Stock as
permitted by this Agreement provided that such Financial Indebtedness does not
exceed in the aggregate at any time outstanding US$10,000,000;

(k)
Financial Indebtedness incurred in connection with any Permitted Vendor
Indebtedness;

(l)
Guarantee Obligations of the Subsidiary Guarantors in connection with the 8% New
Notes provided that:

(i)
with respect to such Guarantee Obligations created or amended (including, for
the avoidance of doubt, amendments by joinder) on or after the Closing Date,
such Guarantee Obligations are subordinated to the provisions of the Finance
Documents;





 
118
 




--------------------------------------------------------------------------------




(ii)
at the time that such Guarantee Obligations are entered into, no member of the
Thermo Group is in breach of any of its obligations in respect of the Equity
Commitments;

(iii)
the Borrower shall have received the 2013 Closing Commitment and the 2013
Year-End Commitment;

(iv)
no Event of Default has occurred which is continuing;

(v)
the terms of such Guarantee Obligations shall be consistent with, and no less
favourable to the Lenders than, the terms set out in the 5.75% Notes Term Sheet;

(vi)
each Subsidiary Guarantor is a party to the Intercreditor Agreement or any other
Acceptable Intercreditor Agreement; and

(vii)
the Guarantee Obligations shall not be entered into prior to 26 December 2013;

(m)
[Reserved];

(n)
Financial Indebtedness incurred pursuant to the First Lien Facility Agreement;
and

(o)
Financial Indebtedness otherwise approved in writing by the Agent (acting on the
instructions of the Majority Lenders).

21.2
Limitations on Liens

Not create, incur, assume or suffer to exist, any Lien on or with respect to any
of its assets or properties (including, without limitation, shares of Capital
Stock), real or personal, whether now owned or hereafter acquired, except:
(a)
Liens of the Security Agent or the Agent (as the case may be) for the benefit of
the Finance Parties under the Finance Documents;

(b)
Liens not otherwise permitted by this Clause 21 (Negative Undertakings) and in
existence on the date of this Agreement and described in Schedule 16 (Existing
Liens);

(c)
Liens for taxes, assessments and other governmental charges or levies not yet
due or as to which the period of grace if any, related thereto has not expired
or which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

(d)
the claims of material men, mechanics, carriers, warehousemen, processors or
landlords for labour, materials, supplies or rentals incurred in the ordinary
course of trading:

(i)
which are not overdue for a period of more than ninety (90) days; or

(ii)
which are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP;

(e)
Liens consisting of deposits or pledges made in the ordinary course of trading
in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;





 
119
 




--------------------------------------------------------------------------------




(f)
Liens constituting encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of trading;

(g)
Liens existing on any asset of any person at the time such person becomes a
Subsidiary or is merged or consolidated with or into a Subsidiary which:

(i)
were not created in contemplation of or in connection with such event; and

(ii)
do not extend to or cover any other property or assets of the Borrower or any
Subsidiary, so long as any Financial Indebtedness related to any such Liens are
permitted under Clause 21.1(g)(ii) (Limitations on Financial Indebtedness):

(h)
Liens securing Financial Indebtedness permitted under Clause 21.1(g)(i)
(Limitations on Financial Indebtedness) provided that:

(i)
such Liens shall be created substantially simultaneously with the acquisition or
lease of the related asset;

(ii)
such Liens do not at any time encumber any property other than the property
financed by such Financial Indebtedness;

(iii)
the amount of Financial Indebtedness secured thereby is not increased; and

(iv)
the principal amount of Financial Indebtedness secured by any such Lien shall at
no time exceed one hundred per cent. (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

(i)
Liens securing Financial Indebtedness permitted under Clause 21.1(g)(iv)
(Limitations on Financial Indebtedness) provided that such liens do not at any
time encumber any property other than that of the applicable Foreign Subsidiary
obliged with respect to such Financial Indebtedness;

(j)
Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of trading;

(k)
Liens incurred or deposits made in the ordinary course of trading in connection
with workers’ compensation, unemployment insurance and other types of social
security;

(l)
rights of banks to set‑off deposits against debts owed to such banks;

(m)
Liens upon specific items of inventory or other goods and proceeds of the
Borrower and its Subsidiaries securing their obligations in respect of bankers’
acceptances issued or created for the account of any such person to facilitate
the purchase, storage or shipment of such inventory or other goods;

(n)
Liens in favour of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;





 
120
 




--------------------------------------------------------------------------------




(o)
Liens encumbering property or assets under construction arising from progress or
partial payments by a customer of the Borrower or one of its Subsidiaries
relating to such property or assets;

(p)
Liens on assets that are the subject of a sale and leaseback transaction
permitted by the provisions of this Agreement;

(q)
Liens securing Permitted Vendor Indebtedness, provided that such Lien does not
attach or encumber any asset or property of the Borrower or any Subsidiary
thereof other than the asset or personal property which is the subject of such
obligation;

(r)
Liens securing Financial Indebtedness permitted by Clause 21.1(b) or (c)
(Limitations on Financial Indebtedness);

(s)
Liens not otherwise permitted under this Agreement securing obligations not at
any time exceeding in aggregate US$5,000,000; and

(t)
during the First Lien Facility Period, Liens on the Collateral on a first
ranking basis pursuant to the First Lien Security Documents that:

(i)
are prior ranking in accordance with the Intercreditor Agreement; and

(ii)
secure the obligations of the Borrower under the Finance Documents and/or the
First Lien Finance Documents;

(u)
Liens otherwise approved in writing by the Agent (acting on the instructions of
the Majority Lenders).

21.3
Limitations on Loans, Investments and Acquisitions

Not purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalisation of any Subsidiary), evidence of
Financial Indebtedness or other obligation or security, substantially all or a
portion of the business or assets of any other person or any other investment or
interest whatsoever in any other person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any person except:
(a)
investments:

(i)
existing on the date of this Agreement in Subsidiaries existing on the date of
this Agreement;

(ii)
after the date of this Agreement in:

(A)
existing Subsidiaries; and/or





 
121
 




--------------------------------------------------------------------------------




(B)
Subsidiaries formed after the date of this Agreement, provided that, in each
case of the foregoing Subclauses (A) and (B):

(x)
the Borrower and its Subsidiaries comply with the applicable provisions of
Clause 20.5 (Additional Domestic Subsidiaries); and

(y)
the amount of any such investments in a Foreign Subsidiary shall not exceed the
Foreign Investment Limitation as of the date of such investment;

(iii)
the other loans, advances and investments described on Schedule 19 (Existing
Loans, Investments and Advances) existing on the date of this Agreement;

(iv)
by any Subsidiary in the Borrower;

(b)
investments in:

(i)
marketable direct obligations issued or unconditionally guaranteed by the
United States or any agency thereof maturing within one hundred and twenty
(120) days from the date of acquisition thereof;

(ii)
commercial paper maturing no more than one hundred and twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s;

(iii)
certificates of deposit maturing no more than one hundred and twenty (120) days
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than US$500,000,000 and having a rating of “A” or
better from either S&P or Moody’s; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed US$5,000,000 for
any one such certificate of deposit and US$10,000,000 for any one such bank;

(iv)
time deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder; and

(v)
other investments permitted by the Borrower’s investment policy as of the date
hereof in the form attached at Schedule 25 (Investment Policy);

(c)
investments by the Borrower or any of its Subsidiaries in the form of Permitted
Joint Venture Investments or, with the prior written consent of the Lenders,
Permitted Acquisitions;

(d)
Hedging Agreements permitted pursuant to Clause 20.11 (Hedging Agreements) and
any Interest Rate Cap Agreement and investments in collateral accounts securing
any Hedging Agreements and Interest Rate Cap Agreement;





 
122
 




--------------------------------------------------------------------------------




(e)
purchases of assets in the ordinary course of trading;

(f)
investments in the form of loans and advances to employees in the ordinary
course of trading, which, in aggregate, do not exceed at any time US$500,000;

(g)
intercompany Financial Indebtedness permitted pursuant to Clause 21.1(e)
(Limitations on Financial Indebtedness);

(h)
loans to one (1) or more officers or other employees of the Borrower or its
Subsidiaries in connection with such officers’ or employees’ acquisition of
Capital Stock of the Borrower in the ordinary course of trading, consistent with
the Borrower’s equity incentive plan, which, in aggregate, do not exceed at any
time US$500,000;

(i)
endorsement of cheques or bank drafts for deposit or collection in the ordinary
course of trading;

(j)
performance, surety and appeal bonds;

(k)
investments consisting of non‑cash consideration received by the Borrower or any
of its Subsidiaries from the sale of assets or Capital Stock of a Subsidiary as
permitted by this Agreement;

(l)
investments in Globaltouch (West Africa) Limited provided that:

(i)
the amount of such investment does not exceed US$5,000,000 including any such
investment made prior to the date of this Agreement;

(ii)
the investment complies with paragraphs (b), (d) and (e) of the definition of
Permitted Joint Venture Investments; and

(iii)
the Borrower shall deliver such information relating to the investment as the
Agent may reasonably request.

21.4
Limitations on Mergers and Liquidations

Not merge, consolidate or enter into any similar combination with any other
person or liquidate, wind‑up or dissolve itself (or suffer any liquidation or
dissolution) except:
(a)
any Wholly‑Owned Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving person) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving person);

(b)
any Wholly‑Owned Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Wholly‑Owned Subsidiary; (provided that if the transferor
in such a transaction is a Subsidiary Guarantor, then the transferee must either
be the Borrower or a Subsidiary Guarantor);

(c)
any Wholly‑Owned Subsidiary of the Borrower may merge with or into the person
such Wholly‑Owned Subsidiary was formed to acquire in connection with a
Permitted





 
123
 




--------------------------------------------------------------------------------




Acquisition permitted under Clause 21.3(c) (Limitations on Loans, Investments
and Acquisitions); and
(d)
any Subsidiary of the Borrower may wind‑up into the Borrower or any Subsidiary
Guarantor.

21.5
Limitations on Asset Dispositions

Not make any Asset Disposition (including, without limitation, the sale of any
receivables and leasehold interests and any sale‑leaseback or similar
transaction) except:
(a)
the sale of inventory in the ordinary course of trading;

(b)
the sale of obsolete, damaged, worn‑out or surplus assets no longer needed in
the business of the Borrower or any of its Subsidiaries;

(c)
any lease or sub‑licence of Spectrum subject to a Communications Licence
provided that such lease or sub‑licence is on bona fide arms’ length terms at
the time such agreement is entered into and does not have, and could not
reasonably expected to have, a Material Adverse Effect;

(d)
the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant to
Clause 21.4 (Limitations on Mergers and Liquidations); and

(e)
the sale or discount without recourse of accounts receivable arising in the
ordinary course of trading in connection with the compromise or collection
thereof.

21.6
Limitations on Dividends and Distributions

(a)
Subject to paragraphs (b) and (c) below, not (and shall procure that each member
of the Group shall not) pay or make any Shareholder Distribution without the
prior written consent of all the Lenders (including any repayment of the
US$35,000,000 (or such higher amount to take into account accrued but unpaid
interest) shareholder loan from Thermo to the Borrower and all other amounts
owing to Thermo under the Thermo Loan Agreement).

(b)
The Borrower shall be permitted to prepay on the Closing Date, the full amount
outstanding under the 2019 Bridge Facility Agreement, from the proceeds of this
Facility.

(c)
The Borrower shall permit the conversion of all amounts outstanding under the
Thermo Loan Agreement into Capital Stock of the Borrower by 30 June 2022.

21.7
Limitations on Exchange and Issuance of Capital Stock

Except as provided for in the Borrower’s 2006 Equity Incentive Plan and the
“Designated Executive Incentive Award Agreement”, not issue, sell or otherwise
dispose of any class or series of Capital Stock that, by its terms or by the
terms of any security into which it is convertible or exchangeable, is, or upon
the happening of an event or passage of time would be:
(a)
convertible or exchangeable into Financial Indebtedness; or





 
124
 




--------------------------------------------------------------------------------




(b)
required to be redeemed or repurchased prior to the date that is six (6) Months
after the Final Maturity Date, including at the option of the holder, in whole
or in part, or has, or upon the happening of an event or passage of time would
have, a redemption or similar payment due.

21.8
Transactions with Affiliates

Not directly or indirectly:
(a)
make any loan or advance to, or purchase or assume any note or other obligation
to or from, any of its officers, directors, shareholders or other Affiliates, or
to or from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates, unless otherwise expressly permitted under this Agreement; or

(b)
enter into, or be a party to, any other transaction not described in Clause (a)
above with any of its Affiliates other than:

(i)
transactions permitted by Clause 21.1 (Limitations on Financial Indebtedness),
21.3 (Limitations on Loans, Investments and Acquisitions), 21.4 (Limitations on
Mergers and Liquidations) and 21.7 (Limitations on Exchange and Issuance of
Capital Stock);

(ii)
transactions existing on the date of this Agreement and described in Schedule 18
(Transactions With Affiliates);

(iii)
normal compensation and reimbursement of reasonable expenses of officers and
directors including adoption of a restricted stock bonus or purchase plan;

(iv)
other transactions in the ordinary course of trading on terms as favourable as
would be obtained by it on a comparable arms‑length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors of the Borrower;

(v)
subject to the provisions of Clause 21.14 (Employee Incentive Plans), the
Borrower’s incentive compensation plan described in Schedule 20 (Incentive
Plan); and

(vi)
transactions pursuant to the Finance Documents.

21.9
Certain Accounting Changes; Organisational Documents

(a)
Not change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP.

(b)
Not amend, modify or change:

(i)
its articles of incorporation (or corporate charter or other similar
organizational documents); or

(ii)
its bylaws (or other similar documents),





 
125
 




--------------------------------------------------------------------------------




in any such case, in any manner adverse in any respect to the rights or
interests of the Finance Parties.
21.10
Amendments; Payments and Prepayments of Subordinated Indebtedness

(a)
Not amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness without the consent of the
Agent and the Lenders.

(b)
Not cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value including, without limitation:

(i)
by way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paving when due; and

(ii)
at the maturity thereof any Subordinated Indebtedness, except refinancings,
refundings, renewals, extensions or exchange of any Subordinated Indebtedness
permitted by Clause 21.1 (Limitations on Financial Indebtedness).

21.11
Restrictive Agreements

(a)
Not enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower to pay dividends to the Borrower.

(b)
Not enter into any amendment, restatement, amendment and restatement,
supplement, replacement or other modification (any of the foregoing, an
“Amendment”) to any Commercial Contract unless the Borrower concurrently
executes, in each case in form and substance acceptable to the Majority Lenders,
(1) a French law delegation agreement between the Borrower, the Supplier and the
Security Agent in relation to any such Amendment to the Satellite Construction
Contract and a French law delegation agreement between the Borrower, the Launch
Services Provider and the Security Agent in relation to any such Amendment to
the Launch Services Contract, as applicable (each a “Delegation Agreement”), (2)
a direct agreement between the Borrower, the Supplier and the Security Agent and
a direct agreement between the Borrower, the Launch Services Provider and the
Security Agent, as applicable (each a “Direct Agreement”), (3) legal opinion
letters from (a) external counsel to the Obligors confirming, among other
things, each applicable Obligor has been duly authorised to enter into each such
Finance Document to which it is a party, (b) in-house counsel or external
counsel of the Supplier confirming, among other things, that the Supplier has
been duly authorised to enter into each such Finance Document to which it is a
party, as applicable, (c) in-house counsel or external counsel of the Launch
Services Provider confirming, among other things, that the Launch Services
Provider has been duly authorised to enter into each such Finance Document to
which it is a party and (d) external counsel satisfactory to the Agent as to
matters of the laws of France and confirming, among other things, the validity
and enforceability of such Finance Documents under the laws of France and (4)
such other opinion letters and security documents (including, for the avoidance
of doubt, certificates and insurance deliverables) reasonably requested by the
Security Agent (acting at the direction of the Majority Lenders).

21.12
Nature of Business





 
126
 




--------------------------------------------------------------------------------




Not alter in any material respect the character or conduct of the business
conducted by the Borrower and its Subsidiaries as of the date of this Agreement.
Without limiting the foregoing, the Borrower will not permit or cause any
Licence Subsidiary to engage in any line of business or engage in any other
activity (including without limitation incurring liabilities) other than the
ownership of one or more Communications Licences; provided that, subject to any
restrictions under Applicable Law with respect to Communications Licences, the
Borrower shall cause each of the Licence Subsidiaries to execute and deliver a
Guarantee Agreement and each other Finance Document to which such Licence
Subsidiary is a party. In no event shall:
(a)
any Licence Subsidiary own any assets other than one (1) or more Communications
Licences (and assets reasonably related thereto to the extent necessary to
comply with all Applicable Law); and

(b)
neither the Borrower nor any Subsidiary other than a Licence Subsidiary shall
hold any Communications Licence issued by the FCC or the ANFR.

21.13
Impairment of Liens

Not take or omit to take any action, which might or would have the result of
materially impairing the security interests created in favour of the Agent with
respect to the Collateral or grant to any person (other than the Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Financial Indebtedness
permitted under Clause 21.1 (Limitations on Financial Indebtedness), Permitted
Liens and Asset Dispositions permitted under Clause 21.5 (Limitations on Asset
Dispositions).
21.14
Employee Incentive Plans

(a)
Subject to Paragraph (b) below, not (and shall procure that each member of the
Group shall not) make any payment in cash under any employee incentive plan.

(b)
The Borrower may make cash payments to employees pursuant to the Relevant EIPs
provided that it obtains the prior written consent of the Majority Lenders
before making any such payment.

21.15
No Hedging

Other than in accordance with clause 20.11 (Hedging Agreements) of the First
Lien Facility Agreement as of the date hereof or by way of the Interest Rate Cap
Agreements, the Borrower shall not, without the consent of the Agent (acting on
the instructions of the Majority Lenders), enter into any Hedging Agreement.
21.16
Commercial Contracts

(a)
Not amend or grant any waiver:

(i)
in respect of any provision of any Commercial Contract relating to the first
twenty four (24) Satellites, if such amendment or waiver would or could
reasonably be expected to adversely affect the Lenders; and





 
127
 




--------------------------------------------------------------------------------




(ii)
in respect of any other provision of any Commercial Contract not referred to in
paragraph (i) above, if such amendment or waiver would or could reasonably be
expected to have a Material Adverse Effect.

(b)
Not exercise the option to order from the Supplier up to eighteen (18)
additional recurring Spacecraft (as such term is defined in the Satellite
Construction Contract) pursuant to Article 29(B) (Options) of the Satellite
Construction Contract without the prior written consent of the Agent.

21.17
No Amendments to Convertible Notes, First Terrapin Purchase Agreement or Second
Terrapin Purchase Agreement

(a)
Not amend, vary, modify, waive any provision of or agree to the amendment,
variation, waiver or modification of any documents relating to any of the
Convertible Notes, the First Terrapin Purchase Agreement or the Second Terrapin
Purchase Agreement, in each case, without the prior written consent of all the
Lenders, save for any amendment in respect of the extension of the redemption
date in respect of any of the Convertible Notes.

(b)
Not terminate (pursuant to a breach or default), or permit any termination of,
such documents referred to in paragraph (a) above, in each case without the
prior written consent of all the Lenders.

21.18
No Amendments to Key Agreements

Not amend, vary, modify, waive any provision of or agree to the amendment,
variation, waiver or modification of any Key Agreement unless such action:
(a)
is required by Applicable Law;

(b)
has not, or could not reasonably be expected to have, a material adverse effect
on the ability of the Borrower or relevant counterparty to such Key Agreement to
perform its obligations under such Key Agreement or to comply with its
obligations under the Finance Documents; or

(c)
is permitted by the Finance Documents.

21.19
Expenditure on Group Spectrum Rights

Not, at any time, incur any expenditure relating to (either directly or
indirectly) the Group’s Spectrum rights:
(a)
(either individually or in aggregate) in an amount that exceeds the lesser of:

(i)
US$20,000,000; and

(ii)
twenty per cent. (20%) of the aggregate of any Net Cash Proceeds raised pursuant
to an Equity Issuance or any arrangements evidencing any Subordinated
Indebtedness from 1 January 2017 through to 31 December 2019 (inclusive); and

(b)
other than in accordance with the then-applicable Spectrum Plan.





 
128
 




--------------------------------------------------------------------------------




21.20
Anti-bribery, Anti-corruption and Anti-money Laundering

Not engage in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws, regulations or
rules in any applicable jurisdiction.
21.21
Sanctions

Not, directly or indirectly, use the proceeds of any Utilisation or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or any other Person (as such term is defined in Clause 17.27
(Sanctions)):
(a)
to fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, a Sanctioned Person (as such
term is defined in Clause 17.27 (Sanctions)) or is in a Sanctioned Country (as
such term is defined in Clause 17.27 (Sanctions)); or

(b)
in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in any Utilisation hereunder, whether as
underwriter, advisor, investor, lender, hedge provider, facility or security
trustee or otherwise).

21.22
Anti-layering

No Obligor will create or incur any Financial Indebtedness which is (a)
contractually subordinated or junior in right of payment to the First Lien
Obligations of such Obligor, unless such Financial Indebtedness is also
contractually subordinated or junior in right of payment, in the same manner and
to the same extent, to the Obligations or (b) secured by a Lien on any portion
of the Collateral that is senior in priority to the Liens securing the
Obligations and junior in priority to the Liens securing the First Lien
Obligations.

22.
Events of Default

Each of the events or circumstances set out in Clause 22 (Events of Default) is
an Event of Default.
22.1
Non‑Payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:
(a)
its failure to pay is caused by:

(i)
administrative or technical error; or

(ii)
a Disruption Event; and

(b)
payment is made within:

(i)
in the case of paragraph (a)(i) above:

(A)
in the case of payments of principal and interest, within two (2) Business Days
of its due date; or





 
129
 




--------------------------------------------------------------------------------




(B)
in the case of any other payment, within four (4) Business Days of its due date;
and

(ii)
in the case of paragraph (a)(ii) above:

(A)
in the case of payments of principal and interest, within three (3) Business
Days of the cessation (or reasonable avoidance) of such Disruption Event; or

(B)
in the case of any other payment, within five (5) Business Days of the cessation
(or reasonable avoidance) of such Disruption Event.

22.2
Financial Covenants

(a)
Any requirement of Clause 19 (Financial Covenants) is not satisfied.

(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within thirty (30) days of the
earlier of the Agent giving notice to the Borrower or the Borrower becoming
aware of the failure to comply.

(c)
No Event of Default under paragraph (a) above will occur if no later than the
date that is thirty (30) days after the earlier of the Agent giving notice to
the Borrower or the Borrower becoming aware of, in each case, the breach of the
relevant covenant in respect of a Relevant Period, the Borrower has received an
Equity Cure Contribution in respect of that breach (a “Relevant Contribution”)
and the Borrower satisfies the relevant covenant recalculated to take into
account such Relevant Contribution, provided that any such Equity Cure
Contribution shall be in a minimum amount of US$10,000,000 (the “Minimum
Contribution Amount”) and the Borrower may not cure a breach of a relevant
covenant as contemplated under this paragraph (c) where such breach is
determined on any date falling after 30 June 2022 (unless such breach is for a
Relevant Period ending on 30 June 2022).

(d)
Notwithstanding anything in this Agreement to the contrary, if there is a breach
of Clause 19.5 (Net Debt to Adjusted Consolidated EBITDA) for any Relevant
Period commencing with the Relevant Period that begins on 1 January 2018 and
expires on 31 December 2018 and ending with the Relevant Period that begins on 1
July 2021 and expires on 30 June 2022, then such breach may be cured pursuant to
paragraph (c) above with the making of an Equity Cure Contribution in an amount
equal to the lesser of:

(i)
the amount required to ensure that the ratio of Net Debt to Adjusted
Consolidated EBITDA is equal to or less than the ratio set out in column 2
(Column 2 – Ratio) opposite that Relevant Period; and

(ii)
the amount required to cure any breach of Clause 19.3(Adjusted Consolidated
EBITDA) for such Relevant Period (before application of the Minimum Contribution
Amount pursuant to paragraph (c) above) multiplied by a factor of 1.5,





 
130
 




--------------------------------------------------------------------------------




provided that such amount, if less than the Minimum Contribution Amount, shall
be increased to the Minimum Contribution Amount in order to comply with
paragraph (c) above.
(e)
Notwithstanding anything in this Agreement to the contrary, no portion of any
Equity Cure Contribution made pursuant to paragraph (c) above on account of a
breach of a covenant during a particular Relevant Period shall be applied to any
breach of any covenant in any earlier or subsequent Relevant Periods.

22.3
Other Obligations

(a)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 22.1 (Non‑Payment), Clause 22.2 (Financial
Covenants), Clause 20.19 (Equity Commitments), Clause 20.23 (The 2021 Equity
Issuance), Clause 21.21 (Sanctions), Clause 22.21 (Convertible Notes),
Clause 22.22 (Termination of Trading) or Clause 22.23 (Purchase Notice)).

(b)
The Borrower does not comply with Clause 20.19 (Equity Commitments), Clause
20.23 (The 2021 Equity Issuance), Clause 21.21 (Sanctions), Clause 22.21
(Convertible Notes), Clause 22.22 (Termination of Trading) or Clause 22.23
(Purchase Notice).

(c)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within ten (10) Business Days of the
earlier of:

(i)
the Agent giving notice to the Borrower; or

(ii)
the Borrower becoming aware of the failure to comply.

22.4
Misrepresentation

Any representation or statement made by an Obligor in the Finance Documents or
any other document delivered by or on behalf of an Obligor under or in
connection with any Finance Document is or proves to have been incorrect or
misleading when made or deemed to be made and, if capable of remedy, is not
remedied within twenty (20) Business Days of the Agent giving notice to the
Borrower or an Obligor becoming aware of such misrepresentation.
22.5
Cross Default

(a)
Any Financial Indebtedness of any Material Subsidiary is not paid when due nor
within any originally applicable grace period.

(b)
Any Financial Indebtedness of any Material Subsidiary is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of any Material Subsidiary is
cancelled or suspended by a creditor of any Material Subsidiary as a result of
an event of default (however described).

(d)
Any creditor of any Material Subsidiary becomes entitled to declare any
Financial Indebtedness of any Material Subsidiary due and payable prior to its
specified maturity as a result of an event of default (however described).





 
131
 




--------------------------------------------------------------------------------




(e)
No Event of Default will occur under this Clause 22.5:

(i)
if the aggregate amount of Financial Indebtedness (other than the First Lien
Facility) or commitment for Financial Indebtedness (other than the First Lien
Facility) falling within paragraphs (a) to (d) above is less than US$5,000,000
(or its equivalent in any other currency or currencies); and

(ii)
in respect solely of a breach under clause 20 (Financial Covenants) of the First
Lien Facility Agreement.

22.6
Insolvency

Any Material Subsidiary shall:
(a)
commence a voluntary case (or analogous motion) under the federal bankruptcy
laws or under other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganisation, winding‑up or adjustment of debts or analogous
proceedings;

(b)
file a petition (or analogous motion) seeking to take advantage of any other
laws, domestic or foreign, relating to bankruptcy, insolvency, reorganisation,
winding‑up, composition for adjustment of debts or analogous proceedings;

(c)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under such bankruptcy laws or other
laws;

(d)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of a substantial part of its property,
domestic or foreign;

(e)
admit in writing its inability to pay its debts as they become due;

(f)
make a general assignment for the benefit of creditors;

(g)
take any corporate action for the purpose of authorising any of the foregoing;
or

(h)
suspend or threaten to suspend making payment on any of its debts or by reason
of actual or anticipated financial difficulties commences negotiations with
one (1) or more of its creditors with a view to rescheduling any of its
indebtedness (other than the Finance Parties in connection with this Agreement).

22.7
Insolvency Proceedings

A case or other proceeding shall be commenced against a Material Subsidiary in
any court of competent jurisdiction and such case or proceeding shall continue
without dismissal or stay for a period of sixty (60) consecutive days, seeking:
(a)
relief under the federal bankruptcy laws or under other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganisation, winding‑up or
adjustment of debts or analogous proceedings; or

(b)
the appointment of a trustee, receiver, custodian, liquidator or the like for a
Material Subsidiary or for all or any substantial part of their respective
assets, domestic or foreign,





 
132
 




--------------------------------------------------------------------------------




or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws or
under other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganisation, winding‑up or adjustment of debts or analogous proceedings)
shall be entered.
22.8
Creditors’ Process

Any attachment, sequestration, distress or execution or any analogous process in
any jurisdiction affects any asset or assets of a Material Subsidiary having an
aggregate value of US$1,000,000 and is not discharged within twenty
(20) Business Days or such longer period of time if such Material Subsidiary is
contesting such process in good faith provided that, such process:
(a)
is in any event discharged within one hundred and eighty (180) days; and

(b)
does not have or could not reasonably be likely to have a Material Adverse
Effect.

22.9
Unlawfulness and Invalidity

(a)
It is or becomes unlawful for an Obligor, or any other member of the Group or
the Thermo Group party to an Acceptable Intercreditor Agreement or the
Intercreditor Agreement, to perform any of its obligations under the Transaction
Documents or any Acceptable Intercreditor Agreement to which it is a party or
any Lien created or expressed to be created or evidenced by a Security Document
ceases to be effective or any subordination under the Intercreditor Agreement or
any Acceptable Intercreditor Agreement is or becomes unlawful.

(b)
Any obligation or obligations of any Obligor under any Finance Document, or any
other member of the Group or the Thermo Group under an Acceptable Intercreditor
Agreement or the Intercreditor Agreement, are not or cease to be legal, valid,
binding or enforceable and the cessation individually or cumulatively materially
and adversely affects the interests of the Lenders under the Finance Documents
or Acceptable Intercreditor Agreement.

(c)
Any Transaction Document is terminated or ceases to be in full force and effect
or any Lien or subordination created under a Security Document, the
Intercreditor Agreement or an Acceptable Intercreditor Agreement ceases to be
legal, valid, binding, enforceable or effective or is alleged by a party to it
(other than a Finance Party) to be ineffective.

(d)
No Event of Default under paragraphs (b) and (c) above will occur in respect of
a Finance Document (other than this Agreement, the Intercreditor Agreement and
an Acceptable Intercreditor Agreement) if the failure to comply is capable of
remedy and is remedied within three (3) Business Days of the Agent giving notice
to the Borrower or the Borrower becoming aware of the failure to comply.

22.10
Material Adverse Change

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect provided that, no
Event of Default shall occur under this Clause 22.10 if such event or
circumstance is capable of being remedied and is remedied to the satisfaction of
the Agent within thirty (30) days of the Agent giving notice to




 
133
 




--------------------------------------------------------------------------------




the Borrower or the Borrower the becoming aware of the occurrence of such event
or circumstance.
22.11
Repudiation and Rescission of Agreements

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Transaction Document or evidences an
intention to rescind or repudiate a Transaction Document, which has or is likely
to have a Material Adverse Effect.
22.12
Expropriation

The authority or ability of a Material Subsidiary to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Material Subsidiary or any of its assets.
22.13
Litigation

(a)
Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced, threatened or continued
against any Material Subsidiary or its assets which has or is reasonably likely
to have a Material Adverse Effect unless such action is frivolous or vexatious.

(b)
Any material contingent liability known to the Borrower and related to any
litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes exists (a “Relevant Liability”) and:

(i)
the Relevant Liability is reduced to final judgment or settlement and declared
to be payable by the Borrower; and

(ii)
the payment of such Relevant Liability:

(A)
is not contemplated in the then current Agreed Business Plan (other than any
Permitted Supplier Indebtedness that is Permitted Vendor Indebtedness or amounts
that might become due and that are approved by the Agent (acting on the
instructions of the Majority Lenders)); and

(B)
would result in a material adverse change to the cash flows of the Borrower,
save where appropriate reserves have been allocated to the Relevant Liability.

22.14
Audit Qualification

The auditors of the Group qualify the audited annual consolidated financial
statements of the Group in respect of the calendar year ending 31 December 2013
and all subsequent audited annual consolidated financial statements, to an
extent that has or could reasonably be expected to have a Material Adverse
Effect.
22.15
ERISA Termination Event





 
134
 




--------------------------------------------------------------------------------




The occurrence of any of the following events:
(a)
any Obligor or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Multiemployer Plan or
Section 412 of the Code, or Section 302 of ERISA, such Obligor or ERISA
Affiliate is required to pay as contributions thereto;

(b)
the Borrower or any ERISA Affiliate as an employer under one (1) or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan notifies such
withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding US$2,500,000; or

(c)
any

(i)
ERISA Termination Event;

(ii)
Unfunded Pension Liability (taking into account only Pension Plans with positive
Unfunded Pension Liabilities); or

(iii)
potential withdrawal liability under Section 4201 of ERISA, if any Obligor or
ERISA Affiliate were to withdraw completely from any and all Multiemployer
Plans,

and the events described in paragraphs  (c)(i), (ii) and (iii), either
individually or in the aggregate, have resulted, or would be reasonably expected
to result, in a material liability of any Obligor or any ERISA Affiliate.
22.16
Environmental

Any one (1) or more Environmental Claims shall have been asserted against the
Borrower or any of its Subsidiaries; the Borrower or any of its Subsidiaries
would be reasonably likely to incur liability as a result thereof; and such
liability would be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect.
22.17
Debt Service Reserve Account

At any time during the First Lien Facility Period the Debt Service Reserve
Account is not fully funded with the DSRA Required Balance within five (5)
Business Days of any drawdown of such Project Account.
22.18
Post-Closing Covenants

Any Obligor fails to deliver any document or other evidence listed in Part 2
(Conditions Subsequent) of Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Agent within the time periods set out therein.
22.19
Breach of Subordination Arrangements

(a)
The Borrower breaches or repudiates any document relating to any notes issued by
the Borrower (including the Convertible Notes), including, but not limited to,
any subordination arrangements relating to such notes.





 
135
 




--------------------------------------------------------------------------------




(b)
Any enforcement action is taken by any noteholder in violation of any
subordination arrangement relating to any of the Convertible Notes (but
excluding any action in which the Borrower diligently defends itself, each
Finance Party and the subordination arrangement (as applicable) and which is
dismissed within sixty (60) days or such longer period as the Agent may agree)
or any noteholder obtains an adverse judgment by a court of relevant
jurisdiction (whether or not subject to appeal) that has not been stayed as to
the invalidity, unenforceability or other ineffectiveness of any subordination
arrangement in respect of any of the Convertible Notes.

(c)
Any:

(i)
third party providing funds to the Group pursuant to an Equity Commitment;

(ii)
party to an Acceptable Intercreditor Agreement (other than a Finance Party); or

(iii)
other person providing Subordinated Indebtedness,

in each case, breaches or repudiates any subordination agreement entered into by
such third party.
22.20
Equity Commitments

(a)
Any member of the Thermo Group (or any relevant third party) fails to make
available to the Borrower the Equity Commitments when required at the times and
in the manner contemplated by the First Global Deed of Amendment and
Restatement, the First Thermo Group Undertaking Letter, the Second Global
Amendment and Restatement Agreement, or the Second Thermo Group Undertaking
Letter (as the case may be).

(b)
Any member of the Thermo Group (or any relevant third party) terminates,
breaches (other than a breach referred to in paragraph (a) above) or repudiates
any document evidencing any Equity Commitment, provided that no Event of Default
shall occur under this paragraph (b):

(i)
in relation to any breach by a third party in circumstances where a member of
the Thermo Group assumes such third party’s obligations under such document
within twenty (20) days and on no more onerous terms for the Borrower; or

(ii)
once the Equity Commitment has been fulfilled.

22.21
Convertible Notes

(a)
Other than as provided in paragraph (f) below, the Borrower or any Subsidiary
makes a payment to or for the benefit of any holder of any of the Convertible
Notes in cash (rather than equity) or the Borrower exercises the call right in
respect of the 8% New Notes exercisable in December 2013 or in 2017, in each
case, without the prior written consent of the Majority Lenders.

(b)
Any Subsidiary enters into or delivers to the holders of the 8% New Notes a
guarantee in a manner or in circumstances inconsistent with the provisions of
Clause 21.1 (Limitations on Financial Indebtedness).





 
136
 




--------------------------------------------------------------------------------




(c)
[Reserved].

(d)
James Monroe III, Thermo, the Borrower, any Subsidiary Guarantor or any of their
respective Affiliates (directly, indirectly or beneficially) exercises any put
option with respect to the 8% New Notes.

(e)
Other than as provided in paragraph (f) below, any put option is exercised by
the relevant noteholders under the 8% New Notes as a result of the occurrence of
a “Fundamental Change” (as such term is defined in the Fourth Supplemental
Indenture).

(f)
For the avoidance of doubt, paragraphs (a) and (e) do not relate to the put
options in respect of the 8% New Notes which may be exercised in April 2018 or
April 2023.

22.22
Termination of Trading

The occurrence of any “Termination of Trading” (as such term is defined in the
Fourth Supplemental Indenture).
22.23
Purchase Notice

Any Purchase Notice is delivered by James Monroe III, Thermo, any Subsidiary
Guarantor or any of their respective Affiliates pursuant to the terms of the
Fourth Supplemental Indenture without any waiver of this provision from the
Majority Lenders.
22.24
Certification

Any certification by an Obligor under, or as required by, any of the Finance
Documents is incorrect in any material respect when delivered.
22.25
[Reserved]

22.26
2021 Equity Issuance

If:
(a)
by no later than 30 March 2021, the Borrower has not received new cash
contributions pursuant to an Equity Issuance:

(i)
in an amount at least equal to the 2021 Equity Raise Amount; and

(ii)
the terms of which do not require a member of the Group to make a Shareholder
Distribution prior to the Final Discharge Date,

(the “2021 Equity Issuance”); and
(b)
on 30 March 2021, the Borrower has failed to demonstrate to the Agent
satisfaction of Clause 19.2(a)(Minimum Liquidity).

22.27
Thermo Loan Agreement

Any failure to convert all amounts outstanding under the Thermo Loan Agreement
into Capital Stock consisting of common shares of the Borrower by 30 June 2022.




 
137
 




--------------------------------------------------------------------------------





23.
Remedies Upon an Event of Default

23.1
Acceleration

On and at any time after the occurrence of an Event of Default (other than an
Event of Default as set out in 22.6(a), (b), (c), (d), (f) and (g) (Insolvency)
and 22.7(a) (Insolvency Proceedings)) which is continuing, the Agent may, and it
shall if so directed by the Majority Lenders:
(a)
by notice to the Borrower:

(i)
cancel the Total Commitments whereupon they shall immediately be cancelled and
no further Utilisations shall be requested or made under the Facility; and/or

(ii)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon the same shall become immediately due and payable;
and/or

(iii)
declare that all or part of the Loans are payable on demand, whereupon they
shall become immediately due and payable; and/or

(b)
without notice to the Borrower:

(i)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents; and/or

(ii)
exercise all other contractual and legal rights of the Finance Parties in
respect of any Liens; and/or

(iii)
take any other action and pursue any other remedies available under Applicable
Law or under the Finance Documents.

23.2
Automatic Acceleration

Following the occurrence of an Event of Default as set out in Clauses 22.6(a),
(b), (c), (d), (f) and (g) (Insolvency), 22.7(a) (Insolvency Proceedings) or
upon the occurrence of a Change of Control, the obligations of the Borrower
shall be automatically accelerated without any requirement for notice from the
Finance Parties whereupon:
(a)
the Total Commitments shall be immediately cancelled and no further Utilisations
shall be requested or made under the Facility;

(b)
the Loans, together with accrued interest and all other amounts accrued and
outstanding under the Finance Documents shall become immediately due and
payable;

(c)
the Security Agent shall be entitled to exercise any or all of its right,
remedies, powers or discretions under the Finance Documents;

(d)
the Finance Parties shall be entitled to exercise all other contractual and
legal rights of the Finance Parties in respect of any Liens; and





 
138
 




--------------------------------------------------------------------------------




(e)
the Finance Parties shall be entitled to take any other actions and pursue any
other remedies available under Applicable Law or under the Finance Documents.


24.
Security

Unless expressly provided to the contrary, the Security Agent holds any security
created by a Security Document for the Finance Parties on the terms set out in
Schedule 6 (The Security Agent).

25.
Changes to the Lenders

25.1
Assignments and Transfers by the Lenders

Subject to this Clause 25 (Changes to the Lenders), a Lender (the “Existing
Lender”) shall be entitled to assign any of its rights or transfer any of its
rights and obligations under the Finance Documents to any person (the “New
Lender”) with the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed in excess of five (5) Business Days commencing
on the day upon which the Existing Lender requests such consent, after which
such consent shall be deemed to have been given); provided that, no such consent
is required for an assignment or transfer:
(a)
required by any Applicable Law;

(b)
to a Qualifying Lender or to an existing Lender (or any of its Affiliates);

(c)
to an Affiliate or other group member of that Lender;

(d)
to a trust, a special purpose securitisation vehicle or any other entity as part
of a securitisation or covered bond transaction;

(e)
to a fund, financial institution or insurance company which is regularly engaged
in or established for the purpose of making, purchasing or investing in loans,
securities or other financial assets; or

(f)
while a Default is continuing.

25.2
Conditions of Assignment or Transfer

(a)
The consent of the Borrower to an assignment must not be withheld solely because
the assignment or transfer may result in an increase to the Mandatory Cost.

(b)
An assignment will only be effective on:

(i)
receipt by the Agent of an Assignment Agreement confirming that the New Lender
will assume the same obligations to the other Finance Parties as it would have
been under if it was an Original Lender;

(ii)
performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment





 
139
 




--------------------------------------------------------------------------------




to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender;
(iii)
when the Agent updates the Register (as defined in Clause 25.8 (Register) below)
in accordance with the provisions of Clause 25.8 (Register) below; and

(iv)
the New Lender entering into documentation required for it to accede as a party
to the Intercreditor Agreement; and

(c)
A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 25.5 (Procedure for Transfer or
Assignment) is complied with.

(d)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross‑up
and Indemnities) or Clause 13 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
(e)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

25.3
Assignment or Transfer Fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US$2,000.
25.4
Limitation of Responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of the Borrower or the status of the Project;





 
140
 




--------------------------------------------------------------------------------




(iii)
the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re‑transfer or reassignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 25 (Changes to the
Lenders); or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non‑performance by any Obligor of its obligations under the Finance
Documents or otherwise.

25.5
Procedure for Transfer or Assignment

(a)
In respect of any transfer:

(i)
subject to the conditions set out in Clause 25.2 (Conditions of Assignment or
Transfer) a transfer is effected in accordance with paragraph (iii) below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender and updates the Register (as
defined in Clause 25.8 (Register) below) in accordance with the provisions of
Clause 25.8 (Register) below. The Agent shall, subject to paragraph (ii) below,
as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Transfer Certificate

(ii)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

(iii)
On the Transfer Date:





 
141
 




--------------------------------------------------------------------------------




(A)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

(B)
the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as that Obligor and the New Lender have
assumed and/or acquired the same in place of that Obligor and the Existing
Lender;

(C)
the Agent, the Security Agent, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Security Agent and the Existing Lender shall
each be released from further obligations to each other under the Finance
Documents; and

(D)
the New Lender shall become a Party as a “Lender”.

(iv)
For the avoidance of doubt, for the purposes of article 1278 of the French Civil
Code and only in relation to the Borrower Pledge of Bank Accounts, the Borrower
Additional Pledge of Bank Accounts and the Holding Account Pledge Agreement it
is expressly agreed that the Pledge of Bank Accounts shall be preserved for the
benefit of the New Lender and all other Finance Parties.

(b)
In respect of any assignment:

(i)
subject to the conditions set out in Clause  25.2 (Conditions of Assignment or
Transfer) an assignment may be effected in accordance with paragraph (iii) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (ii) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

(ii)
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

(iii)
On the Transfer Date:





 
142
 




--------------------------------------------------------------------------------




(A)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(B)
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

(C)
the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

(iv)
Lenders may utilise procedures other than those set out in this Clause 25.5to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with this Clause 25.5, to obtain a
release by that Obligor from the obligations owed to that Obligor by the Lenders
nor the assumption of equivalent obligations by a New Lender) provided that they
comply with the conditions set out in Clause 25.2(Conditions of Assignment or
Transfer).

25.6
Copy of Transfer Certificate or Assignment Agreement to Borrower

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.
25.7
Disclosure of Information

Any Lender may disclose to any of its Affiliates and any other person:
(a)
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement;

(b)
with (or through) whom that Lender enters into (or may potentially enter into)
any sub‑participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

(c)
to whom, and to the extent that, information is required to be disclosed by any
Applicable Law or regulation,

any information about the Borrower, the Thermo Group, the Group and the Finance
Documents as that Lender shall consider appropriate if, in relation to
paragraphs (a) and (b) above, the person to whom the information is to be given
has entered into a Confidentiality Undertaking.
25.8
Register

(a)
The Borrower hereby designates the Agent, and the Agent agrees, to serve as the
Borrower’s agent, solely for purposes of this Clause 25.8, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders and each repayment in respect of the principal
amount of the Loans of each Lender.





 
143
 




--------------------------------------------------------------------------------




(b)
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans.

(c)
With respect to any Lender, the transfer or assignment of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until:

(i)
the Transfer Certificate has been executed by the Agent; and

(ii)
such transfer is recorded on the Register maintained by the Agent with respect
to ownership of such Commitments and Loans. Prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor.

(d)
The registration of an assignment or transfer of all or part of any Commitments
and Loans shall be recorded by the Agent on the Register only upon the
acceptance by the Agent of a properly executed and delivered Transfer
Certificate pursuant to this Clause 25.8.

(e)
The Borrower agrees to indemnify the Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed upon,
asserted against or incurred by the Agent in performing its duties under this
Clause 25.8 except to the extent resulting from the gross negligence or wilful
misconduct of the Agent (as determined by a court of competent jurisdiction in a
final and non‑appealable decision).

25.9
Liens over Lenders’ rights

(a)
In addition to the other rights provided to Lenders under this Clause 25
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from the Borrower or the other Lenders, at any time charge, assign or
otherwise create a Lien in or over (whether by way of collateral or otherwise)
all or any of its rights under any Finance Document to secure obligations of
that Lender including, without limitation:

(i)
any charge, assignment or other Lien (including pursuant to Article L 211-38 et
seq. of the French monetary and financial code and pursuant to the European
Financial Collateral Directive) to secure obligations to a federal reserve or
central bank, or to an Affiliate of a Lender or a special purpose vehicle or any
entity set up in connection with a dedicated refinancing scheme for buyer
credits in the country of any Lender or in connection with covered bonds
programs or to a fund, financial institution or insurance company providing
funds dedicated to export credits; and

(ii)
in the case of any Lender which is a fund, any charge, assignment or other Lien
granted to any holders (or trustee or representatives of holders) of obligations
owed, or securities issued, by that Lender as security for those obligations or
securities,





 
144
 




--------------------------------------------------------------------------------




except that no such charge, assignment or Lien shall:
(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Lien for the
Lender as a party to any of the Finance Documents; or

(B)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents; provided that, this sub-Clause (ii)would not
be applicable to any Borrower’s grossing-up obligation arising whenever an
Affiliate of a Lender which would be a “société de crédit foncier” would become
a Lender further to the implementation of a security interest granted in or over
all or any rights of such Lender under any Finance Document in favour of such
Affiliate.

(b)
The Borrower undertakes to comply with all necessary formalities, if any, and
take all necessary steps in order for the assignment, charge or Lien over the
relevant Lender’s rights to be created

25.10
Right of First Refusal

(a)
If a Prospective Transferor seeks to assign all or a portion of its Loans (such
Loans to be assigned by the Prospective Transferor, the “Prospective Transferred
Loans”), to a Prospective Transferee in connection with any Proposed Loan
Transfer, each other Lender shall have a Right of First Refusal to purchase all
of the Prospective Transferred Loans that such Prospective Transferor may
propose to transfer to a Prospective Transferee in a Proposed Loan Transfer, at
the same price and on the same terms and conditions as those offered to the
Prospective Transferee, subject to the terms set forth below, provided that, if
more than one Lender exercises its Right of First Refusal, each such exercising
Lender shall have the right to acquire an amount of the Prospective Transferred
Loans in accordance with such Lender’s then-existing pro rata share of the Loans
held by all such exercising Lenders (or in such other amount as otherwise may be
agreed by the Lenders eligible to purchase such Loans at such time of proposed
assignment).

(b)
Each Prospective Transferor seeking to consummate a Proposed Loan Transfer shall
deliver to each Lender written notice of the Proposed Loan Transfer not less
than twenty (20) days prior to the scheduled consummation of the Proposed Loan
Transfer. Such notice shall include the terms and conditions (including, but not
limited to, price and form of consideration and amount and type of the
Prospective Transferred Loans) of the Proposed Loan Transfer, the identity of
the Prospective Transferee and the intended date of the Proposed Loan Transfer.

(c)
To exercise its Right of First Refusal, a Lender must deliver written notice to
the selling Prospective Transferor within ten (10) days after such Lender’s
receipt of the Proposed Assignment Notice confirming its exercise of its Right
of First Refusal, on the same terms and conditions as those set forth in the
Proposed Loan Transfer. The closing of the purchase of the Prospective
Transferred Loans by the applicable Lender or Lenders





 
145
 




--------------------------------------------------------------------------------




shall take place, and all payments related thereto shall have been delivered to
the selling Prospective Transferor, by the later of (i) the date specified in
the Proposed Assignment Notice as the intended date of the Proposed Loan
Transfer and (ii) thirty (30) days after delivery of the Proposed Assignment
Notice in accordance with clause (b) above.

26.
Changes to the Borrower

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

27.
Role of the Agent and the Security Agent

27.1
Appointment of the Agent and the Security Agent

(a)
Each other Finance Party (other than the Security Agent) appoints the Agent to
act as its agent under and in connection with the Finance Documents.

(b)
Each other Finance Party (other than the Agent) appoints the Security Agent:

(i)
to act as its security agent and security trustee under and in connection with
the Finance Documents and

(ii)
to enforce any Security expressed to be created under the Security Documents as
agent (or as otherwise provided) on its behalf, subject always to the terms of
the Finance Documents.

(c)
Each other Finance Party authorises the Agent and the Security Agent to exercise
the rights, powers, authorities and discretions specifically given to the Agent
and the Security Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.

(d)
The Security Agent declares that it holds the Security Property on trust for the
Secured Parties on the terms contained in this Agreement.

27.2
Appointment of the Security Agent (France)

(a)
Each Finance Party (other than the Security Agent) as “mandants” under French
law irrevocably:

(i)
appoints the Security Agent to act as agent (mandataire) pursuant to article
1984 of the French Code Civil for the purpose of executing any French Security
Documents in its name, including, if required, the appointment of a custodian
which shall hold assets on its behalf in custody under any French Security
Documents, and the Security Agent accepts such appointment;

(ii)
confirms its approval of the French Security Documents creating or expressed to
create a Lien benefiting it and any Lien created or to be created pursuant
thereto; and





 
146
 




--------------------------------------------------------------------------------




(iii)
irrevocably authorises, empowers and directs the Security Agent (by itself or by
such person as it may nominate) on its behalf, to perform the duties and to
exercise the rights, powers and discretions that are specifically delegated to
it under or in connection with the French Security Documents, to take any action
and exercise any right, power, authorities and discretion upon the terms and
conditions set out in this Agreement under or in connection with the French
Security Documents, in each case, together with any other rights, powers and
discretions which are incidental thereto, it being understood that each Finance
Party (other than the Security Agent) shall issue special powers of attorneys in
all cases where the exercise of powers granted under this Agreement requires the
issuance of any such special powers of attorney, and the Security Agent accepts
such appointment.

(b)
The Security Agent will act solely for itself and as agent for the other Finance
Parties in carrying out its functions as agent under the French Security
Documents.

(c)
The Security Agent shall not have, nor be deemed to have, assumed any
obligations to, or trust or fiduciary relationship with, any party to this
Agreement other than those for which specific provision is made by the French
Security Documents and, to the extent permissible under French law, the other
provisions of this Agreement, which shall be deemed to be incorporated in this
Clause 27.2, where reference is made to the French Security Documents.

(d)
Notwithstanding Clause 38 (Governing Law), this Clause 27.2 shall be governed
by, and construed in accordance with, French law. Notwithstanding Clause 39.1
(Jurisdiction), any dispute arising out of this Clause 27.2 shall be submitted
to the Tribunal de Commerce de Paris.

(e)
Each Finance Party, the Security Agent and the Borrower irrevocably acknowledge
that the existence and extent of the Security Agent’s authority resulting from
this Clause 27.2 and the effects of the Security Agent’s exercise of this
authority shall be governed by French law.

27.3
Duties of the Agent and the Security Agent

(a)
Each of the Agent and the Security Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent or the
Security Agent for that Party by any other Party.

(b)
Without prejudice to Clause 25.6(Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (a) shall not apply to any Transfer
Certificate or to any Assignment Agreement.

(c)
Except where a Finance Document specifically provides otherwise, neither the
Agent nor the Security Agent is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

(d)
If the Agent or the Security Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the Finance Parties.





 
147
 




--------------------------------------------------------------------------------




(e)
If the Agent is aware of the non‑payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Security Agent) under this Agreement it shall promptly notify the other Finance
Parties.

(f)
The Agent’s and the Security Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.

(g)
The Agent and the Security Agent shall only have those duties, obligations and
responsibilities specified in the Finance Documents to which it is expressed to
be a party (and no other shall be implied).

27.4
No Fiduciary Duties

(a)
Nothing in this Agreement constitutes the Agent or the Security Agent (except as
expressly provided in the Finance Documents) as a trustee or fiduciary of any
other person.

(b)
Neither the Agent nor the Security Agent (except as expressly provided in the
Finance Documents) shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

27.5
Business with the Group

The Agent and the Security Agent may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.
27.6
Rights and Discretions of the Agent and the Security Agent

(a)
Each of the Agent and the Security Agent may rely on:

(i)
any representation, communication, notice or document believed by it to be
genuine, correct and appropriately authorised;

(ii)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify;

(iii)
assume that:

(A)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(B)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(iv)
rely on a certificate from any person:

(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,





 
148
 




--------------------------------------------------------------------------------




as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
(b)
Each of the Agent and the Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.1 (Non‑Payment));

(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

(iii)
any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of the Borrower.

(c)
Each of the Agent and the Security Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, tax advisors, surveyors or other
professional advisors or experts.

(d)
Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent or Security Agent may at any time engage and pay for the
services of any lawyers to act as independent counsel to the Agent or Security
Agent (and so separate from any lawyers instructed by the Lenders) if the Agent
or Security Agent in its reasonable opinion deems this to be necessary.

(e)
The Agent or Security Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Agent or Security Agent or by any other Party) and
shall not be liable for any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of its so
relying.

(f)
Each of the Agent and the Security Agent may act in relation to the Finance
Documents through its personnel and agents and shall not:

(i)
be liable for any error of judgment made by any such person; or

(ii)
be bound to supervise, or be in any way responsible for, any loss incurred by
reason of misconduct, omission or default on the part of any such person,

unless such error or such loss was directly caused by the Agent or the Security
Agent's (as applicable) gross negligence or wilful misconduct.
(g)
Each of the Agent and the Security Agent may disclose to any other Party any
information it reasonably believes it has received as agent under this
Agreement.

(h)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent nor the Security Agent is obliged to do or omit to do anything
if it would or might in its reasonable opinion constitute a breach of any law,
regulation or a breach of a fiduciary duty or duty of confidentiality.

(i)
Notwithstanding any provision of any Finance Document to the contrary, neither
the Agent or the Security Agent is obliged to expend or risk its own funds or
otherwise incur





 
149
 




--------------------------------------------------------------------------------




any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.
(j)
Save as expressly otherwise provided in any Finance Document, the Security Agent
may exercise its trusts, powers and authorities under the Finance Documents in
its absolute and unconditional discretion.

27.7
Majority Lenders’ Instructions

(a)
Unless a contrary indication appears in a Finance Document, each of the Agent
and the Security Agent shall:

(i)
exercise any right, power, authority or discretion vested in it in accordance
with any instructions given to it by the Majority Lenders (or, if so instructed
by the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it); and

(ii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

(b)
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all the Finance Parties, save for the
Security Agent.

(c)
Each of the Agent and the Security Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such indemnification and/or security as it may in its sole
discretion require for any cost, loss or liability (together with any associated
VAT) (and which may include payment in advance), which it may incur in complying
with those instructions.

(d)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) each of the Agent and the Security Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders.

(e)
Each of the Agent and the Security Agent shall be entitled to request
instructions, or clarification of any instruction, from the Majority Lenders
(or, if the relevant Finance Document stipulates the matter is a decision for
any other Lender or group of Lenders, from that Lender or group of Lenders) as
to whether, and in what manner, it should exercise or refrain from exercising
any right, power, authority or discretion and the Agent and the Security Agent
may refrain from acting unless and until it receives any such instructions or
clarification that it has requested.

(f)
Neither the Agent nor the Security Agent is authorised to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document. This paragraph (f)
shall not apply to any legal or arbitration proceeding relating to the
perfection, preservation or protection of rights





 
150
 




--------------------------------------------------------------------------------




under the Security Documents or enforcement of the security interests or the
Security Documents.
(g)
The Security Agent may assume (unless it has received notice to the contrary in
its capacity as Security Agent) that all instructions given to it by the Agent,
if required to be approved by the Majority Lenders, have been so approved.

27.8
Responsibility for Documentation

Neither the Agent nor the Security Agent:
(a)
is responsible or liable for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Security Agent,
the Borrower or any other person given in or in connection with any Finance
Document or the transactions contemplated in the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; or

(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

27.9
No Duty to Monitor

Neither the Agent nor the Security Agent shall be bound to enquire:
(a)
whether or not any Default has occurred;

(b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(c)
whether any other event specified in any Finance Document has occurred.

27.10
Exclusion of Liability

(a)
Without limiting paragraph (b) below, neither the Agent nor the Security Agent
will be liable (including, without limitation, for negligence or any other
category of liability whatsoever) for:

(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document; or

(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:





 
151
 




--------------------------------------------------------------------------------




(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
(b)
No Party (other than the Agent or the Security Agent) may take any proceedings
against any officer, employee or agent of the Agent or the Security Agent in
respect of any claim it might have against the Agent or the Security Agent or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
or the Security Agent may rely on this Clause 27.10 subject to Clause 1.5 (Third
Party Rights) and the provisions of the Third Parties Act.

(c)
Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by it if it has taken all necessary steps as soon
as reasonably practicable to comply with the regulations or operating procedures
of any recognised clearing or settlement system used by it for that purpose.

(d)
Nothing in this Agreement shall oblige the Agent or the Security Agent to carry
out:

(i)
any “know your customer” or other checks in relation to any person on behalf of
any Lender; or

(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender, and

each Lender confirms to the Agent and the Security Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent and the
Security Agent.
(e)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s or the Security Agent’s liability, any liability of the Agent or the
Security Agent arising under or in connection with any Finance Document shall be
limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Agent or the Security Agent (as applicable) or, if later, the
date on which the loss arises as a result of such default) but without reference
to any special conditions or circumstances known to the Agent or the Security
Agent (as applicable) at any time which increase the amount of that loss. In no
event shall the Agent or the Security Agent be liable for any loss of profits,
goodwill, reputation, business opportunity or anticipated saving, or for
special, punitive, indirect





 
152
 




--------------------------------------------------------------------------------




or consequential damages, whether or not the Agent or the Security Agent (as
applicable) has been advised of the possibility of such loss or damages.
27.11
Lenders’ Indemnity to the Agent and the Security Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Agent and
the Security Agent, within three (3) Business Days of demand, against any cost,
loss or liability (including, without limitation, for negligence or any other
category of liability whatsoever) incurred by the Agent and the Security Agent
(otherwise than by reason of its gross negligence or wilful misconduct)
notwithstanding its negligence, gross negligence or any other category of
liability whatsoever but not including any claim based on the fraud of the Agent
or the Security Agent in acting as Agent or the Security Agent under the Finance
Documents (unless the Agent or the Security Agent has been reimbursed by the
Borrower pursuant to a Finance Document).
27.12
Resignation of the Agent and the Security Agent

(a)
Each of the Agent and the Security Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Borrower.

(b)
Alternatively each of the Agent and the Security Agent may resign by giving
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the Borrower) may appoint a successor Agent or
Security Agent (as the case may be).

(c)
If the Majority Lenders have not appointed a successor Agent or Security Agent
in accordance with Clause 27.12(b) within thirty (30) days after notice of
resignation was given, the Agent or the Security Agent (after consultation with
the Borrower) may appoint a successor Agent or Security Agent.

(d)
If the Agent or Security Agent wishes to resign because (acting reasonably) it
has concluded that it is no longer appropriate for it to remain as agent and the
Agent or Security Agent (as applicable) is entitled to appoint a successor under
paragraph (c) above, the Agent or Security Agent (applicable) may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent or Security Agent to become a party to this
Agreement) agree with the proposed successor Agent or Security Agent (as
applicable) amendments to this Clause 27 consistent with then current market
practice for the appointment and protection of corporate trustees together with
any reasonable amendments to the agency fees payable under this Agreement which
are consistent with the successor Agent’s or Security Agent’s (as applicable)
normal fee rates and those amendments will bind the Parties.

(e)
The retiring Agent or Security Agent shall, at its own cost, make available to
its successor such documents and records and provide such assistance as its
successor may reasonably request for the purposes of performing its functions as
Agent or Security Agent under the Finance Documents.

(f)
The Agent’s resignation notice shall only take effect upon the appointment of a
successor.





 
153
 




--------------------------------------------------------------------------------




(g)
The Security Agent’s resignation notice shall only take effect upon:

(i)
the appointment of a successor; and

(ii)
the transfer of all of any Lien expressed to be created under the Security
Documents to that successor.

(h)
Upon the appointment of a successor, the retiring Agent or Security Agent shall
be discharged from any further obligation in respect of the Finance Documents
but shall remain entitled to the benefit of Clause 14.3 (Indemnity to the
Agent), Clause 14.4 (Indemnity to the Security Agent) and this Clause 27.12 (and
any agency fees for the account of the retiring Agent or Security Agent (as
applicable) shall cease to accrue from (and shall be payable on) that date). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

(i)
After consultation with the Borrower, the Majority Lenders may, by notice to the
Agent or the Security Agent (as the case may be), require it to resign in
accordance with Clause 27.12(a). In this event, the Agent or the Security Agent
(as the case may be) shall resign in accordance with Clause 27.12(a).

(j)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three (3)
months before the earliest FATCA Application Date relating to any payment to the
Agent under the Finance Documents:

(i)
the Agent fails to respond to a request under Clause 12.7(FATCA Information) and
a Lender reasonably believes that the Agent will not be (or will have ceased to
be) a FATCA Exempt Party on or after that FATCA Application Date;

(ii)
the information supplied by the Agent pursuant to Clause 12.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date,

and, in each case, a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by written notice to the Agent, requires it to
resign.
27.13
Confidentiality

(a)
In acting as agent for the Finance Parties, each of the Agent and the Security
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.





 
154
 




--------------------------------------------------------------------------------




(b)
If information is received by another division or department of the Agent or the
Security Agent, it may be treated as confidential to that division or department
and neither the Agent nor the Security Agent shall be deemed to have notice of
it.

27.14
Relationship with the Lenders

The Agent may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five (5) Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.
27.15
Credit Appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Security Agent that it has been, and will continue
to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)
the financial condition, status and nature of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(d)
the adequacy, accuracy and/or completeness of any information provided by the
Agent, the Security Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

27.16
Agent’s and Security Agent’s Management Time

Any amounts payable to the Agent or the Security Agent (as the case may be)
under Clause 14.3 (Indemnity to the Agent), Clause 14.4 (Indemnity to the
Security Agent) and Clause 16 (Costs and Expenses) shall include the cost of
utilising the Agent’s or the Security Agent’s management time or other resources
and will be calculated on the basis of such reasonable daily or hourly rates as
the Agent or the Security Agent may notify to the Borrower and the Lenders and
is in addition to any fee paid or payable to the Agent and the Security Agent
under Clause 11 (Agency Fees).
27.17
Deduction from Amounts Payable by the Agent and the Security Agent

If any Party owes an amount to the Agent or the Security Agent under the Finance
Documents, the Agent or the Security Agent (as the case may be) may, after
giving notice to that Party and provided that this will not result in breach of
any applicable currency control regulations by the




 
155
 




--------------------------------------------------------------------------------




Borrower, deduct an amount not exceeding that amount from any payment to that
Party which the Agent or the Security Agent would otherwise be obliged to make
under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents, that
Party shall be regarded as having received any amount so deducted.
27.18
Security Agent

(a)
The provisions of Schedule 6 (The Security Agent) shall bind each Party.

(b)
The Security Agent shall promptly transfer to the Agent any amounts received by
it under the Finance Documents for application by the Agent in accordance with
the order set out in Clause 30.6 (Partial Payments). The Security Agent shall be
obliged to make such transfer only to the extent it has actually received such
amount.

(c)
At the request of the Security Agent, the Agent shall notify the Security Agent,
and shall provide a copy of such notification to the Borrower, of amounts due to
any Party under this Agreement, and the due date for such amounts. The Security
Agent may accept such notifications as conclusive evidence of the matters to
which they relate.

27.19
No Independent Power

(a)
The Lenders shall not have any independent power to enforce, or have recourse
to, any of the Liens expressed to be created under the Security Documents, or to
exercise any rights or powers arising under the Security Documents except
through the Security Agent.

(b)
This Clause 27.19 is for the benefit of the Finance Parties only.


28.
Conduct of Business by the Finance Parties

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.


29.
Sharing among the Finance Parties

29.1
Payments to Finance Parties





 
156
 




--------------------------------------------------------------------------------




If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 30 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:
(a)
the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery, to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 30 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(c)
the Recovering Finance Party shall, within three (3) Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 30.6 (Partial Payments).

29.2
Redistribution of Payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 30.6
(Partial Payments) towards the obligations of that Obligor to the Sharing
Finance Parties.
29.3
Recovering Finance Party’s Rights

On a distribution by the Agent under Clause 29.2 (Redistribution of Payments),
of a payment received by a Recovering Finance Party from an Obligor, as between
the relevant Obligor and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by that Obligor.
29.4
Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

(b)
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

29.5
Exceptions





 
157
 




--------------------------------------------------------------------------------




(a)
This Clause 29 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


30.
Payment Mechanics

30.1
Payments to the Agent

(a)
On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document (subject to Clause 30.12 (Payments to the Security
Agent), the Borrower or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

(b)
All payments to be made by the Borrower under this Agreement shall be made in
Dollars in immediately available funds to the account of the Agent with Account
No. 393785008, ABA: 021000021, Bank: JPMorgan Chase Bank NA, Acct Name: GLAS USD
Globalstar FA, Reference: Globalstar USA or to such other account as the Agent
may from time to time designate to the Borrower in writing.

30.2
Evidence of Financial Indebtedness

(a)
Each Loan made by a Lender shall be evidenced by one (1) or more accounts or
records maintained by such Lender and by the Agent in the ordinary course of
business. The accounts or records maintained by the Agent and each Lender shall
be conclusive absent manifest error of the amount of any Loan made by the
Lenders to the Borrower and the interest and payments thereon.

(b)
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower under this Agreement to pay any
amount owing with respect to the Obligations. If there is any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Agent in respect of such matters, the accounts and records of the Agent
shall prevail in the absence of manifest error.

(c)
Upon the request of any Lender made through the Agent, the Borrower shall
immediately execute and deliver to the Agent Promissory Notes which shall
evidence all outstanding Loans (including principal and interest). Each
Promissory Note shall be denominated





 
158
 




--------------------------------------------------------------------------------




in Dollars and be payable in accordance with this Clause 30 (Payment Mechanics).
The Borrower shall ensure that each Promissory Note shall be governed by English
or French law as selected by the Agent and the Borrower waives any right of
protest under any Promissory Note to the extent possible under applicable law.
(d)
Any payment which is due to be made under a Promissory Note that is not a
Business Day shall be made on the next Business Day in the same calendar month
(if there is one) or the preceding Business Day (if there is not).

(e)
If paragraph (d) above applies, interest shall be payable on the principal up to
the date of actual payment by the Borrower.

(f)
Neither the payment date nor the amount of principal and interest specified in
the relevant Promissory Note (if any) shall be modified. Notwithstanding that
the Promissory Note shall not be modified, the Borrower shall be obliged to make
payment in full (including principal and accrued interest) to the Agent in
accordance with the provisions of this Clause 30 (Payment Mechanics).
Notwithstanding the foregoing, the Agent and the Lenders hereby agree not to
demand payment under any Promissory Note prior to exercising its rights pursuant
to Clause 23 (Remedies upon an Event of Default).

(g)
If paragraph (d)applies, at least thirty (30) days prior to any payment under a
note the payment date of which has been extended in accordance with paragraph
(d) above, the Agent shall send to the Borrower a written statement documenting
the additional amount of interest owed by the Borrower at such payment date.

(h)
Following the issue of Promissory Notes under this Clause 30.2, on or before
each date on which the Borrower makes a repayment or prepayment of any
outstanding Loan, it shall execute and deliver to the Agent replacement
Promissory Notes. Each such replacement Promissory Note shall be issued on the
terms as set out in paragraph (c) and shall, in aggregate, have a face value
equal to the principal amount outstanding in respect of the outstanding Loans
following such repayment or prepayment. Upon receipt of such replacement
Promissory Notes, the Agent shall cancel and return to the Borrower all the
Promissory Notes held by it before such repayment or prepayment.

30.3
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 30.4 (Distributions to the Borrower) and Clause 30.5
(Clawback) and Clause 30.12 (Payments to the Security Agent), be made available
by the Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the Agent by not less than five (5) Business Days’ notice with a bank in the
principal financial centre of the country of that currency.
30.4
Distributions to the Borrower

The Agent and the Security Agent may (with the consent of the Obligor or in
accordance with Clause 31 (Set‑off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.




 
159
 




--------------------------------------------------------------------------------




30.5
Clawback

(a)
Where a sum is to be paid to the Agent or the Security Agent under the Finance
Documents for another Party, the Agent is not obliged to pay that sum to that
other Party (or to enter into or perform any related exchange contract) until it
has been able to establish to its satisfaction that it has actually received
that sum.

(b)
If the Agent or the Security Agent pays an amount to another Party and it proves
to be the case that the Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Agent or the Security Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent or the Security Agent, calculated by it to reflect its
cost of funds.

30.6
Partial Payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent or the Security Agent under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due to the Finance Parties but unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

30.7
No set‑off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set‑off
or counterclaim.
30.8
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar Month (if there is one) or
the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.





 
160
 




--------------------------------------------------------------------------------




30.9
Currency of Account

(a)
Subject to paragraphs (b) and (c) below, Dollars is the currency of account and
payment for any sum due from the Borrower under any Finance Document.

(b)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(c)
Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

30.10
Change of Currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the London interbank market and otherwise to
reflect the change in currency.

30.11
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:
(a)
the Agent may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

(b)
the Agent shall not be obliged to consult with the Borrower in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

(d)
any such changes agreed upon by the Agent and the Borrower shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties





 
161
 




--------------------------------------------------------------------------------




as an amendment to (or, as the case may be, waiver of) the terms of the Finance
Documents notwithstanding the provisions of Clause 36 (Amendments and Waivers);
(e)
the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 30.11 (Disruption to Payment
Systems etc.); and

(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

30.12
Payments to the Security Agent

Notwithstanding any other provision of any Finance Document, after a notice has
been given to the Borrower under Clause 23 (Remedies Upon an Event of Default),
and at any time after any Liens created by or pursuant to any Security Document
becomes enforceable, the Security Agent may require the Borrower to pay all sums
due under any Finance Document as the Security Agent may direct for application
in accordance with the terms of the Security Documents.

31.
Set‑off

If an Event of Default has occurred and is continuing, a Finance Party may
set‑off any matured obligation due from the Borrower under the Finance Documents
(to the extent beneficially owned by that Finance Party) against any matured
obligation owed by that Finance Party to the Borrower, regardless of the place
of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set‑off. Following the exercise of a right of set‑off under this Agreement, the
relevant Finance Party shall notify the Borrower.

32.
Notices

32.1
Communications in Writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
32.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Borrower:

Address:
Globalstar, Inc.
1351 Holiday Square Boulevard






 
162
 




--------------------------------------------------------------------------------




Covington
LA 70433
United States of America
Attention:    James Monroe III / Tim Taylor
Facsimile:    +001 985 335-1900
(b)
in the case of each Lender, that notified in writing to the Agent on or prior to
the date on which it becomes a Party; and

(c)
in the case of the Agent:

Address:    45 Ludgate Hill
London EC4M 7JU
United Kingdom


Attention:    Transaction Management Group / GSAT
Facsimile:    +44 (0)20 3070 0113
Email:         tmg@glas.agency
(d)
in the case of the Security Agent:

Address:
GLAS Trust Corporation Limited

45 Ludgate Hill
London
EC4M 7JU
United Kingdom
Attention:    Transaction Management Group / GSAT
Facsimile:    +44 (0)20 3070 0113
Email:         tmg@glas.agency    
or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five (5) Business Days’ notice.
32.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;





 
163
 




--------------------------------------------------------------------------------




and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or the Security Agent’s
signature below (or any substitute department or officer as the Agent or the
Security Agent shall specify for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the Borrower in accordance
with this Clause 32 will be deemed to have been made or delivered to each of the
Obligors.

(e)
Any communications or document which becomes effective in accordance with
paragraphs (a) to (d) above, after 5:00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

32.4
Notification of Address and Fax Number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 32.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
32.5
Electronic Communication

(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that these two Parties agree that, unless and until notified to
the contrary, this is to be accepted form of communication and if those two
parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(ii)
notify each other of any change to their address or any other such information
supplied by them by no less than five (5) Business Days’ notice.

(b)
Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent only if it is addressed in such a
manner as the Agent shall specify for this purpose.

(c)
Any electronic communication which becomes effective, in accordance with
paragraph (b) above, after 5.00pm in the place of receipt shall be deemed only
to become effective on the following day.

32.6
English Language

(a)
Any notice given under or in connection with any Finance Document must be in
English.





 
164
 




--------------------------------------------------------------------------------




(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.


33.
Calculations and Certificates

33.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
33.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
33.3
Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days or, in any case where
the practice in the London interbank market differs, in accordance with that
market practice.

34.
Partial Invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

35.
Remedies and Waivers

No:
(a)
failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents; and

(b)
election to affirm any of the Finance Documents on the part of any Finance Party
shall be effective unless it is in writing. No single or partial exercise of any
right or remedy shall prevent any further or other exercise or the exercise of
any other right or remedy.





 
165
 




--------------------------------------------------------------------------------




The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

36.
Amendments and Waivers

36.1
Required Consents

(a)
Subject to Clause 36.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the
Borrower. Any such amendment or waiver will be binding on all Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 36.

(c)
Unless otherwise agreed, no amendment or waiver may be made before the date
falling ten (10) Business Days after the terms of that amendment or waiver have
been notified by the Agent to the Lenders. The Agent shall notify the Lenders
reasonably promptly of any amendments or waivers proposed by the Borrower.

36.2
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

(i)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

(ii)
an extension to the date of payment of any amount under the Finance Documents;

(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(iv)
an increase in or an extension of any Commitment or any requirement that a
cancellation of Commitments reduces the Commitments of the Lenders rateably
under the relevant Facility;

(v)
a change to an Obligor;

(vi)
any provision which expressly requires the consent of all the Lenders;

(vii)
Clause 2.2 (Finance Parties’ Rights and Obligations), Clause 17.26
(Anti-bribery, Anti-corruption and Anti-money Laundering), Clause 17.27
(Sanctions), Clause 20.24 (Anti-bribery, Anti-corruption and Anti-money
Laundering), Clause 21.20 (Anti-bribery, Anti-corruption and Anti-money
Laundering), Clause 21.21 (Sanctions), Clause 25 (Changes to the Lenders) or
this Clause 36;

(viii)
the nature or scope of the assets of the Borrower which from time to time are,
or are expressed to be, the subject of a Lien under the Security Documents; or

(ix)
the release of any Lien granted in accordance with the Security Documents or the
granting of any Lien required under the terms of this Agreement,





 
166
 




--------------------------------------------------------------------------------




shall not be made without the prior consent of all the Lenders.
(b)
An amendment or waiver which relates to the rights or obligations of the Agent
and/or the Security Agent may not be effected without the consent of the Agent
and/or the Security Agent (as the case may be).

(c)
If the Agent or a Lender reasonably believes that an amendment or waiver may
constitute a “material modification” for the purposes of FATCA that may result
(directly or indirectly) in a Party being required to make a FATCA Deduction and
the Agent or that Lender (as the case may be) notifies the Borrower and the
Agent accordingly, that amendment or waiver may not be effected without the
consent of the Agent or that Lender (as the case may be).

36.3
Payment of Waiver or Amendment Fees

(a)
Subject to paragraph (d) below, the Borrower shall pay to the Agent (for the
account of each Lender) a waiver fee in an amount equal to US$20,000 to be
divided among the Lenders on a pro rata basis in accordance with their
respective Commitment (the “Waiver Fee”) if, following the date of this
Agreement any amendments or waivers (howsoever described) are required in
respect of the Finance Documents.

(b)
The Waiver Fee shall be due from the date on which the Borrower delivers the
waiver and/or amendment request to the Agent and is payable within thirty (30)
days of such request.

(c)
The payment by the Borrower of a Waiver Fee shall be made in accordance with
Clause 29 (Payment Mechanics) and the other provisions of the Finance Documents.

(d)
No Waiver Fee shall be payable in respect of any amendment requested by the
Borrower in connection with:

(i)
the Third Global Amendment and Restatement Agreement (but without prejudice to
the payment of the “Amendment Fee” as such term is defined therein);

(ii)
the ability of the Borrower to incur additional Financial Indebtedness in
connection with Permitted Vendor Financings in an aggregate amount above the
threshold set out in Clause 21.1(k) (Limitations on Financial Indebtedness);

(iii)
the ability of the Borrower to incur additional Financial Indebtedness in
connection with cash paying Subordinated Indebtedness above the amounts as set
out in the then current Agreed Business Plan; or

(iv)
any adjustment to the numerator of the financial covenant set out in Clause 19.5
(Net Debt to Adjusted Consolidated EBITDA) in order to take into account the
revised levels of Financial Indebtedness permitted following any amendment
requests of the types set out in paragraphs (a) and (b) above (for which
separate amendment requests shall be required).

(e)
In connection with any requested amendment under paragraph (d)(iv) above in
accordance with the provisions of this Clause 36 (Amendments and Waivers), the





 
167
 




--------------------------------------------------------------------------------




Borrower shall provide to the Agent a substitute table for the purposes of
Clause 19.5 (Net Debt to Adjusted Consolidated EBITDA) on the same basis as the
existing table but reflecting the appropriate numerator for the financial
covenant. Upon agreement by the Lenders and the Borrower with the substitute
table, the substitute table will be deemed to replace the then existing table
applicable for the purposes of Clause 19.5 (Net Debt to Adjusted Consolidated
EBITDA) and all determinations in respect of compliance with such financial
covenant shall be made in accordance with the substitute table.
36.4
Intercreditor Agreement

This Clause 36 (Amendments and Waivers) is subject to the terms of the
Intercreditor Agreement.

37.
Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

38.
Governing Law

Other than Clause 27.2(Appointment of Security Agent (France)), this Agreement
and any non‑contractual obligations arising out of or in connection with it are
governed by English law.

39.
Enforcement

39.1
Jurisdiction

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non‑contractual
obligation arising out of or in connection with this Agreement) (a “Dispute”).

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 39.1 (Jurisdiction) is for the benefit of the Finance Parties only.
As a result, no Finance Party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Finance Parties may take concurrent proceedings in any
number of jurisdictions.

(d)
This Clause 39 does not apply to Clause 27.2 (Appointment of the Security Agent
(France)).

39.2
Service of Process





 
168
 




--------------------------------------------------------------------------------




Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:
(a)
irrevocably appoints WFW Legal Services Limited of 15 Appold Street, London EC2A
2HB as its agent for service of process in relation to any proceedings before
the English courts in connection with any Finance Document; and

(b)
agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

39.3
Waiver of Immunity

To the extent that the Borrower may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), the Borrower
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

40.
Confidentiality

40.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 40.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.
40.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors and partners such Confidential Information as
that Finance Party shall consider appropriate if any person to whom the
Confidential Information is to be given pursuant to this paragraph (a) is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or





 
169
 




--------------------------------------------------------------------------------




more Finance Documents and/or one or more Obligors and to any of that person's
Affiliates and professional advisers;
(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any Applicable Law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
who is a Party; or

(viii)
with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v) and (b)(vi) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances; and

(D)
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or





 
170
 




--------------------------------------------------------------------------------




settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party.
40.3
Entire agreement

This Clause 40 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
40.4
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
40.5
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 40.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 40 (Confidentiality).

40.6
Continuing obligations

The obligations in this Clause 40 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.





 
171
 




--------------------------------------------------------------------------------





41.
Contractual recognition of bail-in

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
(a)
any Bail-In Action in relation to any such liability, including (without
limitation):

(b)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(c)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(d)
a cancellation of any such liability; and

(e)
a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.


42.
GDPR

Each Party shall comply with all applicable data protection legislation to the
extent it receives any personal data.

43.
Intercreditor Agreement

Notwithstanding any provision to the contrary in this Agreement, in the event of
any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Agreement, the provisions of such Intercreditor Agreement
shall prevail. So long as the First Lien Security Agent is acting as bailee and
as agent for perfection on behalf of the Security Agent pursuant to the terms of
the Intercreditor Agreement, any obligation of any Obligor in this Agreement
that requires (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) delivery of Collateral to, or the possession
or control of Collateral with, the Security Agent shall be deemed complied with
and satisfied (or, in the case of any representation or warranty hereunder,
shall be deemed to be true) if such delivery of Collateral is made to, or such
possession or control of Collateral is with, the First Lien Security Agent.


This Agreement has been entered into on the date stated at the beginning of this
Agreement.




 
172
 




--------------------------------------------------------------------------------






GLOBALSTAR, INC.,
as Borrower
By:    _/s/Lindsey Keeble    
    Name: Lindsey Keeble
    Title: Attorney-in-fact








 
173
 




--------------------------------------------------------------------------------





Schedule 1    
Lenders and Commitments
Original Lenders
Commitments US$
Inverness Financing L.L.C.


$95,117,699.63


Thermo Funding II LLC
$
95,117,699.63


[*]


$3,297,950.51


[*]


$3,297,950.51


[*]


$2,127,710.01


Total:


$198,959,010.29


 
 
 







 
174
 




--------------------------------------------------------------------------------





Schedule 2    
Conditions Precedent

Part 1    

Conditions Precedent


1.
Obligors

(a)
A copy of the constitutional documents of each Obligor.

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute the Transaction
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Transaction Documents
to which it is a party on its behalf;

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Transaction Documents to which it is a party; and

(iv)
confirming that the borrowing or guaranteeing, as appropriate, contemplated by
the Finance Documents would not cause any borrowing, guaranteeing or similar
limit binding on any Obligor to be exceeded.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A certificate of each Obligor (signed by an authorised signatory) confirming
that the borrowing or guaranteeing, as appropriate, contemplated by the Finance
Documents would not cause any borrowing, guaranteeing or similar limit binding
on any Obligor to be exceeded.

(e)
A certificate from a Responsible Officer of the Borrower dated no earlier than
the Closing Date:

(i)
certifying that, as of Closing Date:

(A)
the statement set out in Paragraph 4 (No litigation) below is true and correct;

(B)
each copy document relating to an Obligor specified in this Schedule 2, Part 1
(Conditions Precedent) is correct, complete and in full force and effect as at a
date no earlier than the Closing Date;





 
175
 




--------------------------------------------------------------------------------




(C)
all representations and warranties of the Obligors contained in the Finance
Documents are true, correct and complete in all respects;

(D)
none of the Obligors is in violation of any of the covenants contained in the
Finance Documents to which it is a party;

(E)
after giving effect to the transactions contemplated by the Finance Documents,
no Default or Event of Default has occurred and is continuing;

(F)
each of the Obligors has satisfied each of the conditions set out in this
Schedule 2, Part 1(Conditions Precedent);

(ii)
Confirming that:

(A)
no action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed by any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of the Finance Documents or the consummation of the
transactions contemplated thereby, or which, in its reasonable opinion, would
make it inadvisable to consummate the transactions contemplated by the Finance
Documents or the consummation of the transactions contemplated thereby;

(B)
that no proceeding shall be pending or threatened which may result in the loss,
revocation, material modification, non-renewal, suspension or termination of any
Material Communications Licence, the issuance of any cease or desist order or
the imposition of any fines, forfeitures or other administrative actions by the
FCC with respect to any operations of the Borrower and its Subsidiaries; and

(C)
no proceeding is pending or threatened which may result in the denial by the FCC
of any pending material applications of the Borrower or any Subsidiary thereof,
which could reasonably be expected to have a Material Adverse Effect; and

(iii)
certifying that, since the date of this Agreement nothing has occurred which has
or could reasonably be expected to have a Material Adverse Effect;

(f)
Certificates, (a) as of a recent date, and (b) as of the Closing Date, of the
good standing of each Obligor under the laws of its jurisdiction of organisation
and, to the extent requested by the Agent, each other jurisdiction where such
Obligor is qualified to do business.

2.
Legal opinions

(a)
A legal opinion of Winston & Strawn London LLP (advisers to the Lenders) as to
matters of the laws of England and confirming, among other things, the validity
and enforceability of the Finance Documents governed by English law).





 
176
 




--------------------------------------------------------------------------------




(b)
A legal opinion of Taft Stettinius & Hollister LLP (advisers to the Obligors)
confirming, among other things, the due authorisation of each Obligor to enter
into each Finance Document to which it is a party, no conflict with the
convertible notes or the First Lien Finance Documents, and confirming the
validity and enforceability of those Security Documents governed by New York
law.

(c)
A legal opinion of Seen Visciano Canges P.C. (advisers to the Obligors)
confirming, among other things, the due authorisation of each Obligor organised
under Colorado law and confirming the validity and enforceability of those
Security Documents governed by Colorado law.

(d)
A legal opinion of Lawler, Metzger, Keeny & Logan, LLC in respect of each
Obligor’s FCC Communications Licences.

(e)
Such other favourable legal opinions of counsel to the Obligors addressed to the
Agent and Security Agent (in each case, for and on behalf of itself and the
other Finance Parties) with respect to the Obligors, the Finance Documents and
such other matters as the Agent or the Security Agent shall reasonably request,
including, without limitation, FCC matters.

3.
Finance documents

An original (duly executed by each of the parties thereto) of:
(a)
this Agreement;

(b)
the Intercreditor Agreement;

(c)
the First Lien Facility Agreement; and

(d)
each other Finance Document (other than the Post-Closing Documents).

4.
No litigation

No litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against the
Group or its assets which has not been disclosed to the Agent in writing.
5.
Personal Property Collateral

The First Lien Security Agent shall have received on behalf of itself and as
bailee for the Security Agent under the Intercreditor Agreement:
(a)
original stock certificates and other certificates evidencing the Capital Stock
pledged pursuant to the First Lien Security Documents and Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof; and

(b)
each original promissory note pledged pursuant to the First Lien Security
Documents and Security Documents.

6.
Security matters





 
177
 




--------------------------------------------------------------------------------




(a)
Certified copies of all notices of assignment and/or charge required to be
delivered pursuant to the Security Documents to be delivered under this Part 1.

(b)
Each Obligor shall have duly authorised, executed and delivered:

(i)
proper financing statements (Form UCC‑1 or such other financing statements or
similar notices as shall be required by local law) fully executed for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect a Lien purported to be created by the Security Documents to
be delivered under this Part 1;

(ii)
certified copies of requests for information or copies (Form UCC‑11), or
equivalent reports, listing all judgement liens, tax liens or effective
financing statements that name the Obligors or any of their Subsidiaries, or a
division or other operating unit of any such person, as debtor and that are
filed in the jurisdictions referred to in paragraph (i) above, together with
copies of such other financing statements evidencing any Lien permitted by
Clause 21.2 (Limitations on Liens);

(iii)
evidence of the completion of all other recordings and filings of, or with
respect to, the Security Documents to be delivered under this Part 1 as may be
necessary to perfect any Lien intended to be created by such Security Documents;

(iv)
each irrevocable payment instruction (if any); and

(v)
evidence that all other actions necessary to perfect and protect any Lien
purported to be created by the Security Document to be delivered under this Part
1 have been taken.

7.
Governmental and other authorisations

The Borrower has obtained, and provided to the Agent, certified copies of all
Authorisations listed in Schedule 14 (Communication Licences) together with:
(a)
in the case of paragraphs (i), (iii) and (iv) below, all other Authorisations;
and

(b)
in the case of paragraph (ii) below, all other material Authorisations,

in each case, not listed in those Clauses that may become necessary for:
(i)
each Loan;

(ii)
the business of the Borrower as it is presently carried on and is contemplated
to be carried out;

(iii)
the due execution, delivery, validity and enforceability of, and performance by
an Obligor of its obligations under this Agreement and each other Transaction
Document to which it is a party, and any other documents necessary or desirable
to the implementation of any of those agreements or documents; and





 
178
 




--------------------------------------------------------------------------------




(iv)
the remittance to any Finance Party (or its assigns) of all monies payable or
owing to such Finance Party (or its assigns) under any Finance Document in the
currencies specified in such Finance Document,

and all those Authorisations are in full force and effect.
8.
Commercial contracts

The following documents shall have been delivered to the Agent:
(a)
a copy, certified as true and complete by the Borrower of each Commercial
Contract (including, for the avoidance of doubt, any amendments, restatements,
amendments and restatements, supplements, extensions, replacements or other
modifications thereto); and

(b)
a certificate, signed by an Authorised Signatory of the Borrower certifying that
each Commercial Contract has been performed in full (with there being no
outstanding obligations thereunder), formally terminated or expired in
accordance with its terms, as applicable.

9.
Debt service reserve account

Evidence that the Debt Service Reserve Account is open and funded with the DSRA
Required Balance.
10.
Insurances

(a)
The Agent shall have received:

(i)
evidence of payment of all insurance premiums (as required within the applicable
credit terms agreed with insurers) for the current policy year of each Insurance
(naming the Agent and the Lenders as additional insured on all certificates for
“all risks property insurance”); and

(ii)
in relation to the “all risks property insurance”, a certified copy of the
Insurance Documentation (including evidence of transit insurance), copies in the
form required under the Security Documents and otherwise in form and substance
reasonably satisfactory to the Agent.

11.
Know your customer requirements

The Agent shall have received each of the documents referred to in Schedule 7
(Know Your Customer Requirements).
12.
Equity / subordinated debt

A payoff letter (in form and substance satisfactory to the Majority Lenders)
evidencing the termination of all obligations under the 2019 Bridge Facility
Agreement.
13.
Group structure chart

A certified copy of the Group Structure Chart.




 
179
 




--------------------------------------------------------------------------------




14.
Accounts

Evidence that:
(a)
the Project Accounts (other than the Collection Account) have each been opened
and continue to be maintained with the Offshore Account Bank; and

(b)
the Collection Account has been opened and continues to be maintained with the
Onshore Account Bank.

15.
Fourth Global Amendment and Restatement Agreement and First Lien Facility
Agreement

(a)
The Fourth Global Amendment and Restatement Agreement has been duly executed by
each of the parties thereto.

(b)
The Borrower having entered into the First Lien Facility Agreement on terms
satisfactory to each Lender.

16.
Other documents and evidence

(a)
Evidence that any process agent referred to in Clause 39.2 (Service of Process)
(and any other equivalent provision in the other Finance Documents) has accepted
its appointment.

(b)
A copy of any other Authorisation or other document, opinion or assurance which
the Lenders consider to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

(c)
Copies of the following financial statements:

(i)
the annual audited financial statements issued by the Borrower for the financial
year ended December 31, 2018; and

(ii)
the unaudited financial statements issued by the Borrower for the period ended
September 30, 2019.

(d)
A copy of the latest “Agreed Business Plan” (as such term is defined in the
First Lien Facility Agreement).

(e)
Evidence of payment of all Transaction Costs accruing up until and including the
Utilisation Date.

(f)
A copy of the Funds Flow Statement.

(g)
A copy of the Spectrum Plan.





 
180
 




--------------------------------------------------------------------------------









Part 2    

Conditions Subsequent


The Borrower shall deliver to the Agent:
1.
Obligors

No later than 31 January 2020:
(a)
A copy of any changes to the constitutional documents of each Obligor since the
Closing Date.

(b)
A copy of a resolution of the board of directors of each Obligor that is a party
to any Post-Closing Document:

(i)
approving the terms of, and the transactions contemplated by, the Post Closing
Documents to which it is a party and resolving that it execute the Post Closing
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Post Closing Documents
to which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Post Closing Documents to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A certificate from a Responsible Officer of the Borrower certifying that
certifying that:

(i)
each copy document relating to it specified in this Paragraph 1 is correct,
complete and in full force and effect and has not been amended, varied, novated,
supplemented, superseded or terminated as at a date no earlier than the Post
Closing Documents; and

(ii)
since the Closing Date nothing has occurred which has or could reasonably be
expected to have a Material Adverse Effect.

(e)
Certificates as of a recent date of the good standing of each Obligor under the
laws of its jurisdiction of organisation and, to the extent requested by the
Agent, each other jurisdiction where such Obligor is qualified to do business.

2.
Process Agent

No later than 30 November 2019, evidence that any process agent referred to in
the Intercreditor Agreement has accepted its appointment.




 
181
 




--------------------------------------------------------------------------------




3.
Legal opinions

No later than 31 December 2019:
(a)
A legal opinion of external Texas counsel (as Texas adviser to the Obligors) or
such adviser satisfactory to the Majority Lenders, as to matters of the laws of
Texas and confirming, among other things, the validity and enforceability of
those Post-Closing Documents governed by Texas law.

(b)
A legal opinion of external Alaska counsel (as Alaska adviser to the Obligors)
or such adviser satisfactory to the Majority Lenders, as to matters of the laws
of Alaska and confirming, among other things, the validity and enforceability of
those Post-Closing Documents governed by Alaska law.

No later than 31 January 2020:
(c)
A legal opinion of such adviser satisfactory to the Majority Lenders, as to
matters of the laws of England and confirming, amongst other things, the
validity and enforceability of the A&R Agreement in a form and substance
satisfactory to the Required Lenders.

(d)
A legal opinion of such adviser satisfactory to the Majority Lenders, as to
matters of the laws of France and confirming, among other things, the validity
and enforceability of the French Security Documents.

(e)
A legal opinion of Taft Stettinius & Hollister LLP (as adviser to the Obligors)
or such other adviser to the Obligors satisfactory to the Majority Lenders,
confirming among other things, the due capacity and authority of the Obligors to
enter into the Post-Closing Documents (other than the Mortgages).

(f)
such other favourable legal opinions of counsel to the Obligors addressed to the
Agent and the Security Agent (in each case, for and on behalf of itself and the
other Finance Parties) with respect to the Obligors, the Finance Documents and
such other matters as the Agent or the Security Agent shall reasonably request.

4.
Post-closing finance and security documents

(a)
an original (duly executed by each of the parties thereto) of:

(i)
No later than 31 January 2020, an original (duly executed by each of the parties
thereto) of the amendment and restatement agreement in respect of the Accounts
Agreement (the “A&R Agreement”), in a form reasonably acceptable to the Majority
Lenders, to among other things (x) amend the waterfall provisions, and (y)
include the Agent as a party;

(ii)
No later than 31 January 2020, each Account Control Agreement;

(iii)
No later than 31 December 2019, the Mortgages and deliverables associated
therewith, including, without limitation (1) title commitments, (2) title
policies, (3) title insurance endorsements, (4) ALTA surveys, (5) zoning
reports, (6) Completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property and,
if





 
182
 




--------------------------------------------------------------------------------




any such Mortgaged Property is located in a special flood hazard area, evidence
of flood insurance and a borrower flood notice, (7) lien search results and (8)
legal opinion letters in each applicable jurisdiction;
(iv)
No later than 31 January 2020, Stock Pledge Agreements governed by the laws of
Brazil executed by and among (a) GSSI, LLC (as pledgor), Globalstar do Brasil
Holdings, Ltda. (as pledged company), Globalstar, Inc. and the Security Agent
and (b) Globalstar Brazil Holdings L.P. (as pledgor), Globalstar de Brasil
Holdings, Ltda. (as pledged company), Globalstar, Inc. and the Security Agent;
and

(v)
No later than 31 January 2020 (or such other period as required under Clause
21.11(b) (Restrictive Agreements), the French Security Documents; and

(b)
No later than 31 December 2019, evidence that the Security Agent is a Loss Payee
or Additional Insured, as applicable, on the general liability and property
insurance of the Obligors, including, 30 days’ prior notice of cancellation to
the Security Agent and notice to the Security Agent of non-payment of premiums
continuing for 10 days or more,

each a “Post-Closing Document” and together, the “Post-Closing Documents”.
5.
Security matters

No later than 31 January 2020:
(a)
Certified copies of all notices of assignment and/or charge required to be
delivered pursuant to the Post Closing Documents.

(b)
Each Obligor shall have duly authorised, executed and delivered:

(i)
evidence of the completion of all recordings and filings of, or with respect to,
the Post Closing Documents as may be necessary to perfect any Lien intended to
be created by the Security Documents;

(ii)
each irrevocable payment instruction (if any); and

(iii)
evidence that all other actions necessary to perfect and protect any Lien
purported to be created by the Post Closing Documents have been taken.

6.
First Lien Security Documents

No later than 31 January 2020, a certified copy (duly executed by each of the
parties thereto) of each First Lien Security Document.
7.
Other documents and evidence

No later than 20 December 2019:
(a)
Evidence that the Pledged Account (as defined in that certain Pledge Agreement
for the Pledge of Bank Accounts, dated June 5, 2009 (as amended, restated,
amended and restated, supplemented, replaced or otherwise modified from time to
time) among Thermo, the First Lien Security Agent, BNP Paribas, as the Offshore
Account Bank and





 
183
 




--------------------------------------------------------------------------------




BNP Paribas, as the BPIFAE Agent) (x) has been closed and (y) has not been
replaced with any other account serving a substantially similar purpose;
No later than 31 January 2020:
(b)
A copy of any other Authorisation or other document, opinion or assurance which
the Lenders consider to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

(c)
A template form of the cash movement summary report, in form and substance
satisfactory to the Agent (acting on the instructions of each Lender).

(d)
Evidence of termination of the following agreements the amended and restated
agreement regarding uncertificated securities dated 6 October 2009 and made
between Mobile Satellite Services, B.V. (as issuer), the Security Agent and
Globalstar C, LLC (as pledgor).





 
184
 




--------------------------------------------------------------------------------





Schedule 3    
Utilisation Request
From:    [Borrower]
To:    [Agent]
Dated:    [●]
Dear Sirs,
Facility Agreement dated [        ] [(as amended and restated from time to
time)] (the “Agreement”)
1.
We refer to the Agreement. Terms defined in the Agreement have the same meaning
in this Utilisation Request unless given a different meaning in this Utilisation
Request.

2.
We wish to borrow a Loan on the following terms:

Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)
Amount:
[[●] [[Dollars] (US$[●])] or, if less, the Available Facility
Interest Period:
three (3) Months
Use of Proceeds:
 
 
 
 
 
 
 



3.
We confirm that each condition specified in Clause 4.1(Initial Conditions
Precedent) is satisfied on the date of this Utilisation Request.

4.
The proceeds of this Loan should be credited to [insert relevant bank account
details].

5.
This Utilisation Request is irrevocable.

Yours faithfully


authorised signatory for
Globalstar, Inc.




 
185
 




--------------------------------------------------------------------------------





Schedule 4    
Maximum Covenant Capital Expenditure
Part A
Maximum Covenant Capital Expenditures


1
2
3
4
5
6
7
8
Relevant Period A
Business Plan Capex B
10% Buffer A + B = C
Maximum Capex Covenant D
Minimum Capex – Not Available for Rollover
C – D = E
Capex Available for Rollover F
Cumulative Rollover C + F
Maximum Cumulative Capex
2019
$15,000,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2020
$15,000,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2021
$15,000,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000
2022
$15,000,000
N/A
$15,000,000
N/A
N/A
N/A
$15,000,000



Part B
Maximum Covenant Capital Expenditures for Excess Cash Flow Calculation
Relevant Period
Maximum Covenant Capex for Excess Cash Flow Calculation
2H 2019
US$2,500,000
1H 2020
US$2,500,000
2H 2020
US$2,500,000
1H 2021
US$2,500,000
2H 2021
US$2,500,000
1H 2022
US$2,500,000
2H 2022
US$2,500,000







 
186
 




--------------------------------------------------------------------------------





Schedule 5    
Form of Transfer Certificate and Assignment Agreement
Part A
Form of Transfer Certificate


To:    [●] as Agent, [●] as Security Agent
From:    [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)
Dated:    [●]
Facility Agreement dated [        ] (as amended and restated from time to time)
(the “Agreement”)
1.
We refer to the Agreement and the Intercreditor Agreement (as defined in the
Agreement). This is a Transfer Certificate for the purposes of the Agreement and
a [Creditor Accession Undertaking] for the purposes of the Intercreditor
Agreement. Terms defined in the Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.

2.
We refer to clause 25.5 (Procedure for Transfer or Assignment) of the Agreement:

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with clause 25.5 (Procedure for
Transfer or Assignment), all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment(s) and participation in Loans under the
Agreement as specified in the Schedule.

(b)
The proposed Transfer Date is [●].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 32.2 (Addresses) of the Agreement are
set out in the Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of clause 25.4 (Limitation of
Responsibility of Existing Lenders) of the Agreement.

4.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is a
Qualifying Lender.

5.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

6.
This Transfer Certificate and any non‑contractual obligations arising out of or
in connection with it are governed by English law.





 
187
 




--------------------------------------------------------------------------------




7.
For the purposes of Article 1278 and seq. of the French Civil Code, it is agreed
that the security interest created pursuant to the Borrower Pledge of Bank
Accounts, the Borrower Additional Pledge of Bank Accounts and the Holding
Account Pledge Agreement shall be preserved for the benefit of the New Lender
and all other Finance Parties.

8.
We refer to clause 20 (Changes to the Parties) of the Intercreditor Agreement.
In consideration of the New Lender being accepted as a Senior Lender (as defined
in the Intercreditor Agreement) for the purposes of the Intercreditor Agreement.
The New Lender confirms that, as from the Transfer Date, it intends to be party
to the Intercreditor Agreement as a Senior Lender, and undertakes to perform all
the obligations expressed in the Intercreditor Agreement to be assumed by a
Senior Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.





 
188
 




--------------------------------------------------------------------------------




The Schedule
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By: [●]
By: [●]



This certificate is accepted as a Transfer Certificate for the purposes of the
Agreement by the Agent, and as a [Creditor Accession Undertaking] for the
purposes of the Intercreditor Agreement by the Security Agent, and the Transfer
Date is confirmed as [●].
[Agent]
By:    [●]
[Security Agent]
By:    [●]






 
189
 




--------------------------------------------------------------------------------




Part B
Form of Assignment Agreement


To:
[●] as Agent, [●] as Security Agent and [●] as Borrower, for and on behalf of
itself and each Obligor



From:
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)



Dated:
[●]



[Borrower] - [●] Facility Agreement
dated [●] (the "Agreement")


1.
We refer to the Agreement and the Intercreditor Agreement (as defined in the
Agreement). This is an Assignment Agreement for the purposes of the Agreement
and a [Creditor Accession Undertaking] for the purposes of the Intercreditor
Agreement. Terms defined in the Agreement have the same meaning in this
Assignment Agreement unless given a different meaning in this Assignment
Agreement.

2.
We refer to clause 25.5 (Procedure for Transfer or Assignment):

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitment(s) and participations in
Loans under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment(s) and
participations in Loans under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.
The proposed Transfer Date is [●].

4.
On the Transfer Date the New Lender becomes:

(a)
Party to the Finance Documents (other than the Intercreditor Agreement) as a
Lender; and

(b)
Party to the Intercreditor Agreement as a Senior Lender (as defined in the
Intercreditor Agreement).

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 32.2(Addresses) are set out in the
Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of clause 25.4(Limitation of Responsibility
of Existing Lenders).

7.
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

(a)
[a Qualifying Lender;]

(b)
[not a Qualifying Lender].





 
190
 




--------------------------------------------------------------------------------




8.
This Assignment Agreement acts as notice to the COACE Agent (on behalf of each
Finance Party) and, upon delivery in accordance with clause 25.6(Copy of
Transfer Certificate or Assignment Agreement to Borrower), to the Borrower (on
behalf of each Obligor) of the assignment referred to in this Assignment
Agreement.

9.
We refer to clause [●] (Change of Senior Lender) of the Intercreditor Agreement.
In consideration of the New Lender being accepted as a Senior Lender Agreement
(and as defined in the Intercreditor Agreement) for the purposes of the
Intercreditor Agreement, the New Lender confirms that, as from the Transfer
Date, it intends to be party to the Intercreditor Agreement as a Senior Lender,
and undertakes to perform all the obligations expressed in the Intercreditor
Agreement to be assumed by a Senior Lender and agrees that it shall be bound by
all the provisions of the Intercreditor Agreement, as if it had been an original
party to the Intercreditor Agreement.

10.
The Existing Lender hereby represents that it has complied with the procedures
of clause 25.10(Right of First Refusal) of the Agreement.

11.
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

12.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

13.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.





 
191
 




--------------------------------------------------------------------------------




THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken


[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]


[Existing Lender]                        [New Lender]


By:                                By:


This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [●].


Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.


[Agent]


By:












 
192
 




--------------------------------------------------------------------------------





Schedule 6    
The Security Agent
1.
Security agent as holder of liens

(a)
In this Clause:

“Finance Party Claim” means any amount which an Obligor owes to a Finance Party
under or in connection with the Finance Documents; and
“Security Agent Claim” means any amount which an Obligor owes to the Security
Agent under this Clause.
(b)
Unless expressly provided to the contrary in any Finance Document, the Security
Agent holds:

(i)
any security created by a Security Document governed by any relevant law;

(ii)
the benefit of any Security Agent Claims; and

(iii)
any proceeds of security,

for the benefit, and as the property, of the Finance Parties.
(c)
The Security Agent will separately identify in its records the property rights
referred to in paragraph (b) above.

(d)
The Borrower must pay the Security Agent, as an independent and separate
creditor, an amount equal to each Finance Party Claim on its due date.

(e)
The Security Agent may enforce performance of any Security Agent Claim in its
own name as an independent and separate right. This includes any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in respect of any kind of insolvency proceeding.

(f)
Each Finance Party must, at the request of the Security Agent, perform any act
required in connection with the enforcement of any Security Agent Claim. This
includes joining in any proceedings as co-claimant with the Security Agent.

(g)
Unless the Security Agent fails to enforce a Security Agent Claim within a
reasonable time after its due date, a Finance Party may not take any action to
enforce the corresponding Finance Party Claim unless it is requested to do so by
the Security Agent.

(h)
The Borrower irrevocably and unconditionally waives any right it may have to
require a Finance Party to join in any proceedings as co-claimant with the
Security Agent in respect of any Security Agent Claim.

(i)
(A) Discharge by the Borrower of a Finance Party Claim will discharge the
corresponding Security Agent Claim in the same amount; and (B) Discharge by the





 
193
 




--------------------------------------------------------------------------------




Borrower of a Security Agent Claim will discharge the corresponding Finance
Party Claim in the same amount.
(j)
The aggregate amount of the Security Agent Claims will never exceed the
aggregate amount of Finance Party Claims.

(k)
(A) A defect affecting a Security Agent Claim against the Borrower will not
affect any Finance Party Claim; and (B) A defect affecting a Finance Party Claim
against the Borrower will not affect any Security Agent Claim.

(l)
If the Security Agent returns to the Borrower, whether in any kind of insolvency
proceedings or otherwise, any recovery in respect of which it has made a payment
to a Finance Party, that Finance Party must repay an amount equal to that
recovery to the Security Agent.

2.
Responsibility

(a)
The Security Agent is not liable or responsible to any other Finance Party for:

(i)
any failure in perfecting or protecting the security created by any Security
Document; or

(ii)
any other action taken or not taken by it in connection with any Security
Document,

unless caused by its gross negligence or wilful misconduct.
(b)
The Security Agent is not responsible for:

(i)
the right or title of any person in or to, or the value of, or sufficiency of
any part of the security created by the Security Documents;

(ii)
the priority of any security created by the Security Documents; or

(iii)
the existence of any other Lien affecting any asset secured under a Security
Document.

3.
Title

The Security Agent may accept, without enquiry, the title (if any) the Borrower
may have to any asset over which security is intended to be created by any
Security Document.
4.
Possession of documents

The Security Agent is not obliged to hold in its own possession any Security
Document, title deed or other document in connection with any asset over which
security is intended to be created by a Security Document. Without prejudice to
the above, the Security Agent may allow any bank providing safe custody services
or any professional adviser to the Security Agent to retain any of those
documents in its possession.




 
194
 




--------------------------------------------------------------------------------




5.
Investments

Except as otherwise provided in any Security Document, all moneys received by
the Security Agent under a Security Document may be:
(a)
invested in the name of, or under the control of, the Security Agent in any
investment for the time being authorised by any relevant law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent with the consent of the Majority Lenders; or

(b)
placed on deposit in the name of, or under the control of, the Security Agent at
any bank or institution (including any Finance Party) and on such terms as the
Security Agent may agree.

6.
Approval

Each Finance Party:
(a)
confirms its approval of each Security Document; and

(b)
authorises and directs the Security Agent (by itself or by such person(s) as it
may nominate) to enter into and enforce the Security Documents as trustee (or
agent) or as otherwise provided (and whether or not expressly in the names of
the Finance Parties) on its behalf.

7.
Conflict with security documents

If there is any conflict between this Agreement and any Security Document with
regard to instructions to, or other matters affecting, the Security Agent, this
Agreement will prevail.
8.
Release of security

(a)
If a disposal of any asset subject to security created by a Security Document is
made to a person (which is and will remain) outside the Group in the following
circumstances:

(i)
all the Lenders agree to the disposal;

(ii)
the disposal is being made at the request of the Security Agent in circumstances
where any security created by the Security Documents has become enforceable;

(iii)
the disposal is allowed by the terms of the Finance Documents and will not
result or could not reasonably be expected to result in any Default; and

(iv)
the disposal is being effected by enforcement of a Security Document, the
asset(s) being disposed of will be released from any security over it created by
a Security Document.

(b)
Any release under this Subclause will not become effective until the date of the
relevant disposal or otherwise in accordance with the consent of all the
Lenders.

(c)
If a disposal is not made, then any release relating to that disposal will have
no effect, and the obligations of the Borrower under the Finance Documents will
continue in full force and effect.





 
195
 




--------------------------------------------------------------------------------




(d)
If the Security Agent so requests pursuant to a release under this Subclause,
(at the request and expense of the Borrower) each Finance Party must enter into
any document and do all such other things which are reasonably required to
achieve that release. Each other Finance Party irrevocably authorises the
Security Agent to enter into any such document.

9.
Co-security agent

(a)
The Security Agent may appoint a separate security agent or a co-security agent
in any jurisdiction:

(i)
if the Security Agent considers that without the appointment the interests of
the Lenders under the Finance Documents might be materially and adversely
affected;

(ii)
for the purpose of complying with any law, regulation or other condition in any
jurisdiction; or

(iii)
for the purpose of obtaining or enforcing a judgment or enforcing any Finance
Document in any jurisdiction.

(b)
Any appointment under this Subclause will only be effective if the security
agent or co-security agent confirms to the Security Agent and the Borrower in
form and substance satisfactory to the Security Agent that it is bound by the
terms of this Agreement as if it were the Security Agent.

(c)
The Security Agent may remove any security agent or co-security agent appointed
by it and may appoint a new security agent or co-security agent in its place.

10.
Information

Each Finance Party and the Borrower must supply the Security Agent with any
information that the Security Agent may reasonably specify as being necessary or
desirable to enable it to perform its functions under this Clause.
11.
Perfection of security

Borrower must (at its own cost) take any action and enter into and deliver any
document which is required by the Security Agent so that a Security Document
provides for effective and perfected security in favour of any successor
Security Agent.




 
196
 




--------------------------------------------------------------------------------





Schedule 7    
Know Your Customer Requirements
The Borrower shall provide the following documents to the Agent, upon the
request of a Finance Party, in original or certified copy form:
1.
Formation Documents: original or certified copies of the certificate of
commercial registration, memorandum of association or any other equivalent
formation documents in English that have been filed with the relevant business
registry in the jurisdiction of formation of the Borrower and any other trading
names;

2.
List of Directors: a certified list of all directors of the Borrower including:

(a)
names;

(b)
nationalities;

(c)
dates of birth; and

(d)
business addresses;

3.
Passports: a certified copy of the passports of the persons signing each of the
Finance Documents for and on behalf of the Borrower;

4.
Financials: most recent annual audited financial reports (if any) and the latest
unaudited statement of accounts; and

5.
Listing: evidence that the Borrower is a listed entity.





 
197
 




--------------------------------------------------------------------------------





Schedule 8    
Form of Compliance Certificate
To:    [Agent] as Agent
From:    [Borrower]
Dated:    [●]
Dear Sirs
Globalstar Facility Agreement dated [        ] (as amended and restated from
time to time) (the “Agreement”)
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

2.
We confirm that: [Insert details of financial covenants in Clause 19 (Financial
Covenants) to be certified].

3.
We confirm that the amounts as of the date of this Compliance Certificate in
each of the Project Accounts are as follows:

(a)
the Collection Account – US$[●];

(b)
the Debt Service Account – US$[●];

(c)
the Debt Service Reserve Account – US$[●];

(d)
the Equity Proceeds Account – US$[●]; and

(e)
the Insurance Proceeds Account – US$[●].

4.
We confirm that: [insert details of any Spectrum Cash Flow and/or Spectrum Sale
proceeds].

5.
We confirm that: [insert detailed calculations for the purposes of calculating
the amounts of the cash sweeps in Clause 7 (Prepayment and Cancellation)].

6.
We confirm that: [insert detailed calculation of the Adjusted Consolidated
EBITDA Reconciliation and the reconciliation of the Excess Cash Flow].

7.
We confirm that since the date of the last Compliance Certificate no new
Subsidiaries have been created or equity interests issued other than as
disclosed in writing to the Agent.

8.
We confirm that the shareholders of record of the Borrower are as follows:
[insert list of current shareholders of record of the Borrower].

9.
We confirm that the Borrower has complied with the terms of the Accounts
Agreement.

10.
[We confirm that no Default is continuing.]* 





 
198
 




--------------------------------------------------------------------------------




Signed:
 
 
 
Director
Director
 
Of
Of
 
[Borrower]
[Borrower]







 
199
 




--------------------------------------------------------------------------------





Schedule 9    
ERISA Plans
1.
Globalstar, Inc. Savings Plan (401(k));

2.    Globalstar, Inc. Pension Plan (Retirement); and
3.    Globalstar, Inc. Comprehensive Welfare Benefits Plan document.






 
200
 




--------------------------------------------------------------------------------





Schedule 10    
Form of Confidentiality Undertaking
To:




[insert name of Potential Lender]

Re:    The Facility
Borrower:
Amount:
Agent:
 

Dear Sirs,
We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:
1.
Confidentiality Undertaking

You undertake:
(a)
to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

(b)
to use the Confidential Information only for the Permitted Purpose; and

(c)
to use all reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that Person
were also a party to it.

2.
Permitted Disclosure

We agree that you may disclose Confidential Information:
(a)
to members of the Participant Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Participant Group;

(b)
(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or





 
201
 




--------------------------------------------------------------------------------




(c)
with the prior written consent of us and the Borrower.

3.
Notification of Required or Unauthorised Disclosure

You agree (to the extent permitted by law and except where disclosure is to be
made to any competent supervisory or regulatory body during the ordinary course
of its supervisory or regulatory function over you) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.
4.
Return of Copies

If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by you and
use all reasonable endeavours to ensure that anyone to whom you have supplied
any Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that you or the recipients are required to
retain any such Confidential Information by any applicable law, rule or
regulation or by any competent judicial, governmental, supervisory or regulatory
body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2(b) above.
5.
Continuing Obligations

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date you become a party to or otherwise acquire
(by assignment, sub participation or otherwise) an interest, direct or indirect
in the Facility and (b) twelve (12) Months after you have returned all
Confidential Information supplied to you by us and destroyed or permanently
erased (to the extent technically practicable) all copies of Confidential
Information made by you (other than any such Confidential Information or copies
which have been disclosed under paragraph 2 above (other than
sub-paragraph 2(a)) or which, pursuant to paragraph 4 above, are not required to
be returned or destroyed).
6.
No Representation; Consequences of Breach, etc

You acknowledge and agree that:
(a)
neither we, nor any member of the Group nor any of our or their respective
officers, employees or advisers (each a “Relevant Person”) (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or be otherwise liable to you or any other Person in
respect to the Confidential Information or any such information; and

(b)
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
may be





 
202
 




--------------------------------------------------------------------------------




granted an injunction or specific performance for any threatened or actual
breach of the provisions of this letter by you.
7.
No Waiver; Amendments, etc

This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.
8.
Inside Information

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.
9.
Nature of Undertakings

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrower and each other member of the Group.
10.
Third Party Rights

(a)
Subject to this paragraph 10 and to paragraph 6 and paragraph 9, a person who is
not a party to this letter has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or enjoy the benefit of
any term of this letter.

(b)
The Relevant Persons may enjoy the benefit of paragraphs 6 and 9 subject to and
in accordance with this paragraph 10 and the provisions of the Third Parties
Act.

(c)
The parties to this letter do not require the consent of any Relevant Person to
rescind or vary this letter at any time.

11.
Governing Law and Jurisdiction

This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of the English courts.
12.
Definitions

In this letter (including the acknowledgement set out below) terms defined in
the Facility shall, unless the context otherwise requires, have the same meaning
and:
“Confidential Information” means any information relating to the Borrower, the
Group, and the Finance Documents, provided to you by us or any of our affiliates
or advisers, in whatever form, and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such




 
203
 




--------------------------------------------------------------------------------




information but excludes information that (a) is or becomes public knowledge
other than as a direct or indirect result of any breach of this letter or (b) is
known by you before the date the information is disclosed to you by us or any of
our affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;
“Group” means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies (as each such term is
defined in the Companies Act 1985);
“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 1985); and
“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully
…................................
To:    The Borrower and each other member of the Group
We acknowledge and agree to the above:
…................................
For and on behalf of
[Potential Lender]




 
204
 




--------------------------------------------------------------------------------





Schedule 11    
Material Contracts
1.
Radio Access Network and User Terminal Subsystem Contract between the Borrower
and Hughes, effective as of 1 May 2008.

(a)
Amendment No. 1 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 16 June 2009.

(b)
Amendment No. 2 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 28 August 2009.

(c)
Amendment No. 3 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 21 September 2009.

(d)
Amendment No. 4 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 24 March 2010.

(e)
Amendment No. 5 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 5 April 2011.

(f)
Amendment No. 6 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 4 November 2011.

(g)
Amendment No. 7 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 1 February 2012.

(h)
Amendment No. 8 to Radio Access Network and User Terminal Subsystem Contract,
effective as of 6 September 2012.

(i)
Letter Agreements for deferral of payment under the Radio Access Network and
User Terminal Subsystem Contract, dated 30 March 2011 as further amended on 14
October 2011, 30 December 2011, 30 March 2012, 26 June 2012, 27 September 2012,
20 December 2012, 26 March 2013, 28 June 2013, 7 August 2013 and 30 May 2014.

(j)
Radio Access Network and User Terminal Subsystem Contract Exhibit A, dated 6
September 2012.

(k)
Radio Access Network and User Terminal Subsystem Contract Exhibit C, dated 6
September 2012.

(l)
Amendment No. 9 to Contract between Globalstar and Hughes Network Systems LLC,
effective as of January 13, 2013.

(m)
Amendment No. 10 to Contract between Globalstar and Hughes Network Systems LLC,
effective as of 7 August 2013.

(n)
Amendment No. 11 to Contract between Globalstar and Hughes Network Systems LLC,
effective as of 17 December 2013.





 
205
 




--------------------------------------------------------------------------------




(o)
Letter Agreement regarding equity payment between Globalstar, Inc. and Hughes
Network Systems, LLC, dated as of 30 May 2014, as further amended on 3 December
2015, 7 March 2016, 14 June 2016, 21 September 2016 and 6 December 2016

(p)
Amendment No.12 to Contract between Globalstar, Inc. and Hughes Network Systems
LLC, effective as of 16 October 2014.

(q)
Amendment No.13 to Contract between Globalstar, Inc. and Hughes Network Systems
LLC, effective as of 16 July 2015.

(r)
Amendment No.14 to Contract between Globalstar, Inc. and Hughes Network Systems
LLC, effective as of 16 December 2016.

(s)
Amendment No.15 to Contract between Globalstar, Inc. and Hughes Network Systems
LLC, effective as of 1 June 2017.

2.
Core Network Purchase Agreement between the Borrower and Ericsson, dated as of
22 July 2014.

(a)
Amendment No.1 to Contract between Globalstar, Inc. and Ericsson Inc., effective
as of 2 April 2015.

(b)
Amendment No. 2 to Contract between Globalstar, Inc. and Ericsson Inc.,
effective as of 11 August 2015.

3.
Senior Indenture between the Borrower and U.S. Bank, National Association, dated
as of 15 April 2008.

(a)
First Supplemental Indenture to Senior Indenture, dated as of 15 April 2008;

(b)
Amendment to First Supplemental Indenture dated, as of 1 December 2008;

(c)
Second Supplemental Indenture to Senior Indenture, dated as of 19 June 2009;

(d)
Third Supplemental Indenture to Senior Indenture, dated as of 14 June 2011; and

(e)
Fourth Supplemental Indenture to Senior Indenture, dated as of 20 May 2013.

4.
The Finance Documents.

5.
Master Manufacturing and Supply Agreement between the Borrower and BYD (Huizhou)
Co., Ltd, effective as of 10 June 2011.

6.
Manufacturing Agreement between the Borrower and Creation Technologies Texas
LLC, effective as of 8 July 2019.

7.
Gateway Operation and Maintenance Agreement between the Borrower and Singapore
Telecommunications Limited, dated 7 May 2008.

(a)
Supplemental Agreement to the Operation and Maintenance Agreement, dated 9
September 2009.

(b)
Supplemental Agreement No.2 to the Operation and Maintenance Agreement, dated 1
September 2011.





 
206
 




--------------------------------------------------------------------------------




(c)
Supplemental Agreement No. 3 to the Operation and Maintenance Agreement, dated 6
May 2013.

(d)
Supplemental Agreement No. 4 to the Operation and Maintenance Agreement, dated
23 September 2013.

(e)
Supplemental Agreement No. 5 to the Operation and Maintenance Agreement, dated
24 January 2014.

(f)
Supplemental Agreement No. 6 to the Operation and Maintenance Agreement, dated 1
April 2014.

(g)
Supplemental Agreement No. 7 to the Operation and Maintenance Agreement, dated 1
July 2014.

(h)
Supplemental Agreement No. 8 to the Operation and Maintenance Agreement, dated
16 December 2014.

(i)
Supplemental Agreement No. 9 to the Operation and Maintenance Agreement, dated
10 May 2015.

(j)
Supplemental Agreement No. 10 to the Operation and Maintenance Agreement, dated
1 August 2016.

(k)
Supplemental Agreement No. 11 to the Operation and Maintenance Agreement, dated
1 February 2019.

8.
Settlement Agreement between the Borrower, Thales Alenia Space France, Thermo
Funding Company, dated 24 June 2012.

9.
Lease Agreement between the Borrower and Thermo Covington, LLC, dated 1 February
2019.

10.
Guaranty Agreement to the Senior Indenture and Fourth Supplemental Indenture
between the Borrower, certain subsidiaries of the Borrower, and U.S. Bank
National Association dated 27 December 2013.

11.
First Lien Facility Agreement.

12.
Thermo Loan Agreement.





 
207
 




--------------------------------------------------------------------------------





Schedule 12    
Labour and Collective Bargaining Agreements
A labour and collective bargaining agreement dated 1 May 2019 and entered in
between Sinttel/RJ (Sindicato dos Trabalhadores em Empresas de Telecomunicações,
Transmissão de Dados e Correio Eletrônico, Telefonia Móvel Celular, Serviços
Troncalizados de Comunicação, Rádiochamadas, Telemarketing, Projeto, Construção,
Instalação e Operação de Mesas Telefônicas no Estado do Rio de Janeiro) and
Globalstar do Brasil Ltda.




 
208
 




--------------------------------------------------------------------------------





Schedule 13    
Financial Indebtedness and Guarantee Obligations
1.
Open end promissory note in the maximum principal amount of US$10,000,000, dated
23 March 2006 from Globalstar Canada Satellite Co. to Globalstar de Venezuela,
C.A., having a balance outstanding of US$4,700,868.93 as of 30 September 2019
(provided, that, notwithstanding anything to the contrary contained in Section
21.1(d) of the Agreement, in no event shall the aggregate outstanding balance
under this item 1 exceed the Foreign Investment Limitation (calculated without
regard to paragraph (b) of the definition of Foreign Investment Limitation) as
of any date of determination).

2.
Open end line of credit promissory note in the maximum principal amount of
US$50,000,000, dated 30 June 2007 and amended 31 December 2008 from Globalstar
Canada Satellite Co. to the Borrower, having a balance outstanding of US$0 as of
30 September 2019 (provided, that, notwithstanding anything to the contrary
contained in Section 21.1(d) of the Agreement, in no event shall the aggregate
outstanding balance under this item 2 exceed the Foreign Investment Limitation
(calculated without regard to paragraph (b) of the definition of Foreign
Investment Limitation) as of any date of determination).

3.
Fourth Supplemental Indenture and the 8% New Notes (in each case, subject to the
terms set forth in Clause 21.1(l) (Negative Undertakings)).

4.
First Lien Facility Agreement (subject to the terms set forth in Clause 21.1(n)
(Negative Undertakings)).

5.
Thermo Loan Agreement.





 
209
 




--------------------------------------------------------------------------------





Schedule 14    
Communication Licences
Licenses and Authorizations Regulated by the Federal Communications Commission
Held by Globalstar, Inc. and its Subsidiaries
Active as of October, 2019




 
210
 




--------------------------------------------------------------------------------




Licensee (Holder)
Call Sign
Expiration Date
Description and Authorizing Order(s) and/or File Number(s)
Globalstar Licensee LLC
S2115
10/04/2024
NGSO Satellite Authorization:
Authority to Construct, Launch, and Operate Globalstar, a Low Earth Orbit
Satellite System to Provide Mobile Satellite Services in the Big LEO Band at
1610-1618.725 MHz (“Lower Big LEO band,” for uplink operations) and 2483.5-2500
MHz (“Upper Big LEO band,” for downlink operations), per Order and
Authorization, 10 FCC Rcd 2333 (IB 1995) (DA 95-128), and Second Order on
Reconsideration, 22 FCC Rcd 19733 (2007) (FCC 07-194) (see also File Nos.
SAT-A/O-19910603-00010, formerly 19-DSS-0-91(48); SAT- SAT-ASG-20060724-00078).


Authority to operate space stations using transmitting frequencies for feeder
downlinks at 6875-7055 MHz and for reception of feeder uplinks at 5091-5250 MHz,
per Order and Authorization, 11 FCC Rcd 16410 (IB 1996) (DA 98-1924).


License term for first-generation U.S.-licensed space stations extended to
Oct. 4, 2024 by File No. SAT-MOD-20130314-00030 (granted Sept. 18, 2014); see
Public Notice, Report No. SAT-01042 (DA 14-1355) (IB 2014).


Authority to operate Globalstar’s second-generation NGSO MSS satellites licensed
through the Republic of France (Globalstar 2.0, ITU Name HIBLEO-X) within the
United States granted under File Nos. SAT-MOD-20080904-000165 and
SAT-AMD-20091221-00147, per Order, 26 FCC Rcd 3948 (IB 2011) (DA 11-520).


Modification of Globalstar’s Ancillary Terrestrial Component (ATC) of its
Mobile-Satellite Service (MSS) system operating in the Big LEO S-band, using
Globalstar's licensed spectrum at 2483.5-2495 MHz to deploy a terrestrial
low-power broadband network, enabled by Report and Order, 31 FCC Rcd 13801
(2016) (FCC 16-181); see also modification applications, File Nos.
SAT-MOD-20170411-00061 and SES-MOD-20170412-00422, (granted August 2017); see
Public Notice, DA 17-756, at 1 (Aug. 11, 2017); Public Notice, Report No.
SES-01982, at 5-7 (Aug. 16, 2017); Notice of Minor Modification, File No.
SAT-MOD-20171020-00141 (accepted Oct. 31, 2017); Public Notice, Report No.
SAT-02190, at 2 (Dec. 15, 2017).





 
211
 




--------------------------------------------------------------------------------




GUSA Licensee LLC
E970381
10/04/2024
Mobile Earth Terminals – Blanket License  
Authority for mobile satellite service handsets / mobile earth terminals within
1610 – 1618.7250 MHz and 2483.5 – 2500 MHz – File No. SES-MOD-20160412-00344
granted July 5, 2016; see Public Notice, Report No. SES-01865. See also MSS
Ancillary Terrestrial Component (ATC) Leasing Licence, granted Oct. 31, 2008.
GUSA Licensee LLC
E000342
03/22/2026
Fixed Earth Station – Site ID: CLFN-2 (Clifton, TX)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20091221-01608 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GUSA Licensee LLC
E000343
03/22/2026
Fixed Earth Station – Site ID: CLFN-3 (Clifton, TX)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20091221-01609 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GUSA Licensee LLC
E000344
03/22/2026
Fixed Earth Station – Site ID: CLFN-4 (Clifton, TX)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20091221-01610 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GUSA Licensee LLC
E000345
03/22/2026
Fixed Earth Station – Site ID: CLFN-5 (Clifton, TX)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20091221-01611 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GUSA Licensee LLC
E030266
10/14/2025
Fixed Earth Station – Site ID: CLFN-IOT (Clifton, TX)
Authority within 1610-1618.725 MHz and 2483.5-2500 MHz – File No.
SES-MOD-20120308-00251 granted May 7, 2012; see Public Notice, Report No.
SES-01448.
GUSA Licensee LLC
E050097
01/04/2022
Fixed Earth Station – Site ID: SBRG-1 (Sebring, FL)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01412 granted June 6, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.
GUSA Licensee LLC
E050098
01/04/2022
Fixed Earth Station – Site ID: SBRG-2 (Sebring, FL)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01411 granted June 7, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.
GUSA Licensee LLC
E050099
01/04/2022
Fixed Earth Station – Site ID: SBRG-3 (Sebring, FL)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01410 granted June 7, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.





 
212
 




--------------------------------------------------------------------------------




GUSA Licensee LLC
E050100
01/04/2022
Fixed Earth Station – Site ID: SBRG-4 (Sebring, FL)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01409 granted June 7, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.
GUSA Licensee LLC
E050345
01/04/2022
Fixed Earth Station – Site ID: WSLA-3 (Wasilla, AK)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01413 granted June 7, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.
GUSA Licensee LLC
E050346
01/04/2022
Fixed Earth Station – Site ID: 1 (Wasilla, AK)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01414 granted June 7, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.
GUSA Licensee LLC
E050347
01/04/2022
Fixed Earth Station – Site ID: WSLA-1 (Wasilla, AK)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20101108-01415 granted June 7, 2011; see Public Notices, Report Nos.
SES-01354 and SES-01405.
GUSA Licensee LLC
E970199


02/27/2023
Fixed Earth Station – Site ID: CLFN-1 (Clifton, TX)
Authority within 5091-5250 MHz and 6875-7055 MHz –
File No. SES-MOD-20170112-00029 granted Feb. 7, 2017; see Public Notice, Report
No. SES-01927.
GCL Licensee LLC
E050237
10/17/2020
Fixed Earth Station – Site ID: LPMA-4 (Cabo Rojo, PR)
Authority within 5091-5250 MHz and 6875-7055 MHz – File No.
SES-MFS-20091221-01606 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GCL Licensee LLC
E990335
06/23/2025
Fixed Earth Station – Site ID: LPMA-3 (Cabo Rojo, PR)
Authority within 5091-5250 MHz and 5875-7055 MHz – File No.
SES-MFS-20091221-01605 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GCL Licensee LLC
E990336
06/23/2025
Fixed Earth Station – Site ID: LPMA-2 (Cabo Rojo, PR)
Authority within 5091-5250 MHz and 6900-7055 MHz – File No.
SES-MFS-20091221-01604 granted March 18, 2011; see Order, 26 FCC Rcd 3948 (2011)
(DA 11-520).
GCL Licensee LLC
E990337
06/23/2025
Fixed Earth Station – Site ID: LPMA-1 (Cabo Rojo, PR)
Authority within 5091-5250 MHz and 6900-7055 MHz – File No.
SES-MOD-20170112-00030 granted Feb. 7, 2017; see Public Notice, Report No.
SES-01927.





 
213
 




--------------------------------------------------------------------------------




Globalstar, Inc.
WH2XNQ
01/01/2020
Experimental License – Mobile and Fixed Base Stations – Locations: San Mateo,
CA; Washington, DC (two sites); Herndon, VA; New York, NY; Chicago, IL.
Authority in 2484 MHz – File No. 0501-EX-RR-2015 granted Nov. 10, 2015
(effective Jan. 1, 2016).
Globalstar, Inc.
WJ2XYD
10/01/2019
Experimental License – Mobile – Location: Non-geostationary. Authority in
2483.5-2500 MHz – File No. 0523-EX-CN-2017 granted Oct. 24, 2017.
Globalstar, Inc.
WJ2XLN
05/01/2020
Experimental License – Mobile – Location: Non-geostationary space station.
Authority in 2483.5-2495 MHz – File No. 0595-EX-CN-2017 granted Apr. 26, 2018.
Globalstar, Inc.
WJ2XLL
05/01/2020
Experimental License – Mobile – Location: Globalstar LEO. Authority in
2483.5-2495 MHz – File No. 0941-EX-CN-2017 granted Apr. 26, 2018.
Globalstar, Inc.
WJ2XLM
05/01/2020
Experimental License – Mobile – Location: Globalstar LEO, non-GEO. Authority in
2483.5-2495 MHz – File No. 0014-EX-CN-2018 granted Apr. 26, 2018.
Globalstar, Inc.
WJ2XJC
03/01/2020
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2495 MHz – File No. 0017-EX-CN-2018 granted Mar. 12, 2018.
Globalstar, Inc.
WJ2XJD
03/01/2020
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2500 MHz – File No. 0095-EX-CN-2018 granted Mar. 12, 2018.
Globalstar, Inc.
WJ2XOR


07/01/2020
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2495 MHz – File No. 0305-EX-CN-2018 granted June 28, 2018.
Globalstar, Inc.
WJ2XZE
02/01/2021
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2495 MHz – File No. 0400-EX-CN-2018 granted Feb. 12, 2019.
Globalstar, Inc.
WJ2XTR
10/01/2020
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2500 MHz – File No. 0578-EX-CN-2018 granted Oct. 2, 2018.
Globalstar, Inc.
WJ2XSB
09/01/2020
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2500 MHz – File No. 0579-EX-CN-2018 granted Sept. 13, 2018.
Globalstar, Inc.
WJ2XVX
11/01/2019
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2500 MHz – File No. 0783-EX-CN-2018 granted Nov. 7, 2018.
Globalstar, Inc.
WK2XFU
05/01/2020
Experimental License – Mobile – Location: Globalstar, FCC Reg HIBLEO-4.
Authority in 2483.5-2500 MHz – File No. 0192-EX-CN-2019 granted May 13, 2019.





 
214
 




--------------------------------------------------------------------------------




Globalstar USA, LLC
ITC-214-19990728-00484
None
International Section 214 Authorization – Global Facilities Based and Resale
Service – see Public Notice, Report No. TEL-00131 (DA 99-1782); Public Notice,
DA 04-628.
Globalstar USA, LLC
ITC-214-19991229-00795
None
International Section 214 Authorization – Global Facilities Based and Resale
Service – see Public Notice, Report No. TEL-00191 (DA 00-361); Public Notice, DA
04-628.
Globalstar USA, LLC
ITC-214-20000615-00356
None
International Section 214 Authorization – Global Facilities Based and Resale
Service – see Public Notice, Report No. TEL-00261 (DA 00-1614); Public Notice,
DA 04-628.







 
215
 




--------------------------------------------------------------------------------






Other Licenses and Authorizations
Held by Globalstar, Inc. and its Subsidiaries
Active as of October, 2019




 
216
 




--------------------------------------------------------------------------------




Licensee Holder
Call Sign/Lic #
Expiration Date
Description
Globalstar Canada Satellite Co.
File # 8190-G37-201504978
June 30, 2025
Renewed every 10-year
Licence for the provision of basic international telecommunications service
traffic between Canada and another country


Conditions:
1. The licensee shall not engage in anti-competitive conduct in relation to the
provision of an international telecommunications service or services. For the
purposes of this condition, anti-competitive conduct includes entering into or
continuing to participate in an agreement or an arrangement that has or is
likely to have the effect of preventing or lessening competition unduly in
Canada, or otherwise providing telecommunications services in a manner that has
or is likely to have the effect of preventing or lessening competition unduly in
Canada. The licensee shall file with the Commission, should it become necessary
to investigate whether or not the licensee is engaging in practices having an
anti-competitive effect in Canada, any information that the Commission may deem
necessary.
2. The licensee shall comply with the requirements set out in Changes to the
contribution regime, Decision CRTC 2000-745, 30 November 2000, as amended by
Changes to the annual contribution reporting requirements, Decision CRTC
2002-35, May 31, 2002, and as amended from time to time by the Commission.
3. The licensee shall keep current the information required by the Commission in
the application (affidavit) form for the issuance or renewal of basic
international telecommunications licences, as amended from time to time by the
Commission. The licensee shall file with the Commission particulars of any
change to such information within 30 days of the licensee becoming aware of the
change in question.
4. The licensee shall file with the Commission any information required to be
filed, in such form as may be prescribed by the Commission. For example, the
licensee shall comply with the telecommunications industry data collection
process requirements set out in Telecom Circular CRTC 2003-1 and Telecom
Circular CRTC 2005-4, as amended from time to time by the Commission.
(Licence and Conditions attached)





 
217
 




--------------------------------------------------------------------------------




Globalstar Canada Satellite Co.
Spectrum Licence
# 010797205-001
March 31, 2020
Annual Renewal
Spectrum licence granting Globalstar Canada Satellite Co. (Globalstar) authority
to use the following bands of radio frequencies to provide mobile satellite
services to Globalstar’s subscriber earth stations in Canada via the Globalstar
constellation of satellites.
Frequency Bands (Uplink 1610 – 1618.725 MHz); (Downlink 2483.5 – 2500 MHz)
Spectrum 8.7250 MHz/16.5000 MHz


Operational Frequency Requirements: Service link operations will be restricted
to the 1610-1618.25 MHz and 2483.5 – 2500 MHz frequency bands. Globalstar is
required to share the use of this spectrum in Canada with any other party
licensed by ISED to use the same spectrum in the provision of mobile satellite
services.


(Licence and conditions attached)


Globalstar Canada Satellite Co.
CG715
Lic # 010001163-001
March 31, 2020
Annual renewal
Radio Licence for the Smiths Falls Gateway
(Licence and conditions attached)
Globalstar Canada Satellite Co.
CG606
Lic#010000201-001
March 31, 2020
Radio licence for the High River Gateway
(Licence and conditions attached)
Globalstar Licensee LLC and Globalstar do Brasil Holdings Ltda (as its
representative)


 
09/30/2024


Authority to operate Globalstar satellite system at Brazilian territory – Anatel
Act 10303 – July 12th, 2017


Globalstar do Brasil
 
None
Authority to explore the Mobile Service Global Satellite Non-Geostationary at
Brazilian territory – Anatel Act 4849 – September 24th, 1999
Globalstar do Brasil
 
09/05/2033
Presidente Prudente Gateway, number 1006015202.
SATELLITE OPERATION AND ACCESS STATIONS


Globalstar do Brasil
 
09/05/2033
Manaus gateway, number 1006029130.
SATELLITE OPERATION AND ACCESS STATIONS


Globalstar do Brasil
 
09/05/2033
Petrolina gateway, number 1006102210.
SATELLITE OPERATION AND ACCESS STATIONS









 
218
 




--------------------------------------------------------------------------------





Schedule 15    
Satellites
Orbital Plane
In-Plane Slot Location
Satellite Flight Model Number
Transponder Frequency
Satellite Status as of November 5, 2019
A
1
M092
See Transponder Frequency Table
Operational in-orbit
A
2
M073
Operational in-orbit
A
3
M077
Operational in-orbit
B
1
M079
Operational in-orbit
B
2
M076
Operational in-orbit
B
3
M074
Operational in-orbit
C
1
M075
Operational in-orbit
C
2
M089
Operational in-orbit
C
3
M094
Operational in-orbit
D
1
M085
Operational in-orbit
D
2
M096
Operational in-orbit
D
3
M081
Operational in-orbit
E
1
M097
Operational in-orbit
E
2
M093
Operational in-orbit
E
3
M091
Operational in-orbit
F
1
M095
Operational in-orbit
F
2
M078
Operational in-orbit
F
3
M088
Operational in-orbit
G
1
M086
Operational in-orbit
G
2
M090
Operational in-orbit
G
3
M082
Operational in-orbit
H
1
M083
Operational in-orbit
H
2
M084
Operational in-orbit
H
3
M080
Operational in-orbit
B
Spare
M070
Operational in-orbit
C
Spare
M069
Operational in-orbit
C
Spare
M071
Operational in-orbit
D
Spare
M065
Operational in-orbit
E
Spare
M072
Operational in-orbit
G
Spare
M066
Operational in-orbit







 
219
 




--------------------------------------------------------------------------------




 
In-Plane Slot
Satellite Flight
Satellite Status as of
Orbital Plane
Location
Model Number
5-Nov-19
A
1
92
In-service
 
2
73
In-service
 
3
77
In-service
B
1
79
In-service
 
2
76
In-service
 
3
74
In-service
C
1
75
In-service
 
2
89
In-service
 
3
94
In-service
D
1
85
In-service
 
2
96
In-service
 
3
81
In-service
E
1
97
In-service
 
2
93
In-service
 
3
91
In-service
F
1
95
In-service
 
2
78
In-service
 
3
88
In-service
G
1
86
In-service
 
2
90
In-service
 
3
82
In-service
H
1
83
In-service
 
2
84
In-service
 
3
80
In-service
S
 
 
 
 
1
70
In-service
 
2
69
In-service
 
3
71
In-service
 
4
65
In-service
 
5
72
In-service
 
6
66
In-service







 
220
 




--------------------------------------------------------------------------------




Transponder Frequency Table
(all frequencies in MHz)
 
Forward Link
C-Band Uplink
S-Band Downlink
low limit
center
high limit
low limit
center
high limit
1
5096.9600
5105.2100
5113.4600
2483.5000
2491.7500
2500.0000
2
5116.3400
5124.5900
5132.8400
3
5135.7200
5143.9700
5152.2200
4
5155.1000
5163.3500
5171.6000
5
5174.4800
5182.7300
5190.9800
6
5193.8600
5202.1100
5210.3600
7
5213.2400
5221.4900
5229.7400
8
5232.6200
5240.8700
5249.1200
 
 
 
 
 
 
 
 
Command Frequency
 
 
 
 
5091.0000
5091.5000
5092.0000
 
 
 
 
 
 
 
 
 
 
 






 
 
 
 
 
 
Return Link
L-Band Uplink
C-Band Downlink
low limit
center
high limit
low limit
center
high limit
1
1610.0000
1618.2500
1626.5000
6900.7400
6908.9900
6917.2400
2
6920.1200
6928.3700
6936.6200
3
6939.5000
6947.7500
6956.0000
4
6958.8800
6967.1300
6975.3800
5
6978.2600
6986.5100
6994.7600
6
6997.6400
7005.8900
7014.1400
7
7017.0200
7025.2700
7033.5200
8
7036.4000
7044.6500
7052.9000
 
 
 
 
 
 
 
 
 
 
 
Telemetry Frequency
 
 
 
 
6875.9000
6877.5000
6879.1000











 
221
 




--------------------------------------------------------------------------------





Schedule 16    
Existing Liens
1.
Liens on a first ranking basis pursuant to the First Lien Security Documents.

2.
Delaware - UCC-1 Financing Statements to name BNP Paribas, as agent, as secured
party filed 18 June 2009:

(a)
Globalstar, Inc., 91950739;

(b)
Globalstar USA, LLC, 91951547;

(c)
Globalstar C, LLC, 91950895;

(d)
Globalstar Leasing LLC, 91953501;

(e)
Globalstar Security Services, LLC, 91951836;

(f)
ATSS Canada, Inc., 91951976;

(g)
GSSI, LLC, 91951281;

(h)
Globalstar Licensee LLC, 91953584;

(i)
GUSA Licensee LLC, 91951059;

(j)
GCL Licensee LLC, 91951158; and

(k)
Globalstar Brazil Holdings, L.P., 91951695.

3.
Colorado Secretary of State UCC-1 Financing Statement 2009F052197 filed against
Spot LLC, with BNP Paribas as agent, 18 June 2009.

4.
Form 3C Personal Property Security Registrations filed against the Borrower and
Subsidiary Guarantors in favour of the administrative agent with the Ontario,
Canada Ministry of Consumer and Business Services on 17 January 2008:

(a)
Globalstar, Inc. <625298679;

(b)
Globalstar USA, LLC <625298661;

(c)
Globalstar C, LLC <625298607;

(d)
Globalstar Leasing LLC <625298598;

(e)
Globalstar Security Services, LLC <625298625;

(f)
ATSS Canada, Inc. <625298643; and

(g)
GSSI, LLC <625298634.

5.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
Broadband Services Inc., with BNP Paribas as agent filed June 25, 2012,
22445536.





 
222
 




--------------------------------------------------------------------------------




6.
Louisiana Secretary of State UCC-1 Financing Statement filed against Globalstar
Media, L.L.C., with BNP Paribas as agent filed 25 June 2012, 52-64212.

7.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
International, LLC, with BNP Paribas as agent filed June 4, 2019, 20193840423.

8.
Delaware Secretary of State UCC-1 Financing Statement filed against Globalstar
Holding US, LLC, with BNP Paribas as agent filed June 4, 2019, 20193840647.

9.
United States Patent and Trademark Office filings against the Borrower's
Patents.

10.
United States Patent and Trademark Office filings against the Borrower's
Trademarks.

11.
Regarding the Clifton, Texas real property:

(a)
Deed of Trust, Security Agreement, Assignment of Leases, Rents and Profits,
Financing Statement and Fixture Filing granted by Globalstar USA, LLC to BNP
Paribas regarding Clifton, Texas real property dated as of 9 July 2009 and
recorded on 28 July 2009 as Instrument No. 2009-00002393 with the County Clerk
of Bosque County, Texas, as amended on or about the date hereof by that certain
Modification of Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing;

(b)
mineral reservation as set forth in the deed dated 10 June 1954 and recorded in
volume 172, page 298 of the Deed Records of Bosque County, Texas;

(c)
the following oil and gas leases as recorded in the Deed Records of Bosque
County, Texas: volume 16, page 439; volume 134, page 301; volume 14, page 370;
volume 134, page 369; and

(d)
items shown on the survey prepared by David Lane, RPLS #5233 dated 14 August
2006.

12.
Regarding Wasilla, Alaska real property:

(a)
Deed of Trust, Security Agreement, Assignment of Leases, Rents and Profits,
Financing Statement and Fixture Filing granted by Globalstar USA, LLC to BNP
Paribas regarding Wasilla, Alaska real property dated as of 9 July 2009 and
recorded on 29 July 2009 as Instrument No. 2009-016786-0 in Palmer Recording
District, Alaska, as amended on or about the date hereof by that certain
Modification of Deed of Trust, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing;

(b)
reservations or exceptions in patents or in acts authorizing the issuance
thereof, recorded 1 April 1963 at Book 45, page 284, Palmer Recording District,
Alaska;

(c)
items shown on the plats of Discovery Hill Subdivision filed under Plat Number
2003-46 and Plat Number 98-134, Palmer Recording District, Alaska;

(d)
items shown on the As-Built Survey prepared by John Shadrach, PLS dated 18
August 2005;





 
223
 




--------------------------------------------------------------------------------




(e)
Right of Way Easements granted to Matanuska Electric Association, Inc. recorded
in Book 29, Page 86; Book 325, Page 353; Book 913, Page 542; as Serial Number
2005-029959-0, each in Palmer Recording District, Alaska; and

(f)
Easement in favor of Enstar Natural Gas Company, recorded in Book 944, Page 145,
Palmer Recording District, Alaska.

13.
Lien in favor of NFS Leasing Inc. and Peoples United Bank with Globalstar, Inc.
listed as debtor, for all equipment and peripherals leased by Globalstar, Inc.
under that certain Master Lease # 2015-413, as described in the UCC-1 filed on
19 February 2016 with the Delaware Department of State (Initial Filing No. 2016
1015922).

14.
Lien in favor of Electro Rent Corporation with Globalstar, Inc. listed as
debtor, for a signal and spectrum analyzer, Asset #1734309D, Serial #103743, as
described in the UCC-1 filed on 2 July 2018 with the Delaware Department of
State (Initial Filing No. 2018 4523722).

15.
Lien in favor of Dell Financial Services L.L.C. with Globalstar, Inc. listed as
debtor, for all computer equipment and peripherals and other equipment financed
under the Payment Plan Agreement entered into between Globalstar, Inc. and Dell
Financial Services L.L.C., as described in the UCC-1 filed on 13 April 2017 with
the Caddo Clerk of Court (09-1327337).

16.
Lien in favor of Dell Financial Services L.L.C. with Globalstar, Inc. listed as
debtor, for all computer equipment and peripherals and other equipment financed
under the Payment Plan Agreement entered into between Globalstar, Inc. and Dell
Financial Services L.L.C., as described in the UCC-1 filed on 15 February 2017
with the Caddo Clerk of Court (09-1321841).

17.
Lien in favor of Toyota Industries Commercial Finance, Inc. with Globalstar,
Inc. listed as debtor, for one Toyota Forklift, Model #8BWS10, Serial #11586, as
described in the UCC-1 filed on 25 February 2019 with the Caddo Clerk of Court
(09-1387856).

18.
Lien in favor of Cisco Systems Capital Corporation with Globalstar USA, LLC
listed as debtor, for all right, title, and interest in and to, among other
things, the equipment subject to that Agreement to Lease Equipment No.
12020-MM001-0 entered into between Cisco Systems Capital Corporation and
Globalstar USA, LLC, as described in the UCC-1 filed on 2 September 2015 with
the Delaware Department of State (Initial Filing No. 2015 3856514).









 
224
 




--------------------------------------------------------------------------------





Schedule 17    
Key Performance Indicators
North America
Key Performance Indicators
Quarter Ended
Subscribers (by product line)
 
Gross Additions (by product line)
 
Net Additions (by product line)
 
Churn (by product line)
 
ARPU (by product line)
 
Minutes of Use
 



Rest of the World
Key Performance Indicators
Quarter Ended
Subscribers (by product line)
 
Gross Additions (by product line)
 
Net Additions (by product line)
 
Churn (by product line)
 
ARPU (by product line)
 
Minutes of Use
 







 
225
 




--------------------------------------------------------------------------------





Schedule 18    
Transactions with Affiliates
1.
Transactions with Thermo

(a)
Settlement Agreement with Thermo and Other Shareholders

(i)
On 14 December 2018, the Borrower, Thermo and other unaffiliated shareholders
entered a stipulation and agreement of settlement, compromise and release of
stockholder derivative action to settle all claims asserted against all
defendants in the shareholder action filed on 25 September 2018. On September 5,
2019, the Court approved the Settlement Agreement and awarded to the Plaintiffs'
attorneys a fee of $4,500,000, inclusive of expenses

(b)
General & Administrative & Non-cash expenses

(i)
Certain general and administrative expenses are incurred by Thermo on behalf of
the Borrower. These expenses, which include non-cash expenses, relate to
services provided by certain executive officers of Thermo and expenses incurred
by Thermo on behalf of the Borrower which are charged to the Borrower. The
expenses charged are based on actual amounts (with no markup) incurred by Thermo
or upon allocated employee time.

(c)
The “Finance Documents” under the First Lien Facility Agreement as in effect on
the Closing Date.

(d)
The Thermo Loan Agreement.

2.
Thermo Covington, LLC

(a)
On 1 February 2019, the Borrower entered into a Lease Agreement for provision of
its headquarters with Thermo Covington, LLC with an annual rent payment of
$1,400,000 subject to annual increases not exceeding 2.5%.





 
226
 




--------------------------------------------------------------------------------





Schedule 19    
Existing Loans, Investments and Advances
1.
Open end line of credit promissory note in the maximum principal amount of
US$50,000,000, dated 30 June 2007 and amended December 31, 2008 from Globalstar
Canada Satellite Co. to the Borrower, having a balance outstanding of $0 as of
30 September 2019 (provided, that, notwithstanding anything to the contrary
contained in Section 21.3(a)(iii) of the Agreement, in no event shall the
aggregate outstanding balance under this item 1 exceed the Foreign Investment
Limitation (calculated without regard to paragraph (b) of the definition of
Foreign Investment Limitation) as of any date of determination).

2.
Open end promissory note in the maximum principal amount of US$10,000,000 dated
23 March 2006 from Globalstar Canada Satellite Co. to Globalstar de Venezuela,
C.A., having a balance outstanding of US$4,700,868.93 as of 30 September 2019
(provided, that, notwithstanding anything to the contrary contained in Section
21.3(a)(iii) of the Agreement, in no event shall the aggregate outstanding
balance under this item 2 exceed the Foreign Investment Limitation (calculated
without regard to paragraph (b) of the definition of Foreign Investment
Limitation) as of any date of determination).

3.
As of the Fourth Effective Date, the Borrower owned 225,000,000 ordinary shares
of Globaltouch (West Africa) Limited pursuant to a Share Purchase Agreement
between the Borrower and Globaltouch (West Africa) Limited dated 16 October
2007.

4.
Joint Venture Agreement, dated as of 21 January 2010, by and between the
Borrower and Arion Communications Co., pursuant to which the Borrower has
advanced a total of US$1,457,381 to Globalstar Asia Pacific.

5.
On 7 April 2011, the Borrower purchased 1,000,000 Series B Convertible Preferred
Stock and 250,000 warrants of TRAFFICCAST INTERNATIONAL, INC. at an Aggregate
Purchase Price of US$500,000.

6.
On 23 March 2015, the Borrower entered into an agreement with CROC 684
(Proprietary) Limited T/A BBI Wireless @ Home. The Borrower retains a 74%
economic interest and CROC 684 (Proprietary) Limited T/A BBI Wireless @ Home
holds the remaining 26%. Operations are conducted through the entity The World’s
End Proprietary Limited, which is a subsidiary of the Borrower’s parent company,
Globalstar Inc. As of 30 September 2019, the initial shareholder loan from CROC
684 (Proprietary) Limited T/A BBI Wireless @ Home to The World’s End has a
balance of $104,000 and the loan from Globalstar, Inc. to the World’s End has a
balance of $296,000.

7.
On 16 April 2014 and 25 June 2014, the Borrower (as lender) entered into
separate Loan Agreements in the maximum aggregate principal amount of US$575,000
with VehSmart (as borrower), a simplex VAR providing a tracking solution for the
Ministry of Agriculture and Fishing in Ecuador. These loans are secured by all
inventory held at VehSmart.

8.
Acquisition of capital stock of Yippy, Inc. (“Yippy”), pursuant to a Stock
Issuance Agreement, dated 15 December 2015, between the Borrower and Yippy,
which, among other things, provides





 
227
 




--------------------------------------------------------------------------------




Yippy access to the Borrower’s network to sell certain Yippy services. In lieu
of cash consideration, as consideration for such access, the Borrower received
19.99% of Yippy’s total outstanding shares of capital stock with certain
anti-dilutive protections.










 
228
 




--------------------------------------------------------------------------------





Schedule 20    
Incentive Plan
1.
Third Amended and Restated Globalstar 2006 Equity Incentive Plan. The Borrower’s
2006 Equity Incentive Plan (the “Equity Plan”) is a broad based, long-term
retention programme intended to attract and retain talented employees and align
stockholder and employee interests. The Equity Plan was originally approved by
the Board of Directors and the holders of a majority of our outstanding common
stock on 12 July 2006 and became effective upon the registration of our common
stock under the Securities Act of 1933 on 1 November 2006. The Plan was amended
and restated at the 2008 Annual Meeting of Stockholders and further amended and
restated at each of the 2016 and 2018 Annual Meetings of Stockholders. The
number of shares of the Borrower’s common stock authorized for issuance under
the Equity Plan is subject to yearly increases each 1 January equal to the
lesser of a) two percent of the number of shares of the Borrower’s common stock
issued and outstanding on the immediately preceding 31 December or b) such other
amount determined by the Borrower’s Board of Directors. As of 30 September 2019,
83,200,000 shares of the Borrower’s common stock were authorized under the
Equity Plan.

2.
Globalstar Key Employee Bonus Plans. The Borrower has an annual bonus plan
designed to reward designated key employees' efforts to exceed the Borrower's
financial performance goals for the designated calendar year (“Plan Year”). The
bonus pool available for distribution is determined based on the Borrower's
adjusted EBITDA performance during the Plan Year. The bonus may be paid in cash
or the Borrower's common stock, as determined by the Compensation Committee.

3.
Letter Agreement with Barbee Ponder and David Milla, dated 27 November 2018. Mr.
Ponder and Mr. Milla have a letter agreement in connection with obtaining
certain international spectrum authorities. They will each receive restricted
stock awards or cash for each license obtained.

4.
Letter Agreement with David Kagan dated 4 September 2018. In 2018, Mr. Kagan was
granted 3,000,000 restricted stock awards of which 1,250,000 have a graded
vesting schedule whereby ten percent of the awards vest on the first anniversary
of the grant date, fifteen percent vest on the second anniversary of the grant
date, twenty-five percent vest on the third anniversary of the grant date and
the remaining fifty percent vest on the fourth anniversary of the grant date;
these equity awards are designed to recognize performance and encourage
retention. The remaining 1,750,000 have vesting conditions that are contingent
upon his achievement of certain performance milestones.

5.
Letter Agreement with Jim Kilfeather dated 26 September 2018. Mr. Kilfeather has
a letter agreement, which states that he will receive restricted stock awards in
connection with reaching certain performance milestones.





 
229
 




--------------------------------------------------------------------------------





Schedule 21    
Group Structure Chart


Please see attached



gsatsecondlienfacilit_image1.gif [gsatsecondlienfacilit_image1.gif]




 
230
 




--------------------------------------------------------------------------------




Schedule 22    
Disclosures
1.
Clause 17.35    Tax Returns and Payments

Tax Returns and Payments. The Borrower operates in various U.S. and foreign tax
jurisdictions. The process of determining its anticipated tax liabilities
involves many calculations and estimates which are inherently complex. The
Borrower believes that it has complied in all material respects with its
obligations to pay taxes in these jurisdictions. However, its position is
subject to review and possible challenge by the taxing authorities of these
jurisdictions. If the applicable taxing authorities were to challenge
successfully its current tax positions, or if there were changes in the manner
in which the Borrower conducts its activities, the Borrower could become subject
to material unanticipated tax liabilities. It may also become subject to
additional tax liabilities as a result of changes in tax laws, which could in
certain circumstances have a retroactive effect.


(i)
The Canada Revenue Agency (CRA) is currently auditing the income tax returns of
the Borrower’s Canadian subsidiary for the years ended October 31, 2015 and
2016. The Borrower is in the process of collecting information and responding to
questions from the Canada Revenue Agency.  



(ii)
Except for the Canadian tax audits, neither the Borrower nor any of its
Subsidiaries are currently under audit; however, numerous tax years remain
subject to examination by tax authorities.



(iii)
The Borrower’s Worlds’ End Subsidiary has not timely filed with its taxing
authority its income tax returns as the statutory audits of the underlying
financial statements have not been completed.







 
231
 




--------------------------------------------------------------------------------





Schedule 23    

Form of Promissory Note


Note P n° ......    US$ .........................
(amount in figures)


............ , ………
(place and date of issue)




For .................
(date of payment)




We hereby agree to pay against this note to the order of [            ]
........................................
.......................................................... the amount
of................ US Dollars (amount in letters).


This note is expressly exempted from protest.


This note is governed by [English / French law].


Issued under the Facility Agreement dated [        ] (as amended and restated
from time to time)


Any right and/or obligation hereunder of any party shall be subject in all
respects to the terms of the Intercreditor Agreement dated [ ] November 2019.




Issuer
 
 
GLOBALSTAR, INC 
1351 Holiday Square Boulevard,
Covington LA 70433
United States of America
 




For : GLOBALSTAR, INC.




Domiciliation
 
Name : ................................




[ ]






 




Title : ................................”









 
232
 




--------------------------------------------------------------------------------





Schedule 24    

Subsidiary Guarantors
1.
GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

2.
Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification
number 3747502 and whose chief executive office is at 1351 Holiday Square
Boulevard, Covington, LA 70433, United States of America;

3.
GlobalStar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

4.
Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

5.
Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington,
LA 70433, United States of America;

6.
Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

7.
ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

8.
Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington, LA
70433, United States of America;

9.
GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

10.
GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

11.
Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington,
LA 70433, United States of America;





 
233
 




--------------------------------------------------------------------------------




12.
Globalstar Media, L.L.C., a limited liability company organised in Louisiana,
United States of America, with organisational identification number 40224959k
and whose chief executive office is at 1351 Holiday Square Boulevard, Covington,
LA 70433, United States of America;

13.
Globalstar Broadband Services Inc. a corporation incorporated in Delaware,
United States of America, with organisational identification number 4833062 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington, LA
70433, United States of America;

14.
Globalstar International, LLC, a limited liability company organized in
Delaware, United States of America, with organisational identification
number 6438610 and whose chief executive office is at 1351 Holiday Square
Boulevard, Covington, LA 70433; and

15.
Globalstar Holding US, LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 6508346 and
whose chief executive office is at Globalstar, Inc., 1351 Holiday Square
Boulevard, Covington, LA 70433.







 
234
 




--------------------------------------------------------------------------------





Schedule 25    
Investment Policy
1.
Purpose

This document outlines the Borrower’s Corporate Investment policy. The main
objectives of the investment policy are:
(a)
To ensure the safety and preservation of principal. The Borrower shall only
invest in instruments and accounts with the lowest level of default and
volatility risk. The Borrower shall use other methods to minimize risk such as
diversifying the investment portfolio to minimize the adverse effects of the
failure of any one issuer or broker.

(b)
To coincide with its short-term liquidity needs. The Borrower’s investment
policy contemplates buying only the securities that have active secondary
markets to provide immediate liquidity, when needed.

(c)
To offer maximum return without compromising the Borrower’s stated investment
objectives.

(d)
To provide fiduciary control.

2.
Approved Investment Vehicles

In order to meet the Borrower’s stated investment objectives, it must choose
between several different investment options available to it. The following
options have been identified for the Borrower for meeting its investment
objectives as stated above.
(a)
Corporate Savings Accounts. The account must be fully collateralized by
instruments issued by the US Treasury.

(b)
Corporate Money Market Funds, Repurchase Agreements, and Commercial Paper. The
funds must meet the following criteria:

(i)
the investment objectives and policies must be substantially similar to those
set forth in this guideline, i.e., principal preservation and risk mitigation;

(ii)
the funds must offer immediate redemption of shares upon request; and

(iii)
the funds load or sales charges are not excessive, relative to those of other
potential investments meeting the objectives.

3.
US Government obligations

T-Bills or bonds of short-term or medium-term maturity. At any given time, the
Borrower may have invested in one or all of the above mentioned investment
vehicles. However, under no circumstances will the Borrower make investment
decisions contrary to its investment objectives.




 
235
 




--------------------------------------------------------------------------------




4.
Credit Quality

Except for US Treasury, all securities must be rated by S & P’s or Moody’s, and
shall be of high credit quality (A-1 and P-1 or better).
5.
Marketability

All holdings should be sufficient in size and held in issues which are traded
actively to facilitate timely transactions at a minimum cost and accurate market
evaluation.
6.
Trading

All purchases and sales shall be executed at the best net price with principal
dealers and banks in the particular securities. All securities purchased shall
be in the name of the Globalstar, Inc. or its designate.
7.
Responsibility and Authorization

The Chief Financial Officer has reviewed this investment policy. Revisions to
this policy will be initiated by the Chief Financial Officer and implemented
upon approval of the Borrower’s Chief Executive Officer and the President.
The Chief Financial Officer of the Borrower shall have the authority to:
(a)
open accounts with brokers, investment banks, commercial bank, and mutual funds
companies;

(b)
establish safekeeping accounts or other arrangements concerning the custody of
the securities; and

(c)
execute documents to effect the above, as necessary.

In addition, the Chief Financial Officer or his or her designate is expected to
monitor the portfolio and cash management policy for suitably in light of
then-current corporate and market conditions. The Borrower may use the services
of investment firms, brokers, or mutual funds companies for its investment
program. All investment firms, brokers, and mutual fund companies must be
personally approved by the Chief Financial Officer of the Borrower.




 
236
 




--------------------------------------------------------------------------------





Schedule 26    



[Reserved]




 
237
 




--------------------------------------------------------------------------------





Schedule 27    
 

[Reserved]






 
238
 




--------------------------------------------------------------------------------





Schedule 28    

Form of Quarterly Health Report

Part 1    
Satellite Status
Orbital Plane
In-Plane Slot Location
Satellite Flight Model Number
Satellite Status as of 
[●]
[●]
[●]
[●]
[●]




Part 2    
Band Status
Satellite Flight
Model Number
L-Band Status
S-Band Status
Status of Command
Telemetery Receiver
[●]
[●]
[●]
[●]




Part 3    
Material Events
Attached is a letter providing details of material or unusual events that have
occurred with respect to the Satellites since the delivery to the Agent of the
last quarterly report.




 
239
 




--------------------------------------------------------------------------------





Schedule 29    
Satellite Performance Criteria
IOT Criteria to Declare Satellite Stabilization
Bus
Parameter
Status
SHM acquisition- check satellite configuration
NOMINAL/FAIL
 
 
Solar Array Wings Deployed
NOMINAL/FAIL
 
 
Telemetry Transmitters “ON”
NOMINAL/FAIL
 
 
Telemetry Tx EIRP (Nominal Unit) within 3dB of prediction
YES/NO
Value
 
Telemetry Tx EIRP (Redundant Unit) within 3dB of prediction
YES/NO
Value
 
Telemetry Signal Successfully Received by Ground Station
NOMINAL/FAIL
 
 
Command Rx Sensitivity (Nominal Unit) with in 3dB of prediction
YES/NO
Value
 
Command Rx Sensitivity (Redundant Unit) within 3dB of prediction
YES/NO
Value
 
EAM acquisition after SHM
NOMINAL/FAIL
 
 
NOM acquisition after EAM
NOMINAL/FAIL
 
 
Heaters “ON”
NOMINAL/FAIL
 
 
Successful orbit raising to 1414 km orbit (thruster check)
NOMINAL/FAIL
 
 
Expended 100K or fewer thruster pulses; 90kg of propellant
YES/NO
Value
 
Battery DOD less than 15%
YES/NO
Value
 
PAYLOAD
Good health check of transponders
Turn On
Nominal operations
Test all 16 beams of C-S Transponder
1.1V
2.65V
4.0V
X1
NOMINAL/FAIL
NOMINAL/FAIL
NOMINAL/FAIL
X2
 
 
 
X3
 
 
 
X4
 
 
 
X5
 
 
 
X6
 
 
 
X7
 
 
 
X8
 
 
 
Y1
 
 
 
Y2
 
 
 
Y3
 
 
 
Y4
 
 
 
Y5
 
 
 
Y6
 
 
 
Y7
 
 
 
Y8
 
 
 
Test all 16 beams of L-C Transponder
 
 
 
X5
NOMINAL/FAIL
 
 
X7
 
 
 
Y1
 
 
 
X3
 
 
 
Y5
 
 
 
X4
 
 
 
Y7
 
 
 
X1
 
 
 
Y6
 
 
 
X2
 
 
 
Y4
 
 
 
X8
 
 
 
Y3
 
 
 
X6
 
 
 
Y2
 
 
 
Y8
 
 
 





 
240
 




--------------------------------------------------------------------------------





Schedule 30    
Form of Auditors Report
To the Audit Committee and Management of Globalstar, Inc.:
We have performed the procedures enumerated below, which were agreed to by the
audit committee, management of Globalstar Inc. (“Globalstar”) and the Finance
Parties (as such term is defined in the Facility Agreement) solely to assist you
with respect to the [insert date] Compliance Certificate required to be issued
pursuant to clause 18.4(Compliance Certificate) of the facility agreement dated
[l] (as amended and restated) (the “Facility Agreement”). Globalstar’s
management is responsible for the Compliance Certificate. This agreed‑upon
procedures engagement was conducted in accordance with attestation standards
established by the American Institute of Certified Public Accountants. The
sufficiency of these procedures is solely the responsibility of those parties
specified in this report. Consequently, we make no representation regarding the
sufficiency of the procedures described below either for the purpose for which
this report has been requested or for any other purpose.
Procedures performed:
1.
Agreed the financial information contained in the Compliance Certificate to the
general ledger or underlying accounting records prepared by management.

2.
Mathematically recomputed the calculations in the Compliance Certificate to make
sure they are arithmetically accurate.

3.
Compared each individual financial component of the Compliance Certificate to
the definition included within the Facility Agreement.

We were not engaged to, and did not conduct an examination, the objective of
which would be the expression of an opinion on the Compliance Certificate.
Accordingly, we do not express such an opinion. Had we performed additional
procedures, other matters might have come to our attention that would have been
reported to you.
This report is intended solely for the information and use of the audit
committee, management of Globalstar and the Finance Parties (as such term is
defined in the Facility Agreement) and is not intended to be and should not be
used by anyone other than these specified parties.


[insert name of auditor]
[insert address of auditor and date]




 
241
 




--------------------------------------------------------------------------------





Schedule 31    
Security Documents

Part 1    Definition of Security Documents
“Security Documents” means:
(a)
the Collateral Agreement;

(b)
each French Security Document

(c)
each Account Control Agreement;

(d)
each Stock Pledge Agreement;

(e)
each Delegation Agreement;

(f)
each United States Trademarks Security Agreement;

(g)
each United States Patents Security Agreement;

(h)
each Mortgage;

(i)
each Landlord Waiver and Consent Agreement;

(j)
all other agreements conferring, or purporting to confer, security in favour of
the Finance Parties with respect to the obligations of the Borrower under the
Finance Documents entered into after the date of this Agreement as required by
the terms of this Agreement;

(k)
all agreements and other documents executed from time to time pursuant to any of
the foregoing; and

(l)
any other agreement or document which the Security Agent and the Borrower
(acting reasonably) from time to time designate as a “Security Document” for the
purposes of this Agreement.





 
242
 




--------------------------------------------------------------------------------





Part 2    Defined Terms
“Account Control Agreements” means each account control agreement entered into
between a deposit account bank, a member of the Group and the Security Agent (in
form and substance satisfactory to the Agent).
“Borrower Pledge of Bank Accounts” means the French law “Convention de
Nantissement de Comptes Bancaires” to be entered into between the Borrower, the
Offshore Account Bank and the Security Agent.
“Collateral Agreement” means the security agreement dated as of the date hereof
between the Borrower, each Domestic Subsidiary and the Security Agent, as may be
amended, restated, amended and restated, replaced, supplemented or otherwise
modified from time to time.
“Holding Account Pledge Agreement” means the French law “Convention de
Nantissement de Compte Bancaire” to be entered into between the Borrower and the
Security Agent in accordance with Clause 20.11 (Conditions Subsequent).
“Landlord Waiver and Consent Agreements” means:
(a)
any landlord waiver and consent agreement to be entered into between Four
Sierra, LLC as landlord and the Security Agent;

(b)
any landlord waiver and consent agreement to be entered into between Orinda
Equity Partners, LLC as landlord and the Security Agent;

(c)
any landlord waiver and consent agreement to be entered into between Sebring
Airport Authority as landlord and the Security Agent; and

(d)
any other agreement or document which the Security Agent and the Borrower
(acting reasonably) from time to time designate as a “Landlord Waiver and
Consent Agreement” for the purposes of this Agreement.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all real property now or
hereafter owned by the Borrower or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Security Agent and executed by the
Borrower or any Subsidiary in favour of the Security Agent (for and on behalf of
itself and the other Finance Parties), as any such document may be amended,
restated, supplemented or otherwise modified from time to time.
“Stock Pledge Agreements” means:
(a)
the stock pledge agreement dated as of the date hereof between the Borrower,
each Domestic Subsidiary of the Borrower and the Security Agent;

(b)
certain agreements regarding uncertificated securities dated as of the date
hereof and entered into from time to time, among the Borrower, certain
Subsidiaries of the Borrower and the Security Agent;

(c)
certain agreements regarding uncertificated limited liability company interests
dated as of the date hereof and entered into from time to time, among the
Borrower, certain Subsidiaries of the Borrower and the Security Agent;





 
243
 




--------------------------------------------------------------------------------




(d)
certain agreements regarding uncertificated partnership interests dated as of
the date hereof and entered into from time to time, among the Borrower, certain
Subsidiaries of the Borrower and the Security Agent; and

(e)
any other stock pledge agreement (howsoever described) entered into among or
between any other deposit account bank, a member of the Group and/or the
Security Agent (in form and substance satisfactory to the Security Agent),

in each case of the foregoing, as any such document may be amended, restated,
amended and restated, replaced, supplemented or otherwise modified from time to
time.
“United States Patents Security Agreements” means:
(a)
the agreement relating to the grant of a security interest in United States
patents dated as of the date hereof and made between the Borrower and the
Security Agent; and

(b)
any other patents security agreement entered into between any Obligor and the
Security Agent (in form and substance satisfactory to the Agent).

“United States Trademarks Security Agreements” means:
(a)
the agreement relating to the grant of a security interest in United States
trademarks dated as of the date hereof and made between the Borrower and the
Security Agent; and

(b)
any other trademarks security agreement entered into between any Obligor and the
Security Agent (in form and substance satisfactory to the Agent).







 
244
 




--------------------------------------------------------------------------------





Schedule 32    

[Reserved]






 
245
 


